Case 20-70115-hdh11 Doc 26 Filed 07/10/20            Entered 07/10/20 17:42:56         Page 1 of 67




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                 WICHITA FALLS DIVISION

 IN RE:                                                   § CHAPTER 11
                                                          §
 BOWIE REAL ESTATE HOLDINGS, LP                           § CASE NO. 20-70115-hdh11
                                                          §
                                                          §
           DEBTOR.                                        §

          CROSSFIRST BANK’S MOTION TO DISMISS THE DEBTOR’S
       CHAPTER 11 BANKRUPTCY CASE PURSUANT TO 11 U.S.C. § 1112(b)(1)

TO THE HONORABLE HARLIN D. HALE, CHIEF UNITED STATES BANKRUPTCY
JUDGE:

        COMES NOW, CrossFirst Bank, a secured creditor in the above-captioned chapter 11

bankruptcy case, (“CrossFirst”), and files this its Motion to Dismiss the Debtor’s Chapter 11

Bankruptcy Case Pursuant to 11 U.S.C. § 1112(b)(1) (the “Motion to Dismiss”) and respectfully

states as follows:

                                        INTRODUCTION

        1.        On or about April 6, 2020 (the “Petition Date”), Bowie Real Estate Holdings, LP

(the “Debtor”) filed its voluntary petition pursuant to chapter 11 of title 11 of the United States

Code (the “Bankruptcy Code”). The Debtor is a single asset real estate debtor, indebted to

CrossFirst for over $1.75 million (as of the Petition Date) under a matured and defaulted loan,

which loan is secured by the Debtor’s single real estate asset. The Debtor has no employees, no

cash flow, and one non-insider unsecured creditor (allegedly owed $7,313.82). Debtor filed the

instant chapter 11 case on the literal eve of foreclosure, solely as a means to delay foreclosure and

thereby harm its first lien lender. The Debtor seeks to improperly utilize chapter 11 by filing this

case in bad faith as a means to obstruct CrossFirst’s bargained-for remedies in a mere two–party

dispute.      The bankruptcy filing serves no useful purpose and promises nothing more than



26123397V.3
Case 20-70115-hdh11 Doc 26 Filed 07/10/20           Entered 07/10/20 17:42:56       Page 2 of 67




substantial or continuing loss to, or diminution of, the estate, where there is no reasonable

likelihood of rehabilitation. As such, “cause” exists to dismiss the bankruptcy case pursuant to

section 1112(b)(1) of the Bankruptcy Code.

                                JURISDICTION AND VENUE

        2.     The United States Bankruptcy Court for the Northern District of Texas (this

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a core proceeding

within the meaning of 28 U.S.C. § 157(b)(2).

        3.     Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408.

                                       BACKGROUND

        4.     The Debtor is a Texas limited partnership, whose general partner is Bowie Real

Estate Holdings GP, LLC (“BREH GP”), whose managing members are Hasan F. Hashmi (“H.

Hashmi”) and Faraz F. Hashmi (“F. Hashmi”). The Debtor owns certain real property in

Montague County, Texas commonly known as 705 East Greenwood Ave., Bowie, Texas 76230

(as more fully described in Exhibit A to the Deed of Trust) (the “Real Property Collateral”),

upon which affiliate Central Hospital of Bowie, LP (“CHB”) operated a hospital prior to February

2020, without remitting pre-petition rent to the Debtor (owing the Debtor at least $150,000 as of

the Petition Date per the Debtor’s Schedule A). Per the Debtor’s Schedule G, CHB is still the

affiliated tenant on the Real Property Collateral. CHB is also the primary obligor under loans

extended to it by CrossFirst, for which the Debtor is guarantor. CHB’s general partner is Central

Hospital Systems LLC (“Systems”), whose managing members are also H. Hashmi and F. Hashmi.

At the Debtor’s Section 341 First Meeting of Creditors held on 5/27/2020 (the “341 Meeting”),

F. Hashmi testified that he is the person in control of both the Debtor and CHB,




                                                2
26123397v.3
Case 20-70115-hdh11 Doc 26 Filed 07/10/20          Entered 07/10/20 17:42:56       Page 3 of 67




        5.    Prior to the Petition Date, on December 14, 2017, CHB and CrossFirst entered into

a loan (the “Loan”) evidenced by, among other things, that certain (i) Business Loan Agreement

dated December 14, 2017, in the original principal amount of $2,500,000 (the “Loan Agreement”)

and (ii) that certain Promissory Note dated December 14, 2017, in the original principal amount

of $2,500,000.00 (the “Note”). The Note matured on December 14, 2019. True and correct copies

of the Loan Agreement and the Note are attached as Exhibit A and Exhibit B, respectively.

        6.    Under the terms of the Note, CHB was obligated to pay regular monthly payments

of all accrued unpaid interest due as of each payment date, beginning January 14, 2018 and

continuing through December 14, 2019, at which time the remaining amount of principal and

accrued unpaid interest was payable in full. The interest rate for the Note is based on the Wall

Street Journal Prime Rate. The Note provides that, among other things, CHB’s failure to make

any payment when due under the Note is an event of default.

        7.    To secure repayment of the Loan, CHB entered into that certain Commercial

Security Agreement dated December 14, 2017 (the “Security Agreement,” and along with the

Loan Agreement and the Note, collectively referred to herein as the “Loan Documents”), granting

to CrossFirst a blanket security interest in all of its assets (the “CHB Collateral”). CrossFirst

perfected its security interest in the CHB Collateral by filing a UCC-1 financing statement on

December 20, 2017, with the Texas Secretary of State, which was assigned Filing No. 17-

0042621548.

        8.    As further security for the repayment of the Loan, the Debtor, F. Hashmi, and H.

Hashmi each executed a Commercial Guaranty for the benefit of CrossFirst, each guarantying the

full amount of the Loan. A true and correct copy of the Commercial Guaranty executed by the

Debtor is attached hereto as Exhibit C.



                                               3
26123397v.3
Case 20-70115-hdh11 Doc 26 Filed 07/10/20            Entered 07/10/20 17:42:56        Page 4 of 67




        9.     In addition, as security for the repayment of the Loan, the Debtor executed that

certain Deed of Trust granting to CrossFirst a first lien security interest in the Real Property

Collateral (the “Deed of Trust”). The Deed of Trust was duly filed with the County Clerk for

Montague County, Texas on December 20, 2017 as Instrument # 1705221. A true and correct of

the Deed of Trust is attached as Exhibit D.

        10.    On the December 14, 2019 maturity date, CHB failed to pay the amounts due under

the Note to CrossFirst. CHB further defaulted by its failure to pay real estate tax payments for the

years 2018 and 2019 to Montague County, where CHB operated. Further, by February 2020, CHB

ceased its operations at the Real Property Collateral.

        11.    CrossFirst made repeated demands for payment from Defendants, including though

various telephone conferences, and delivered notices of default on the following dates: February

28, 2020, March 4, 2020 and March 13, 2020. True and correct copies of the demand letters are

attached hereto as Exhibits E-G. To date, CHB has not made any further payments due under the

Note. Pursuant to the terms of the Loan Documents, CHB is in default. Despite demand, the Note

remains unpaid.

        12.    On March 17, 2020, CrossFirst properly noticed its intent to foreclose on the Real

Property Collateral for April 7, 2020. A true and correct copy of the notice of intent to foreclose

is attached hereto as Exhibit H.

        13.    On the Petition Date, the Debtor filed its voluntary petition pursuant to Chapter 11

of Title 11 of the United States Code, checking the “Single Asset Real Estate” box to describe the

Debtor’s business in item 7 of its Voluntary Petition. See Petition [ECF No. 1, as amended by

ECF No. 17].




                                                 4
26123397v.3
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                  Entered 07/10/20 17:42:56            Page 5 of 67




        14.     The total balance outstanding under the Loan as of the Petition Date was

$1,750,476.86, comprised of unpaid principal ($1,647,767.30), interest ($39,315.32, with per diem

interest accruing at $217.41), late fees ($293.68), costs ($5,000), and professional fees incurred in

connection with the enforcement of the Loan Documents ($58,100.56). The foregoing amount

does include interest, fees, expenses and other costs accrued after the Petition Date. See Proof of

Claim No. 6.

        15.     On or about April 20, 2020, the Debtor filed its Schedules at ECF No. 131 (the

“Schedules”) and subsequently, its Amended Statement of Financial Affairs at ECF No. 23

(“SOFA”). Among other things, these pleadings establish that:

              a. The Debtor has no cash flow [ECF No. 23, Part 1];

             b. The Debtor has no sources of income to sustain a plan of reorganization [ECF No.
     23, Parts 1 and 2]; and

             c. The Debtor has only two scheduled unsecured creditors – US Premium Finance
     (allegedly owed $7,313.82) and insider Hashmi Law Group (allegedly owed $300,000). See
     Schedules [ECF No. 13, Part 2, question 3].

        16.     At the 341 Meeting, F. Hashmi, as managing member of BREH GP (the Debtor’s

general partner), limited partner of the Debtor, and person in control of the Debtor, testified, among

other things, that (a) the Debtor has no employees, (b) he is (i) the managing member or the general

partner of CHB, (ii) a limited partner of CHB, and (iii) the person in control of CHB, (c) Hashmi

Law Group is his brother’s, Haroon Hashmi’s, law firm, which is set forth on the Debtor’s

Schedules as allegedly being owed $300,000, comprised of unpaid $10,000/month legal retainer

for acting as general counsel for the Debtor (presumably unpaid for the 30 months preceding the




1
        Although the Debtor filed Amended Schedules [ECF No. 22], the portions of the originally-filed pleadings
        cited to herein were not amended.

                                                      5
26123397v.3
Case 20-70115-hdh11 Doc 26 Filed 07/10/20              Entered 07/10/20 17:42:56           Page 6 of 67




chapter 11 filing), and (d) the accounts receivable listed on the Debtor’s Schedules is comprised

of pre-petition rent owed by CHB.

                                      RELIEF REQUESTED

        17.     By this Motion to Dismiss, CrossFirst requests that this Court enter an order (the

“Order”), substantially in the form of the order attached hereto as Exhibit I, dismissing the

Debtor’s bankruptcy case pursuant to section 1112(b)(1) of the Bankruptcy Code.

                               BASIS FOR RELIEF REQUESTED

A.      This Chapter 11 Case Should Be Dismissed Because It Was Filed in Bad Faith.

        18.     The Debtor’s bankruptcy case should be dismissed for “cause” pursuant to section

1112(b)(1) of the Bankruptcy Code. Section 1112(b)(1) provides, in relevant part:

                on request of a party in interest, and after notice and a hearing, the
                court shall . . . dismiss a case under this chapter, whichever is in the
                best interests of creditors and the estate, for cause . . . .

11 U.S.C. § 1112(b)(1).

        19.     Under Section 1102(b), dismissal of a chapter 11 case is required if the requesting

party in interest demonstrates “cause” and dismissal, as opposed to conversion to a case under

chapter 7, is in the best interest of the debtor’s estate and creditors. See 7-1112 COLLIER        ON

BANKRUPTCY P 1112.04; see also Elmwood Dev. Co. v. General Electric Pension Trust (In re

Elmwood Dev. Co.), 964 F.2d 508, 510, n.5 (5th Cir. 1992); United Savings Ass’n of Texas v.

Timbers of Inwood Forest Assocs., Ltd. (In re Timbers of Inwood Forest Assocs., Ltd., 808 F.2d

363, 371 (5th Cir. 1987) (explaining that “[p]erhaps the primary avenue for relief, for both secured

and unsecured creditors of a debtor who is not reorganizable or who is unreasonably delaying, is

the motion for conversion or dismissal”); In re Pittsfield Weaving Co., 393 B.R. 271, 274 (Bankr.

D.N.H. 2008).



                                                   6
26123397v.3
Case 20-70115-hdh11 Doc 26 Filed 07/10/20              Entered 07/10/20 17:42:56          Page 7 of 67




        20.     “A case under Chapter 11 may be dismissed for cause pursuant to section 1112 of

the Bankruptcy Code if the petition was not filed in good faith.” In re Humble Place Joint

Venture, 936 F.2d 814, 816-17 (5th Cir. 1991); In re Phoenix Piccadilly, Ltd., 849 F.2d 1393, 1394

(11th Cir.1988); In re Little Creek Develop. Co., 779 F.2d 1068, 1071-72 (5th Cir. 1986); In re

Albany Partners, Ltd., 749 F.2d 670, 674 (11th Cir.1984). A good-faith requirement exists largely

(1) to prevent the “abuse of the bankruptcy process by debtors whose overriding motive is to delay

creditors without benefiting them in any way” and (2) as a means to protect “the jurisdictional

integrity of the bankruptcy courts” by making the Code only available to debtors with “clean

hands.” Little Creek, 779 F.2d at 1072.

        21.     Pursuant to Phoenix Piccadilly, “courts may consider any factors which

evidence ‘an intent to abuse the judicial process and the purposes of the reorganization provisions’

or in particular, factors which evidence that the petition was filed to delay or frustrate the legitimate

efforts of secured creditors to enforce their rights.” 849 F.2d at 1394 (quoting Albany Partners,

749 F.2d at 674).

        22.     Pursuant to Little Creek, courts in this Circuit analyze the following factors to

establish a bad faith filing: (a) the bankruptcy estate has only one asset, which is often a single

tract of real property; (b) the secured lender liens encumber the tract of real property; (c) the debtor

has few or no employees (perhaps other than the principal(s) of the debtor); (d) the debtor has little

of no cash flow; (e) the debtor has no available sources of income to sustain a reorganization plan;

(f) the debtor has few unsecured creditors whose claims are relatively small compared to the claims

of the secured creditors; (g) the debtor’s property is subject to a foreclosure action due to the lack

of debt payments; (h) the debtor’s bankruptcy filing was the last option to prevent the debtor’s loss

of the property; and (i) allegations are made of wrongdoing by the debtor or its principal(s). See



                                                   7
26123397v.3
Case 20-70115-hdh11 Doc 26 Filed 07/10/20             Entered 07/10/20 17:42:56         Page 8 of 67




Little Creek, 779 F.2d at 1073. In Phoenix Piccadilly, the Court also examined whether the timing

of the debtor’s filing evidences an intent to delay or frustrate the legitimate efforts of the debtor’s

secured creditors to enforce their rights. See Phoenix Piccadilly, 849 F.2d at 1395.

        23.     Satisfaction of each of the above-referenced factors is not necessary to establish

bad faith. Instead, when the “conglomerate” of such is met, dismissal is appropriate, as

“[r]esort[ing] to the protection of the bankruptcy laws is not proper” when “there is no hope of

rehabilitation....” Id.; see also, C-TC 9th Avenue Partnership v. Norton Co., 113 F.3d 1304 (2d

Cir. 1997) (dismissing chapter 11 bankruptcy proceeding because debtor never had any intention

of reorganizing). Applying the Little Creek and Piccadilly guidelines to this chapter 11 case, as

well as considering evidence of the Debtor’s intent to abuse the judicial process and delay or

frustrate legitimate efforts of secured creditors to enforce their rights, it is evident that Debtor’s

bankruptcy case was filed in bad faith.

        24.     First, the Debtor has only one substantial asset—the Real Property Collateral.

Debtor’s Chapter 11 Petition, [ECF No. 1, ¶7] and Schedule A [ECF No. 13], acknowledge and

describe the Debtor’s business as single asset real estate company holding the Real Property

Collateral. This factor weighs in favor of a bad faith filing.

        25.     Second, CrossFirst’s liens encumber the Real Property Collateral. See Schedule D,

Part 1, Item 2.1; Ex. A-D; Proof of Claim No. 6. This factor weighs in favor of a bad faith filing.

        26.     Third, the Debtor has no known employees according to the testimony of F. Hashmi

at the 341 Meeting and the Debtor’s Schedules and SOFA (which do not reveal any liabilities

relative to employees or income from which to pay any employees). This factor weighs in favor

of a bad faith filing.




                                                  8
26123397v.3
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                     Entered 07/10/20 17:42:56               Page 9 of 67




        27.      Fourth, the Debtor has no cash flow, and has not had any income over the past three

years. See SOFA [ECF No. 23, Part 1]. This factor weighs in favor of a bad faith filing.

        28.      Fifth, without cash flow, income, employees, or operations, the Debtor cannot

sustain or formulate a viable plan of reorganization, make required US Trustee fee payments, or

pay monthly interest payments to maintain the automatic stay pursuant to 11 U.S.C. §362(d)(3).

Id. In fact, pursuant to Section 362(d)(3), the Debtor’s deadline to either file a plan with a

reasonable possibility of being confirmed or commence payments to CrossFirst ran on July 5,

2020. Here, the Debtor is merely a single asset real estate holding company with no source of

income. This factor weighs in favor of a bad faith filing.

        29.      Sixth, the Debtor only lists two unsecured creditors: (a) US Premium Finance

(allegedly owed $7,313.82); and (b) insider Hashmi Law Group (allegedly owed $300,000). See

Schedules [ECF No. 13, Part 2, question 3]. At the 341 Meeting, F. Faraz testified that the Hashmi

Law Group is his brother’s, Haroon Hashmi’s (also the son of guarantor H. Hashmi), law firm,

and that the alleged $300,000 unsecured debt is the result of years’ worth on unpaid legal retainer

in the amount of $10,000 per month to act as general counsel for the Debtor. Upon questioning

by the US Trustee’s trial attorney at the 341 Meeting, it was unclear what services were rendered

by this insider to the Debtor.2 Assuming arguendo, that both of the listed claims were legitimate

claims held by non-insider creditors, the aggregate of those claims are relatively small

($307,313.82) compared to CrossFirst’s secured claim totaling $1,750,476.86 as of the Petition

Date. See 11 U.S.C.A. § 1112(b); In re Lezdey , 332 B.R. 217, 45 Bankr. Ct. Dec. (CRR) 165



2
        Pursuant to 11 U.S.C.§101(31)(C)(ii) an insider of a partnership debtor includes “…a relative of a general
        partner in, general partner of, or a person in control of the debtor.” Here, Haroon Hashmi is the brother of F.
        Hashmi, the person in control of the Debtor. Further, even if not a statutory insider, Haroon Hashmi should
        certainly be considered a non-statutory insider of the Debtor. Finally, as raised by the US Trustee at the 341
        Meeting, the $300,000 claim set forth in the Schedules appear to be objectionable and ultimately
        disallowable.

                                                          9
26123397v.3
Case 20-70115-hdh11 Doc 26 Filed 07/10/20               Entered 07/10/20 17:42:56        Page 10 of 67




 (Bankr. M.D. Fla. 2005) (Debtor’s lack of meaningful number of unsecured creditors in relation

 to indebtedness owed to one major creditor is factor in deciding whether Chapter 11 case should

 be dismissed as “bad faith” filing). This factor weighs in favor of a bad faith filing.

         30.    Seventh and Eighth, the Real Property Collateral was subject to a pending

 foreclosure sale then-properly noticed for April 7, 2020. See Ex. H. This chapter 11 case was

 commenced as the last option to stay the foreclosure sale on April 6, 2020—the literal eve of that

 foreclosure sale. This factor weighs in favor of a bad faith filing.

         31.    Further, in accord with the immediately above paragraph, the additional Phoenix

 Piccadilly factor regarding the timing of the debtor’s chapter 11 filing, appears to support that the

 filing evidences an intent to delay or frustrate the legitimate efforts of CrossFirst’s rights. Indeed,

 the timing of the Debtor’s filing at the eleventh hour was purely to delay or frustrate the legitimate

 efforts of CrossFirst to enforce its foreclosure rights, notwithstanding the Debtor’s cessation of

 making monthly loan payments to CrossFirst and Debtor’s failure to pay real estate taxes on the

 Real Property Collateral. Moreover, CrossFirst is the Debtor’s largest secured creditor, with

 secured creditors Montague County taxing authorities listed as having tax liens of $44,210.55, and

 creditor William Kincaid listed as holding a claim of $959.00 against the Real Property Collateral.

 To the extent that these additional liens are valid and prime CrossFirst’s liens, same will be

 protected as the liens will either remain viable against the Real Property Collateral or will be paid

 upon the foreclosure sale of the Real Property Collateral.

         32.    In summary, this chapter 11 case is nothing more than a two-party dispute between

 the Debtor and CrossFirst, and is solely the result of the Debtor seeking to delay or avoid

 foreclosure to frustrate CrossFirst’s exercise of its legitimate rights against the Debtor and the Real

 Property Collateral. Where a chapter 11 debtor’s reorganization effort involves a two-party dispute



                                                   10
 26123397v.3
Case 20-70115-hdh11 Doc 26 Filed 07/10/20              Entered 07/10/20 17:42:56       Page 11 of 67




 that is resolvable in state court, dismissal for “cause” is warranted. In re Starmark Clinics, LP,

 388 B.R. 729 (Bankr. S.D. Tex. 2008) (Chapter 11 debtor’s attempt to use the provisions of the

 Bankruptcy Code to gain an unfair advantage in a two-party dispute strongly supports a finding of

 cause for dismissal of the case); In re Shar, 253 B.R. 621 (Bankr. D. N.J. 1999). By any measure,

 the Debtor’s actions can be construed as nothing other than an intent to delay the legitimate efforts

 of CrossFirst to enforce its rights, and dismissal, as opposed to conversion, is in the best interest

 of the Debtor’s estate and creditors.

         WHEREFORE, PREMISES CONSIDERED, CrossFirst respectfully requests that this

 Court enter an order dismissing the Debtor’s bankruptcy case and granting such other and further

 relief as is just and proper.

 Dated: July 7th, 2020

                                         Respectfully submitted,

                                         Jackson Walker LLP
                                         2323 Ross Avenue, Suite 600
                                         Dallas, Texas 75201
                                         Telephone: (214) 953-6000
                                         Facsimile: (214) 953-5822

                                         /s/ Michael S. Held
                                         Michael S. Held
                                         State Bar No. 09388150
                                         (214) 953-5859 – direct dial
                                         (214) 661-5822 –fax
                                         Email: mheld@jw.com

                                         Vienna F. Anaya
                                         State Bar No. 24091225
                                         (214) 953-6047 – direct dial
                                         (214) 661-5822 – fax
                                         Email: vanaya@jw.com

                                         ATTORNEYS FOR CROSSFIRST BANK




                                                  11
 26123397v.3
Case 20-70115-hdh11 Doc 26 Filed 07/10/20           Entered 07/10/20 17:42:56        Page 12 of 67




                                 CERTIFICATE OF SERVICE

         I certify that on July 8, 2020, I caused a copy of the foregoing document to be served by
 the Electronic Case Filing (ECF) System for the United States Bankruptcy Court for the Northern
 District of Texas, and/or via regular first-class U.S. mail, postage prepaid, on all parties on the
 attached matrix where ECF Notice was not possible.

                                                        /s/ Michael S. Held
                                                        Michael S. Held




 26123397V.3
Case 20-70115-hdh11 Doc 26 Filed 07/10/20   Entered 07/10/20 17:42:56   Page 13 of 67




                              EXHIBIT A
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                                     Entered 07/10/20 17:42:56                         Page 14 of 67




                                                  BUSINESS LOAN AGREEMENT
     Principal
  $2.500.000.00
                       I  Loan Date        I
                                     Maturity
                         12-14-2017 12-14-2019
                                                            I      Loan No
                                                                   3814-1            I Call/ Coll
                                                                                      1G32 / 62           I  Account
                                                                                                                                  I
                                                                                                                               Officer
                                                                                                                                 DCG
                                                                                                                                              I
                                                                                                                                              Initials

      References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular loan or item.
                                Any item above containing"**-• has been omitted due to text length limitations.

  Borrower:       Central Hospital of Bowie LP                                   Lender:          CrossFirst Bank
                  5005 LBJ Freeway Ste. 1400                                                      Dallas Market
                  Dallas, TX 75224                                                                2021 McKinney Avenue
                                                                                                  Suite 800
                                                                                                  Dallas, TX 75201


   THIS BUSINESS LOAN AGREEMENT dated December 14, 2017, Is made and executed between Central Hospital of Bowle LP inBorrower") and
   CrossFlrst Bank ("Lender") on the following temis and conditions. Borrower has received prior commercial loans from Lender or has applied to
   Lender for a commercial loan or loans or other financial accommodations, including those which may be described on any exhibit or schedule
   attached to this Agreement. Borrower understands and agrees that (A) in granting, renewing, or extending any Loan, Lender is relying upon
   Borrower's representations, warranties, and agreements as set forth in this Agreement; (Bl the granting, renewing, or extending of any Loan
   by Lender at all Umes shall be subject to Lender's sole Judgment and discretion; and (C) all such Loans shall be and remain subject to the terms
   and conditions of this Agreement.
    TERM. This Agreement shall be effective as of December 14, 2017, and shall continue in full force and effect until such time as all of
    Borrower's Loans in favor of Lender have been paid in full, including principal, Interest, costs, expenses, attorneys' fees, and other fees and
    charges, or until such time as the parties may agree in writing to terminate this Agreement.
   ADVANCE AUTHORITY. The following person or persons are authorized to request advances and authorize payments under the line of credit
   until Lender receives from Borrower, at Lender's address shown above, written notice of revocation of such authority: Hasan F. Hashmi,
   Manager of Central Hospital Systems LLC, General Partner of Central Hospital of Bowie LP; and Faraz F. Hashmi, Manager of Central Hospital
   Systems LLC, General Partner of Central Hospital of Bowie LP.
    CONDlllONS PRECEDENT TO EACH ADVANCE. Lender's obligation to make the initial Advance and each subsequent Advance under this
    Agreement shall be subject to the fulfillment to Lender's satisfaction of all of the conditions set forth in this Agreement and in the Related
    Documents.
        Loan Documents. Borrower shall provide to Lender the following documents for the Loan: {1) the Note; {2) Security Agreements
        granting to Lender security interests in the Collateral; (3) financing statements and all other documents perfecting Lender's Security
        Interests; (4} evidence of insurance as required below; (5) guaranties; (6) together with all such Related Documents as Lender may
        require for·the Loan; all in form and substance satisfactory to Lender and Lender's counsel.
        Borrower's Authorization. Borrower shall have provided in form and substance satisfactory to Lender properly certified resolutions, duly
        authorizing the execution and delivery of this Agreement, the Note and the Related Documents. In addition, Borrower shall have provided
        such other resolutions, authorizations, documents and instruments as Lender or its counsel, may require.
        Payment of Fees and Expenses. Borrower shall have paid to Lender all fees, charges, and other expenses which are then due and payable
        as specified in this Agreement or any Related Document.
        Representations and Warranties. The representations and warranties set forth in this Agreement, in the Related Documents, and in any
        document or certificate delivered to Lender under this Agreement are true and correct.
        No Event of Default. There shall not exist at the time of any Advance a condition which would constitute an Event of Default under this
        Agreement or under any Related Document.
    REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as of the date of this Agreement, as of the date of each
    disbursement of loan proceeds, as of the date of any renewal, extension or modification of any Loan, and at all times any Indebtedness exists:
        Organl:z:atlon. Borrower is a partnership which is, and at all times shall be, duly organi:z:ed, validly existing, and in good standing under and
        by virtue of the laws of the State of Texas. Borrower is duly authorized to transact business in all other states in which Borrower is doing
        business, having obtained all necessary filings, governmental licenses and approvals for each state in which Borrower is doing business.
        Specifically, Borrower is, and al all times shall be, duly qualified as a foreign partnership in all states in which the failure to so qualify would
        have a material adverse effect on !ts business or financial condition. Borrower has the full power and authority to own its properties and to
        transact the business in which it is presently engaged or presently proposes to engage. Borrower maintains an office at 5005 LBJ Freeway
        Ste. 1400, Dallas, TX 75224. Unless Borrower has designated otherwise in writlng, the principal office is the office at which Borrower
        keeps its books and records including its records concerning the Collateral. Borrower will notify Lender prior to any change in the location
        of Borrower's principal office address or any change In Borrower's name. Borrower shall do all things necessary to preserve and to keep in
        full force and effect its existence, rights and privileges, and shall comply with all regulations, rules, ordinances, statutes, orders and
        decrees of any governmental or quasi-governmental authority or court applicable to Borrower and Borrower's business activities.
        Assumed Business Names. Borrower has fried or recorded all documents or filings required by law relating to all assumed business names
        used by Borrower. Excluding the name of Borrower, the following is a complete list of all assumed business names under which Borrower
        does business: None,
        Authorization. Borrower's execution, delivery, and performance of this Agreement and all the Related Documents have been duly
        authorized by all necessary action by Borrower and do not conflict with, result in a violation of, or constitute a default under (1} any
        provision of (a) Borrower's articles or agreements of partnership, or {b) any agreement or other instrument binding upon Borrower or (2)
        any law, governmental regulation, court decree, or order applicable to Borrower or to Borrower's propertles.
        Financial Information. Each of Borrower's financial statements supplied to Lender truly and completely disclosed Borrower's financial
        condition as of the date of the statement, and there has been no material adverse change in Borrower's financial condition subsequent to
        the date of the most recent financial statement supplied to Lender. Borrower has no material contingent obligations except as disclosed in
        such financial statements.
        Legal Effect This Agreement constitutes, and any Instrument or agreement Borrower ls required to give under this Agreement when
        delivered will constitute legal, valid, and binding obligations of Borrower enforceable against Borrower in accordance with their respective
        terms.
        Properties. Except as contemplated by this Agreement or as previously disclosed in Borrower's financial statements or in writing to Lender
        and as accepted by Lender, and except for property tax liens for taxes not presently due and payable, Borrower owns and has good title to



                                                                                                                                                CFB 000001
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                                  Entered 07/10/20 17:42:56                        Page 15 of 67




                                                    BUSINESS LOAN AGREEMENT
   Loan No: 3814-1                                         (Continued)                                                                        Page 2

       all of Borrower's properties free and clear of all Security Interests, and has not executed any security documents or financing statements
       relating to such properties. All of Borrower's properties are titled in Borrower's legal name, and Borrower has not used or flied a financing
       statement under any other name for at least the last five (5) years.
       Hazardous Substances. Except as disclosed to and acknowledged by Lender in writing, Borrower represents and warrants that: (1) During
       the period of Borrower's ownership of the Collateral, there has been no use, generation, manufacture, storage, treatment, disposal, release
       or threatened release of any Hazardous Substance by any person on, under, about or from any of the Collateral. (2) Borrower has no
       knowledge of, or reason to believe that there has been (a) any breach or violation of any Environmental Laws: (b) any use, generation,
       manufacture, storage, treatment, disposal, release or threatened release of any Hazardous Substance on, under, about or from the
       Collateral by any prior owners or occupants of any of the Collateral; or (c) any actual or threatened litigation or claims of any kind by any
       person relating to such matters. (3) Neither Borrower nor any tenant, contractor, agent or other authorized user of any of the Collateral
       shall use, generate, manufacture, store, treat, dispose of or release any Hazardous Substance on, under, about or from any of the
       Collateral; and any such activity shall be conducted in compliance with all applicable federal, state, and local laws, regulations, and
       ordinances, including without limitation all Environmental Laws. Borrower authorizes Lender and its agents to enter upon the Collateral to
       make such inspections and tests as Lender may deem appropriate to detennlne compliance of the Collateral with this section of the
       Agreement. Any inspections or tests made by Lender shall be at Borrower's expense and for Lender's purposes only and shall not be
       construed to create any responsibility or liability on the part of Lender to Borrower or to any other person. The representations and
       warranties contained herein are based on Borrower's due diligence in investigating the Collateral for hazardous waste and Hazardous
       Substances. Borrower hereby (1) releases and waives any future claims against Lender for Indemnity or contribution In the event
       Borrower becomes liable for cleanup or other costs under any such laws, and (2) agrees to indemnify, defend, and hold hannless Lender
       against any and all claims, losses, liabilities, damages, penalties, and expenses which Lender may directly or indirectly sustain or suffer
       resulting from a breach of this section of the Agreement or as a consequence of any use, generation, manufacture, storage, disposal,
       release or threatened release of a hazardous waste or substance on the Collateral. The provisions of this section of the Agreement,
       including the obligation to indemnify and defend, shall survive the payment of the Indebtedness and the tennination, expiration or
       satisfaction of this Agreement and shall not be affected by Lender's acquisition of any interest in any of the Collateral, whether by
       foreclosure or otherwise.
       Litigation and Claims. No litigation, claim, investigation, administrative proceeding or similar action (including those for unpaid taxes)
       against Borrower is pending or threatened, and no other event has occurred which may materially adversely affect Borrower's financial
       c:ondition or properties, other than litigation, claims, or other events, if any, that have been disclosed to and acknowledged by Lender in
       writing.
       Taxes. To the best of Borrower's knowledge, all of Borrower's tax returns and reports that are or were required to be flied, have been
       flied, and all taxes, assessments and other governmental charges have been paid In full, except those presently being or to be contested by
       Borrower in good faith in the ordinary course of business and for which adequate reserves have been provided.
       Lien Priority. Unless otherwise previously disclosed to Lender in writing, Borrower has not entered into or granted any Security
       Agreements, or pennitted the filing or attachment of any Security Interests on or affecting any of the Collateral directly or indirectly
       securing repayment of Borrower's Loan and Note, that would be prior or that may in any way be superior to Lender's Security Interests and
       rights in and to such Collateral.
       Binding Effect. This Agreement, the Note, all Security Agreements {if any), and all Related Documents are binding upon the signers
       thereof, as well as upon their successors, representatives and assigns, and are legally enforceable In accordance with their respective
       terms.
   AFFIRMATIVE COVENANTS. Borrower covenants and agrees with Lender that, so long as this Agreement remains in effect, Borrower will:
       Notices of Claims and Litigation. Promptly inform Lender in writing of (1) all material adverse changes In Borrower's financial condition,
       and (2) all existing and all threatened litigation, claims, investigations, administrative proceedings or similar actions affecting Borrower or
       any Guarantor which could materially affect the financial condition of Borrower or the financial condition of any Guarantor.
       Financial Records. Maintain its books and records in accordance with GAAP, applied on a consistent basis, and permit Lender to examine
       and audit Borrower's books and records at all reasonable times.
       Financial Statements. Furnish Lender with the following:
           Annual Statements. As soon as available, but in no event later than 45 days after the end of each fiscal year, Borrower's balance
           sheet and income statement for the year ended, prepared by Borrower.
           Tax Returns. As soon as available, but In no event later than thirty (30) days after the applicable filing date for the tax reporting period
           ended, Borrower's Federal and other governmental tax returns, prepared by a certified public accountant satisfactory to Lender.
           Additional Requirements. Personal Financial Statements (including applicable Trusts/Businesses). As soon as available, but In no event
           later than 45 days after the one year anniversary of previously submitted financial statement- Hasan F. Hashmi and Faraz F. Hashmi
           Annual Tax Returns. As soon as available, but in no event later than 30 days after the applicable filing date for the tax reporting
           period, prepared by a CPA - Hasan F. Hashmi and Faraz F. Hashmi
           Financial Statements. As soon as available, but In no event rater than 45 days after the one year anniversary of previously submitted
           financial statement- Bowie Real Estate Holdings, LP
           Annual Tax Returns. As soon as available, but in no event later than 30 days after the applicable filing date for the tax reporting
           period, prepared by a CPA- Bowie Real Estate Holdings, LP.
       All financial reports required to be provided under this Agreement shall be prepared in accordance with GMP, applied on a consistent
       basis, and certified by Borrower as being true and correct.
       Additional lnfonnation. Furnish such additional information and statements, as Lender may request from time to time.
       Addltional Requirements. Borrower must obtain approval from CFB prior to obtaining any additional loans or leases.
       Insurance. Maintain fire and other risk insurance, public liability insurance, and such other insurance as Lender may require with respect to
       Borrower's properties and operations, in form, amounts, and coverages reasonably acceptable to Lender and by insurance companies
       authorized to transact business In Texas. BORROWER MAY FURNISH THE INSURANCE REQUIRED BY THIS AGREEMENT WHETHER
       THROUGH EXISTING POLICIES OWNED OR CONTROLLED BY BORROWER OR THROUGH EQUIVALENT COVERAGE FROM ANY
       INSURANCE COMPANY AUTHORIZED TO TRANSACT BUSINESS IN TEXAS. Borrower, upon request of Lender, will deliver to Lender from
       time to time the policies or certificates of insurance in form satisfactory to Lender, including stlpulatlons that coverages wlll not be
       cancelled or diminished without at least ten {10) days prior written notice to Lender. Each insurance policy also shall include an


                                                                                                                                            CFB 000002
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                                  Entered 07/10/20 17:42:56                        Page 16 of 67
                                                                                                                                                          .. !




                                                      BUSINESS LOAN AGREEMENT
    Loan No: 3814-1                                          (Continued)                                                                     Page 3

        endorsement providing that coverage in favor of Lender will not be impaired In any way by any act, omission or default of Borrower or any
        other person. In connection with all policies covering assets in which Lender holds or is offered a security interest for the Loans, Borrower
        will provide Lender with such lender's loss payable or other endorsements as Lender may require.
        Insurance Reports. Furnish to Lender, upon request of Lender, reports on each existing insurance policy showing such infonnation as
        Lender may reasonably request, including without limitation the following: (1) the name of the insurer; (2) the risks Insured; (3) the
        amount of the policy; (4) the properties Insured; (5) the then current property values on the basis of which insurance has been obtained,
        and the manner of determining those values; and (6) the expiration date of the policy. In addition, upon request of Lender (however not
        more often than annually), Borrower will have an independent appraiser satisfactory to Lender determine, as applicable, the actual cash
        value or replacement cost of any Collateral. The cost of such appraisal shall be paid by Borrower.
        Guaranties. Prior to disbursement of any Loan proceeds, furnish executed guaranties of the Loans In favor of Lender, executed by the
        guarantors named below, on Lender's forms, and In the amounts and under the conditions set forth in those guaranties.
                       Names of Guarantors                           Amounts
                       Bowie Real Estate Holdings LP                 Unlimited
                       Hasan F. Hashmi                               Unlimited
                       Faraz F. Hashmi                               Unlimited
        Other Agreements. Comply with all terms and conditions of all other agreements, whether now or hereafter existing, between Borrower
        and any other party and notify Lender immediately in writing of any default in connection with any other such agreements.
        Loan Proceeds. Use all Loan proceeds solely for Borrower's business operations, unless specifically consented to the contrary by Lender in
        writing.
        Taxes, Charges and Liens. Pay and discharge when due all of its indebtedness and obligations, lndudlng without limitation all assessments,
        taxes, governmental charges, levies and liens, of every kind and nature, imposed upon Borrower or its properties, income, or profits, prior
        to the date on which penalties would attach, and all lawful daims that, if unpaid, might become a lien or charge upon any of Borrower's
        properties, income, or profits. Provided however, Borrower will not be required to pay and discharge any such assessment, tax, charge,
        levy, lien or claim so long as (1) the legality of the same shall be contested In good fatth by appropriate proceedings, and (2) Borrower
        shall have established on Borrower's books adequate reserves with respect to such contested assessment, tax, charge, levy, lien, or claim
        In accordance with GAAP.
        Perfonnance. Perform and comply, in a timely manner, with all terms, conditions, and provisions set forth in this Agreement, in the Related
        Documents, and in all other instruments and agreements between Borrower and Lender. Borrower shall notrry Lender immediately in
        writing of any default in connection with any agreement.
        Operations. Maintain executive and management personnel with substantially the same qualifications and experience as the present
        executive and management personnel; provide written notice to Lender of any change in executive and management personnel; conduct its
        business affairs In a reasonable and prudent manner.
        Environmental Studies. Promptly conduct and complete, at Borrower's expense, all such investigations, studies, samplings and testings as
        may be requested by Lender or any governmental authority relative to any substance, or any waste or by-product of any substance defined
        as toxic or a hazardous substance under applicable federal, state, or local law, rule, regulation, order or directive, at or affecting any
        property or any facility owned, leased or used by Borrower.
        Compliance with Governmental Requirements. Comply with all laws, ordinances, and regulations, now or hereafter in effect, of all
        governmental authorities applicable to the conduct of Borrower's properties, businesses and operations, and to the use or occupancy of the
        Collateral, including without limitation, the Americans With Disabilities Act. Borrower may contest in good faith any such law, ordinance,
        or regulation and withhold compliance during any proceeding, including appropriate appeals, so long as Borrower has notified Lender in
        writing prior to doing so and so long as, in Lender's sole opinion, Lender's interests in the Collateral are not jeopardized. Lender may
        require Borrower to post adequate security or a surety bond, reasonably satisfactory to Lender, to protect Lender's interest.
        Inspection. Permit employees or agents of Lender at any reasonable time to inspect any and all Collateral for the Loan or Loans and
        Borrower's other properties and to examine or audit Borrower's books, accounts, and records and to make copies and memoranda of
        Borrower's books, accounts, and records. If Borrower now or at any time hereafter maintains any records (Including without limitation
        computer generated records and computer software programs for the generation of such records) in the possession of a third party,
        Borrower, upon request of Lender, shall notify such party to permit Lender free access to such records at all reasonable times and to
        provide Lender with copies of any records it may request, all at Borrower's expense.
        Environmental Compliance and Reports. Borrower shall comply in all respects with any and all Environmental Laws; not cause or permit to
        exist, as a result of an intentional or unintentional action or omission on Borrower's part or on the part of any third party, on property
        owned and/or occupied by Borrower, any environmental activity where damage may result to the environment, unless such environmental
        activity is pursuant to and in compliance with the condltlons of a permit Issued by the appropriate federal, state or local governmental
        authorities; shall furnish to Lender promptly and in any event within thirty (30} days after receipt thereof a copy of any notice, summons,
        lien, citation, directive, letter or other communication from any governmental agency or instrumentality concerning any intentional or
        unintentional action or omission on Borrower's part in connection with any environmental activity whether or not there is damage to the
        environment and/or other natural resources.
        Additional Assurances. Make, execute and deliver to Lender such promissory notes, mortgages, deeds of trust, security agreements,
        assignments, financing statements, Instruments, documents and other agreements as Lender or its attorneys may reasonably request to
        evidence and secure the Loans and to perfect all Security Interests.
    LENDER'S EXPENDITURES.          If any action or proceeding Is commenced that would materially affect Lender's interest in the Collateral or if
    Borrower fails to comply with any provision of this Agreement or any Related Documents, including but not limited to Borrower's failure to
    discharge or pay when due any amounts Borrower is required to discharge or pay under this Agreement or any Related Documents, Lender on
    Borrower's behalf may (but shall not be obligated to) take any acUon that Lender deems appropriate, Including but not limited to discharging or
    paying all taxes, liens, security Interests, encumbrances and other claims, at any time levied or placed on any Collateral and paying all costs for
    insuring, maintaining and preserving any Collateral. All such expenditures paid by Lender for such purposes will then bear interest at the Note
    rate from the date paid by Lender to the date of repayment by Borrower. To the extent permitted by applicable law, all such expenses will
    become a part of the Indebtedness and, at Lender's option, will (A) be payable on demand; (BJ be added to the balance of the Note and be
    apportioned among and be payable with any installment payments to become due during either (1) the term of any applicable insurance policy;
    or (2) the remaining term of the Note; or (C) be treated as a balloon payment which will be due and payable at the Note's maturity.
    NEGATIVE COVENANTS. Borrower covenants and agrees with Lender that while this Agreement is in effect, Borrower shall not, without the



                                                                                                                                           CFB 000003
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                                  Entered 07/10/20 17:42:56                       Page 17 of 67




                                                       BUSINESS LOAN AGREEMENT
    Loan No: 3814-1                                                   (Continued)                                                            Page 4

    prior written consent of Lender:
        Indebtedness and Liens. (1) Except for trade debt incurred in the nmmal course of business and indebtedness to Lender contemplated by
        this Agreement, create, incur or assume indebtedness for borrowed money, including capital leases, (2) sell, transfer, mortgage, assign,
        pledge, lease, grant a security interest in, or encumber any of Borrower's assets (except as allowed as Permitted Liens), or (3) sell with
        recourse any of Borrower's accounts, except to Lender.
        Continuity of Operations. (1) Engage In any business activities substantlally different than those in which Borrower is presently engaged,
        (2) cease operations, liquidate, merge, transfer, acquire or consolidate with any other entity, change its name, dissolve or transfer or sell     i
                                                                                                                                                         ;1
        Collateral out of the ordinary course of business, or (3) make any distribution with respect to any capital account, whether by reduction of     'I
        capital or otherwise.                                                                                                                            1!.
        Loans, Acquisitions and Guaranties. (1) Loan, Invest In or advance money or assets to any other person, enterprise or entity, (2)                !i
        purchase, create or acquire any interest in any other enterprise or entity, or (3) incur any obligation as surety or guarantor other than in
        the ordinary course of business.
        Agreements. Enter into any agreement containing any provisions which would be violated or breached by the performance of Borrower's
        obligations under this Agreement or in connection herewith.
    CESSATION OF ADVANCES. If Lender has made any commitment to make any Loan to Borrower, whether under this Agreement or under any
    other agreement, Lender shall have no obligation to make Loan Advances or to disburse Loan proceeds if: {A) Borrower or any Guarantor is in
    default under the terms of this Agreement or any of the Related Documents or any other agreement that Borrower or any Guarantor has with
    Lender; (B) Borrower or any Guarantor dies, becomes incompetent or becomes insolvent, files a petition in bankruptcy or similar proceedings,
    or is adjudged a bankrupt; (C) there occurs a material adverse change in Borrower's financial condition, in the financial condition of any
    Guarantor, or in the value of any Collateral securing any Loan; or (D) any Guarantor seeks, claims or otheiwise attempts to limit, modify or
    revoke such Guarantor's guaranty of the Loan or any other loan with Lender; or (E) Lender in good faith deems itself insecure, even though no
    Event of Default shall have occurred.                                                        ·
    RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a right of setoff in all Borrower's accounts with Lender (whether
    checking, savings, or some other account). This includes all accounts Borrower holds jointly with someone else and all accounts Borrower may
    open in the future. However, this does not Include any IRA or Keogh accounts, or any trust accounts for which setoff would be prohibited by
    law. Borrower authorizes Lender, to the extent permitted by applicable law, to charge or setoff all sums owing on the Indebtedness against any
    and all such accounts.
    DEFAULT. Each of the following shall constitute an Event of Default under this Agreement
         Payment Default. Borrower fails to make any payment when due under the Loan.
         other Defaults. Borrower fails to comply with or to perform any other term, obligation, covenant or condition contained In this Agreement
         or in any of the Related Documents or to comply with or to perform any term, obligation, covenant or condition contained in any other
         agreement between Lender and Borrower.
        False Statements. Any warranty, representation or statement made or furnished to Lender by Borrower or on Borrower's behalf under this
        Agreement or the Related Documents Is false or misleading In any material respect, either now or at the time made or furnished or becomes
        false or misleading at any time thereafter.
         Death or Insolvency. The dlssoluHon or termination of Borrower's existence as a going business or the death of any partner, the insolvency
         of Borrower, the appointment of a receiver for any part of Borrower's property, any assignment for the benefit of creditors, any type of
         creditor workout, or the commencement of any proceeding under any bankruptcy or insolvency laws by or against Borrower.
         Defective Collateralization. This Agreement or any of the Related Documents ceases to be in full force and effect (including failure of any
         collateral document to create a valid and perfected security Interest or lien) at any time and for any reason.
        Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture proceedings, whether by judicial proceeding, self-help,
        repossession or any other method, by any creditor of Borrower or by any governmental agency against any collateral securing the Loan.
        This includes a garnishment of any of Borrower's accounts, including deposit accounts, with Lender. However, this Event of Default shall
        not apply if there is a good faith dispute by Borrower as to the validity or reasonableness of the claim which is the basis of the creditor or
        forfeiture proceeding and if Borrower gives Lender written notice of the creditor or forfeiture proceeding and deposits with Lender monies or
        a surety bond for the creditor or forfeiture proceeding, in an amount determined by Lender, In Its sole discretion, as being an adequate
        reserve or bond for the dispute.
         Events Affecting Guarantor. Any of the preceding events occurs with respect to any Guarantor of any of the Indebtedness or any
         Guarantor dies or becomes incompetent, or revokes or disputes the validity of, or liability under, any Guaranty of the Indebtedness.
         Events Affecting General Partner of Borrower. Any of the preceding events occurs with respect to any general partner of Borrower or any
         general partner dies or becomes incompetent.
         Change in Ownership. The resignation or expulsion of any general partner with an ownership interest of twenty-five percent (25%) or more
         in Borrower.
         Adverse Change. A material adverse change occurs in Borrower's financial condition, or Lender believes the prospect of payment or
         performance of the Loan is impaired.
         Insecurity. Lender in good faith believes itself insecure.
    EFFECT OF AN EVENT OF DEFAULT. If any Event of Default shall occur, except where otheiwise provided in this Agreement or the Related
    Documents, all commitments and obligations of Lender under this Agreement or the Related Documents or any other agreement immediately will
    terminate (including any obligation to make further Loan Advances or disbursements), and, at Lender's option, all Indebtedness Immediately will
    become due and payable, all without notice of any kind to Borrower, except that in the case of an Event of Default of the type described in the
    "Insolvency" subsection above, such acceleration shall be automatic and not optional. In addition, Lender shall have all the rights and remedies
    provided in the Related Documents or available at law, In equity, or otheiwlse. Except as may be prohibited by applicable law, all of Lender's
    rights and remedies shall be cumulative and may be exercised singularly or concurrently. Election by Lender to pursue any remedy shall not
    exclude pursuit of any other remedy, and an election to make expenditures or to take action to perform an obligation of Borrower or of any
    Granter sha• not affect Lender's right to declare a default and to exercise its rights and remedies.
    MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of this Agreement:
         Amendments. This Agreement, together with any Related Documents, constitutes the entire understanding and agreement of the parties
         as to the matters set forth in this Agreement. No alteration of or amendment to this Agreement shall be effective unless given In writing


                                                                                                                                          CFB 000004
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                                 Entered 07/10/20 17:42:56                         Page 18 of 67




                                                    BUSINESS LOAN AGREEMENT
   Loan No: 3814-1                                         (Continued)                                                                       Page 5

      and signed by the party or parties sought to be charged or bound by the alteration or amendment
      Attorneys' Fees; Expenses. Borrower agrees to pay upon demand all of Lender's costs and expenses, Including Lender's reasonable
      attorneys' fees and Lender's legal expenses, incurred in connection with the enforcement of this Agreement. Lender may hire or pay
      someone else to help enforce this Agreement, and Borrower shall pay the costs and expenses of such enforcement. Costs and expenses
      include Lender's reasonable attorneys' fees and legal expenses whether or not there is a lawsuit, including Lender's reasonable attorneys'
      fees and legal expenses for bankruptcy proceedings (Including efforts to modify or vacate any automatic stay or Injunction), appeals, and
      any anticipated post-judgment collection services. Borrower also shall pay all court costs and such additional fees as may be directed by
      the court.
      Caption Headings. Caption headings in this Agreement are for convenience purposes only and are not to be used to interpret or define the
      provisions of this Agreement.
      Consent to Loan Participatior,. Borrower agrees and consents to Lender's sale or transfer, whether now or later, of one or more
      participation interests in the Loan to one or more purchasers, whether related or unrelated to Lender. Lender may provide, without any
      limitation whatsoever, to any one or more purchasers, or potential purchasers, any Information or knowledge Lender may have about
      Borrower or about any other matter relating to the Loan, and Borrower hereby waives any rights to privacy Borrower may have with respect
      to such matters. Borrower additionally waives any and all notices of sale of participation interests, as well as all notices of any repurchase
      of such participation interests. Borrower also agrees that the purchasers of any such participation interests will be considered as the
      absolute owners of such interests in the Loan and will have all the rights granted under the participation agreement or agreements
      governing the sale of such participation interests. Borrower further waives all rights of offset or counterclaim that it may have now or later
      against Lender or against any purchaser of such a participation interest and unconditionally agrees that either Lender or such purchaser may
      enforce Borrower's obligation under the Loan irrespective of the failure or insolvency of any holder of any interest in the Loan. Borrower
      further agrees that the purchaser of any such participation interests may enforce its interests irrespective of any personal claims or
      defenses that Borrower may have against Lender.
      Governing law. This Agreement will be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the
      laws of the State of Texas without regard to its conflicts of law provisions. This Agreement has been accepted by Lender In the State of
      Texas.
      Choice of Venue. If there is a lawsuit, and if the transaction evidenced by this Agreement occurred in Dallas County, Borrower agrees upon
      Lender's request to submit to the jurisdiction of the courts of Dallas County, State of Texas.
      No Waiver by Lender. Lender shall not be deemed to have waived any rights under this Agreement unless such waiver is given in writing
      and signed by Lender. No delay or omission on the part of Lender in exercising any right shall operate as a waiver of such right or any
      other right. A waiver by Lender of a provision of this Agreement shall not prejudice or constitute a waiver of Lender's right otherwise to
      demand strict compliance with that provision or any other provision of this Agreement. No prior waiver by Lender, nor any course of
      dealing between Lender and Borrower, or between Lender and any Grantor, shall constitute a waiver of any of Lender's rights or of any of
      Borrower's or any Grantor's obligations as to any future transactions. \Nhenever the consent of Lender is required under this Agreement,
      the granting of such consent by Lender in any instance shall not constitute continuing consent to subsequent Instances where such consent
      is required and in all cases such consent may be granted or withheld in the sole discretion of Lender.
      Notices. Any notice required to be given under this Agreement shall be given in writing, and shall be effective when actually delivered,
      when actually received by telefacsimile (unless otherwise required by law), when deposited with a nationally recognized overnight courier,
      or, if mailed, when deposited in the United States mail, as first class, certified or registered mail postage prepaid, directed to the addresses
      shown near the beginning of this Agreement. Any party may change its address for notices under this Agreement by giving formal written
      notice to the other parties, specifying that the purpose of the notice is to change the party's address. For notice purposes, Borrower
      agrees to keep Lender informed at all times of Borrower's current address. Unless otherwise provided or required by law, if there is more
      than one Borrower, any notice given by Lender to any Borrower is deemed to be notice given to all Borrowers.
      Payment of Interest and Fees. Notwithstanding any other provision of this Agreement or any provision of any Related Document, Borrower
      does not agree or intend to pay, and Lender does not agree or intend to charge, collect, take, reserve or receive (collectively referred to
      herein as "charge or collect"), any amount in the nature of interest or in the nature of a fee for the Loan which would in any way or event
      (including demand, prepayment, or acceleration) cause Lender to contract for, charge or collect more for the Loan than the maximum
      Lender would be permitted to charge or collect by any applicable federal or Texas state law. Any such excess interest or unauthorized fee
      will, Instead of anything stated to the contrary, be applied first to reduce the unpaid principal balance of the Loan, and when the principal
      has been paid in full, be refunded to Borrower.
      Severability. If a court of competent Jurisdiction finds any provision of this Agreement to be Illegal, Invalid, or unenforceable as to any
      circumstance, that finding shall not make the offending provision illegal, invalid, or unenforceable as to any other circumstance. If feasible,
      the offending provision shall be considered modified so that it becomes legal, valid and enforceable. If the offending provision cannot be so
      modlfled, It shall be considered deleted from this Agreement. Unless otherwise required by law, the illegality, invalidity, or unenforceability
      of any provision of this Agreement shall not affect the legallty, valldlty or enforceablllty of any other provision of this Agreement.
      Subsidiaries and Affiliates of Borrower. To the extent the context of any provisions of this Agreement makes it appropriate, Including
      without limitation any representation, warranty or covenant, the word "Borrower'' as used in this Agreement shall include an of Borrower's
      subsidiaries and affiliates. Notwithstanding the foregoing however, under no circumstances shall this Agreement be construed to require
      Lender to make any Loan or other financial accommodation to any of Borrower's subsidiaries or affiliates.
      Successors and Assigns. All covenants and agreements by or on behalf of Borrower contained in this Agreement or any Related
      Documents shall bind Borrower's successors and assigns and shall inure to the benefit of Lender and its successors and assigns. Borrower
      shall not, however, have the right to assign Borrower's rights under this Agreement or any interest therein, without the prior written
      consent of Lender.
      Survival of Representations and Warranties. Borrower understands and agrees that in extending Loan Advances, Lender is relying on ail
      representations, warranties, and covenants made by Borrower in this Agreement or in any certificate or other instrument delivered by
      Borrower to Lender under this Agreement or the Related Documents. Borrower further agrees that regardless of any investigation made by
      Lender, all such representations, warranties and covenants will survive the extension of Loan Advances and delivery to Lender of the
      Related Documents, shall be continuing in nature, shall be deemed made and redated by Borrower at the time each Loan Advance Is made,
      and shall remain in full force and effect until such time as Borrower's Indebtedness shall be paid in full, or until this Agreement shall be
      terminated in the manner provided above, whichever is the last to occur.
      Time is of the Essence. Time is of the essence in the performance of this Agreement.
      Waive Jury. All parties to this Agreement hereby waive the right to any jury trial in any action, proceeding, or counterclaim brought by any



                                                                                                                                          CFB 000005
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                                   Entered 07/10/20 17:42:56                          Page 19 of 67




                                                     BUSINESS LOAN AGREEMENT
    Loan No: 3814-1                                         (Continued)                                                                         Page 6

       party against any other party.
   DEFINmONS. The following capitalized words and terms shall have the following meanings when used in this Agreement. Unless specifically
   stated to the contrary, all references to dollar amounts shall mean amounts In lawful money of the United States of America. Words and terms
   used In the singular shall Include the plural, and the plural shall include the singular, as the context may require. Words and terms not otherwise
   defined in this Agreement shall have the meanings attributed to such terms in the Uniform Commercial Code. Accounting words and terms not
   otherwise defined in this Agreement shall have the meanings assigned to them in accordance with generally accepted accounting principles as in
   effect on the date of this Agreement
       Advance. The word "Advance" means a disbursement of Loan funds made, or to be made, to Borrower or on Borrower's behalf on a line
       of credit or multiple advance basis under the terms and conditions of this AgreemenL
       Agreement. The word "Agreement" means this Business Loan Agreement, as this Business Loan Agreement may be amended or modified
       from time to time, together with all exhibits and schedules attached to this Business Loan Agreement from time to time.
       Borrower. The word "Borrower" means Central Hospital of Bowie LP and includes all co-signers and co-makers signing the Note and all
       their successors and assigns.
       Collateral The word "Collateral" means all property and assets granted as collateral security for a Loan, whether real or personal property,
       whether granted directly or indirectly, whether granted now or in the future, and whether granted in the form of a security Interest,
       mortgage, collateral mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage, collateral chattel mortgage, chattel trust,
       factor's lien, equipment trust, conditional sale, trust receipt, lien, charge, lien or title retention contract, lease or consignment intended as a
       security device, or any other security or lien interest whatsoever, whether created by law, contract, or otherwise.
       Environmental Laws. Toe words "Environmental Laws" mean any and all state, federal and local statutes, regulations and ordinances
       relating to the protection of human health or the environment, Including wlthout limitation the Comprehensive Environmental Response,
       Compensation, and Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"}, the Superfund Amendments and
       Reauthorization Act of 1986, Pub. L. No. 99-499 {"SARA"), the Hazardous Materials Transportation Act, 49 U.S.C, Section 1801, et seq.,
       the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other applicable state or federal laws, rules, or
       regulations adopted pursuant thereto.
       Event of Default. The words "Event of Default'' mean any of the events of default set forth in this Agreement In the default section of this
       Agreement.
        GAAP. The word "GAAP" means generally accepted accounting principles.
       Grantor. The word "Grantor" means each and all of the persons or entities granting a Security Interest in any Collateral for the Loan,
       including without limitation all Borrowers granting such a Security Interest.
        Guarantor, Toe word "Guarantor" means any guarantor, surety, or accommodation party of any or all of the Loan.
        Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender, including without limitation a guaranty of all or part of the
        Note.
       Hazardous Substances. The words "Hazardous Substances" mean materials that, because of their quantity, concentration or physical,
       chemical or Infectious characteristics, may cause or pose a present or potential hazard to human health or the environment when
       improperly used, treated, stored, disposed of, generated, manufactured, transported or otheiwise handled. The words "Hazardous
       Substances" are used in their very broadest sense and include without limitation any and all hazardous or toxic substances, materials or
       waste as defined by or listed under the Environmental Laws. The term "Hazardous Substances" also includes, without limitation, petroleum
       and petroleum by-products or any fraction thereof and asbestos.
        Indebtedness. The word "Indebtedness" means the indebtedness evidenced by the Note or Related Documents, including all principal and
        interest together with all other indebtedness and costs and expenses for which Borrower is responsible under this Agreement or under any
        of the Related Documents.
        Lender. The word "Lender'' means CrossFirst Bank, its successors and assigns.
       Loan. The word "Loan" means any and all loans and financial accommodations from Lender to Borrower whether now or hereafter
       existing, and however evidenced, including without limitation those loans and financial accommodations described herein or described on
       any exhibit or schedule attached to this Agreement from time to time.
       Note. The word "Note" means the Note dated December 14, 2017 and executed by Central Hospital of Bowie LP in the principal amount
       of $2,500,000.00, together with all renewals of, extensions of, modifications of, refinancings of, consolidations of, and substitutions for
       the note or credit agreement.
       Permitted Liens. The words "Permitted Liens" mean (1) liens and security interests securing Indebtedness owed by Borrower to Lender;
       (2) liens for taxes, assessments, or similar charges either not yet due or being contested in good faith; (3) liens of materialmen,
       mechanics, warehousemen, or carriers, or other like liens arising in the ordinary course of business and securing obligations which are not
       yet delinquent; (4} purchase money liens or purchase money security Interests upon or in any property acquired or held by Borrower in the
       ordinary course of business to secure indebtedness outstanding on the date of this Agreement or permitted to be incurred under the
       paragraph of this Agreement titled "Indebtedness and Liens"; (5) liens and security interests which, as of the date of this Agreement,
       have been disclosed to and approved by the Lender in writing; and (6) those liens and security Interests which in the aggregate constitute
       an immaterial and insignificant monetary amount with respect to the net value of Borrower's assets.
        Related Documents. The words "Related Documents" mean all promissory notes, credit agreements, loan agreements, environmental
        agreements, guaranties, security agreements, mortgages, deeds of trust, security deeds, collateral mortgages, and all other instruments,
        agreements and documents, whether now or hereafter existing, executed in connection with the Loan.
       Security Agreement        The words "Security Agreement'' mean and include without limitation any agreements, promises, covenants,
        arrangements, understandings or other agreements, whether created by law, contract, or otherwise, evidencing, governing, representing, or
        creating a Security Interest.
       Security Interest    The words "Security Interest" mean, without limitation, any and all types of collateral security, present and future,
        whether in the form of a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment, pledge, crop pledge, chattel
        mortgage, collateral chattel mortgage, chattel trust, factor's lien, equipment trust, conditional sale, trust receipt, lien or title retention
        contract, lease or consignment intended as a security device, or any other security or lien interest whatsoever whether created by law,
        contract, or otherwise.




                                                                                                                                              CFB 000006
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                                                                    Entered 07/10/20 17:42:56                                                                   Page 20 of 67




                                                                          BUSINESS LOAN AGREEMENT
   Loan No: 3814-1                                                               (Continued)                                                                                                                                         Page 7


   BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN AGREEMENT AND BORROWER AGREES TO
   ITS TERMS. THIS BUSINESS LOAN AGREEMENT IS DATED DECEMBER 14, 2017.

   BORROWER:



   CENTRAL HOSPITAL OF BOWIE LP



   CENTR/£\ HOSPITAL SYST~~• General Partner of Central Hospital of Bow:~~-----,;·--·-·-===,

    By:            ,,.~..-,:::-'~-                                                                             By:        ,:;_~
          Has~. Hashmi, Manager of Central Hospital                                                               ...,F,,_a_ra_z.....,.F.---,H....a-s,-hm---,-1,-Ma=-n_a_g_e_r-o-:f,--,C,-e"""nt=-ra...,l.....,.,H-os-p~lta-:1,--
          Systems LLC                                                                                                Systems LLC

   LENDER:



   CROSSFIRST BANK



    By:
                           4 ✓~~
                           -~--• /
          Authorized Sl_jJller                 .J   --- -------------··
                   <. . . . . . . ., ., .~-----
                                                      1.aP.rP"',ver.17..3.0.018 Oopr.D+HUSACorpo111llon1997,2017.   AIRlg!'HRes~ -TX l(\CF1'il..PL'C40.FC TR~792D PR,.4




                                                                                                                                                                                                                                    CFB 000007
Case 20-70115-hdh11 Doc 26 Filed 07/10/20   Entered 07/10/20 17:42:56   Page 21 of 67




                              EXHIBIT B
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                                  Entered 07/10/20 17:42:56                        Page 22 of 67




                                                          PROMISSORY NOTE
     Principal           Loan Date  Maturity                     Loan No              Call/ Coll            Account            Officer Initials
  $2 500 000.00         12-14-2017 12-14-2019                    3814-1              1G32 / 62                                  DCG
     References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular loan or item.
                               An item above containin "***" has been omitted due to text len th limitations.

  Borrower:      Central Hospital of Bowie LP                                 Lender:         CrossFirst Bank
                 5005 LBJ Freeway Ste. 1400                                                   Dallas Market
                 Dallas, TX 75224                                                             2021 McKinney Avenue
                                                                                              Suite 800
                                                                                              Dallas, TX 75201


   Principal Amount: $2,500,000.00                                                                       Date of Note: December 14, 2017
   PROMISE TO PAY. Central Hospital of Bowie LP ("Borrower'") promises to pay to CrossFirst Bank ("Lender""), or order, in lawful money of the
   United States of America, the principal amount of Two Million Five Hundred Thousand & 00/100 Dollars ($2,500,000.00) or so much as may be
   outstanding, together with Interest on the unpaid outstanding principal balance of each advance. Interest shall be calculated from the date of
   each advance until repayment of each advance or maturity, whichever occurs first.
   CHOICE OF USURY CEILING AND INTEREST RATE. The interest rate on this Note has been implemented under the 'Weekly Ceiling" as referred
   to in Sections 303.002 and 303.003 of the Texas Finance Code.
   PAYMENT. Borrower will pay this loan in one payment of all outstanding principal plus all accrued unpaid interest on December 14, 2019. In
   addition, Borrower will pay regular monthly payments of all accrued unpaid interest due as of each payment date, beginning January 14, 2018,
   with all subsequent Interest payments to be due on the same day of each month after that. Unless otherwise agreed or required by applicable
   law, payments will be applied first to any accrued unpaid Interest; then to principal; then to any late charges; and then to any unpaid collection
   costs. Borrower will pay Lender at Lender's address shown above or at such other place as Lender may designate in writing. All payments must
   be made in U.S. dollars and must be received by Lender consistent with any written payment instructions provided by Lender. If a payment is
   made consistent with Lender"s payment instructions but received after 5:00 P.M. Central Time, Lender will credit Borrower's payment on the
   next business day. Notwithstanding any other provision of this Note, Lender will not charge interest on any undisbursed loan proceeds. No
   scheduled payment, whether of principal or interest or both, will be due unless sufficient loan funds have been disbursed by the scheduled
   payment date to Justify the payment.
   VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from time to time based on changes in an independent index
   which is the wan Street Journal Prime Rate (the "Index"). The Index is not necessarily the lowest rate charged by Lender on its loans. If the
   Index becomes unavailable during the term of this loan, Lender may designate a substitute index after notifying Borrower. Lender will tell
   Borrower the current Index rate upon Borrower's request. The interest rate change will not occur more often than each Day. Borrower
   understands that Lender may make loans based on other rates as well. The Index currently is 4,250% per annum. Interest prior to maturity on
   the unpaid principal balance of this Note will be calculated as described in the "IN1EREST CALCULATION METHOD" paragraph using a rate of
   1.500 percentage points over the Index, resulting in an initial rate of 5.750% per annum based on a year of 360 days. NOTICE: Under no
   circumstances will the interest rate on this Note be more than the maximum rate allowed by applicable law. For purposes of this Note, the
   "maximum rate allowed by applicable law" means the greater of (A) the maximum rate of interest permitted under federal or other Jaw
   applicable to the indebtedness evidenced by this Note, or (BJ the 'Weekly Ceiling" as referred to in Sections 303.002 and 303.003 of the
   Texas Finance Code.
   INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360 basis; that is, by applying the ratio of the interest rate
   over a year of 360 days, multiplied by the outstanding principal balance, multiplied by the actual number of days the principal balance is
   outstanding, unless such calculation would result In a usurious rate, In which case Interest shall be calculated on a per diem basis of a year of
   365 or 366 days, as the case may be. All Interest payable under this Note Is computed using this method. This calculation method results In a
   higher effective interest rate than the numeric interest rate stated in this Note.
   PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed earlier than it is due. Prepayment in full shall consist of
   payment of the remaining unpaid principal balance together with all accrued and unpaid interest and all other amounts, costs and expenses for
   which Borrower is responsible under this Note or any other agreement with Lender pertaining to this loan, and In no event will Borrower ever be
   required to pay any unearned interest Early payments will not, unless agreed to by Lender in writing, relieve Borrower of Borrower's obligation
   to continue to make payments of accrued unpaid interesL Rather, early payments will reduce the principal balance due. Borrower agrees not to
   send Lender payments marked "paid in full", ''without recourse", or similar language. If Borrower sends such a payment, Lender may accept it
   without losing any of Lender's rights under this Note, and Borrower will remain obligated to pay any further amount owed to Lender. All written
   communications concerning disputed amounts, including any check or other payment instrument that indicates that the payment constitutes
   "payment In full"" of the amount owed or that Is tendered with other conditions or limitations or as full satisfaction of a disputed amount must be
   mailed or delivered to: CrossFlrst Bank, Dallas Market, 2021 McKinney Avenue, Suite 800, Dallas, TX 75201.
   LATE CHARGE.      lf a payment is 15 days or more late, Borrower will be charged 0.750% of the unpaid portion of the regularly scheduled
   payment
   POST MATURITY RATE. The Post Maturity Rate on this Note is the lesser of (A) the maximum rate allowed by law or (B) the interest rate
   under this Note. Borrower will pay Interest on all sums due after final maturity, whether by acceleration or otherwise, at that rate.
   DEFAULT. Each of the following shall oonstitute an event of default ("Event of Default'') under this Note:
        Payment Default. Borrower fails to make any payment when due under th is Note.
        Other Defaults. Borrower fails to comply with or to perform any other term, obligation, covenant or condition contained in this Note or in
        any of the related documents or to comply with or to perform any term, obligation, covenant or condition contained in any other agreement
        between Lender and Borrower.
        False Statements. Any warranty, representation or statement made or furnished to Lender by Borrower or on Borrower's behalf under this
        Note or the related documents is false or misleading in any material respect, either now or at the time made or furnished or becomes false
        or misleading at any time thereafter.
        Death or Insolvency. The dissolution or termination of Borrower's existence as a going business or the death of any partner, the insolvency
        of Borrower, the appointment of a receiver for any part of Borrower's property, any assignment for the benefit of creditors, any type of
        creditor workout, or the commencement of any proceeding under any bankruptcy or Insolvency laws by or against Borrower.
        Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture proceedings, whether by Judicial proceeding, self-help,
        repossession or any other method, by any creditor of Borrower or by any governmental agency against any collateral securing the loan.



                                                                                                                                          CFB 000008
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                                   Entered 07/10/20 17:42:56                         Page 23 of 67




                                                              PROMISSORY NOTE
   Loan No: 3814-1                                               (Continued)                                                                   Page 2

        This includes a garnishment of any of Borrower's accounts, including deposit accounts, with Lender. However, this Event of Default shaU
        not apply if there is a good faith dispute by Borrower as to the validity or reasonableness of the claim which is the basis of the creditor or
        forfeiture proceeding and if Borrower gives Lender written notice of the creditor or forfeiture proceeding and deposits with Lender monies or
        a surety bond for the creditor or forfeiture proceeding, in an amount determined by Lender, in its sole discretion, as being an adequate
        reserve or bond for the dispute.
        Events Affecting Guarantor. Any of the preceding events occurs with respect to any Guarantor of any of the indebtedness or any
        Guarantor dies or becomes incompetent, or revokes or disputes the validity of, or liability under, any guaranty of the indebtedness
        evidenced by this Note.
        Events Affecting General Partner of Borrower. Any of the preceding events occurs with respect to any general partner of Borrower or any
        general partner dies or becomes incompetent.
        Change In Ownership. The resignation or expulsion of any general partner with an ownership interest of twenty-five percent {25%) or more
        in Borrower.
        Adverse Change. A material adverse change occurs in Borrower's financial condition, or Lender believes the prospect of payment or
        performance of this Note is impaired.
        Insecurity. Lender in good faith believes itself Insecure.
   LENDER'S RIGHTS.      Upon default, Lender may declare the entire indebtedness, including the unpaid principal balance under this Note, all
   accrued unpaid interes~ and all other amounts, costs and expenses for which Borrower is responsible under this Note or any other agreement
   with Lender pertaining to this loan, immediately due, without notice, and then Borrower will pay that amount
   ATTORNEYS' FEES; EXPENSES. Lender may hire an attorney to help collect this Note If Borrower does not pay, and Borrower will pay Lender's
   reasonable attorneys' fees. Borrower also will pay Lender all other amounts Lender actually incurs as court costs, lawful fees for filing,
   recording, releasing to any public office any instrument securing this Note; the reasonable cost actually expended for repossessing, storing,
   preparing for sale, and selling any security; and fees for noting a lien on or transferring a certificate of title to any motor vehicle offered as
   security for this Note, or premiums or identifiable charges received in connection with the sale of authorized insurance.
   JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial In any action, proceeding, or counterclaim brought by either Lender
   or BolTOWer against the other.
   GOVERNING LAW. This Note will be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the laws of
   the State of Texas without regard to its conflicts of law provisions. This Note has been accepted by Lender in the State of Texas.
   CHOICE OF VENUE. If there is a lawsuit, and if the transaction evidenced by this Note occurred in Dallas County, Borrower agrees upon
   Lender's request to submit to the jurisdiction of the courts of Dallas County, State of Texas.
    DISHONORED CHECK CHARGE. Borrower will pay a processing fee of $30.00 if any check given by Borrower to Lender as a payment on this
    loan is dishonored.
   RIGHT OF SETOFF. To the extent permitted by appllcable law, Lender reserves a right of setoff in all Borrower's accounts with Lender (whether
   checking, savings, or some other account). This includes all accounts Borrower holds jointly with someone else and all accounts Borrower may
   open in the future. However, this does not include any IRA or Keogh accounts, or any trust accounts for which setoff would be prohibited by
   law. Borrower authorizes Lender, to the extent penmitted by applicable law, to charge or setoff all sums owing on the indebtedness against any
   and all such accounts.
   COLLATERAL. Borrower acknowledges this Note Is secured by a Commercial Security Agreement from Borrower to Lender dated December 14,
   2017, covering All Business Assets, and all assignments, modifications, extensions, renewals, replacements, riders and substitutions thereof.
    Deed of Trust and in the amount of $2,500,000.00 from Bowle Real Estate Holdings LP (grantor) to Lender dated December 14, 2017 covering
    Property, as further defined therein, located at 705 E. Greenwood Ave,, Bowie, TX and all assignments, modifications, extensions, renewals,
    replacements, riders and substitutions thereof.
    The Promissory Note is governed by a Business Loan Agreement between Borrower and Lender dated December 14, 2017.
    ADDITIONAL DOCUMENTS.
   Commercial Guaranty executed by Bowie Real Estate Holdings LP dated December 14, 2017
   Commercial Guaranty executed by Hasan F. Hashmi dated December 14, 2017
   Commercial Guaranty executed by Faraz F. Hashmi dated December 14, 2017.
   LINE OF CREDIT. This Note evidences a revolving line of credit Advances under this Note may be requested orally by Borrower or as provided
   in this paragraph. All oral requests shall be confirmed In writing on the day of the request. All communications, instructions, or directions by
   telephone or otherwise to Ler.der are to be directed to Lender's office shown above. The following person or persons are authorized to request
   advances and authorize payments under the line of credit until Lender receives from Borrower, at Lender's address shown above, written notice
   of revocation of such authority: Hasan F. Hashmi, Manager of Central Hospital Systems LLC, General Partner of Central Hospital of Bowie LP;
   and Faraz F. Hashmi, Manager of Central Hospital Systems LLC, General Partner of Central Hospital of Bowle LP. Borrower agrees to be liable
   for all sums either: {A) advanced in accordance with the instructions of an authorized person or (B) credited to any of Borrower's accounts
   with Lender. The unpaid principal balance owing on this Note at any time may be evidenced by endorsements on this Note or by Lender's
   Internal records, including daily computer print-outs. This revolving line of credit shall not be subject to Ch. 346 of the Texas Finance Code.
    GUARANTY. As a material inducement to Lender making this loan to Borrower, Bowie Real Estate Holdings LP, Hasan F. Hashmi and Faraz F.
    Hashmi have executed a Guaranty Agreement of this Promissory Note.
    ORAL AGREEMENTS. ORAL OR UNEXECUTED AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
    ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS OF
    THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU
    (BORROWER(S)) AND US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
    MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US,
    EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.
    UNLAWFUL INTERNET GAMBLING NOTICE • Restricted transactions as defined in Federal Reserve Regulation GG are prohibited from being
    processed through this account or relationship. Restricted transactions generally include, but are not limited to, those in which credit, electronic
    funds transfers, checks, or drafts are knowingly accepted by gambling businesses in connection with the participation by others in unlawful
    internet gambling.




                                                                                                                                            CFB 000009
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                                   Entered 07/10/20 17:42:56                         Page 24 of 67




                                                              PROMISSORY NOTE
   Loan No: 3814-1                                               (Continued)                                                                   Page 3

   SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and upon Borrower's heirs, personal representatives,
   successors and assigns, and shall Inure to the benefit of Lender and Its successors and assigns.
   GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will not affect the rest of the Note. Borrower does not agree or
   intend to pay, and Lender does not agree or intend to contract for, charge, collect, take, reserve or receive (collectively referred to herein as
   "charge or collect''), any amount in the nature of interest or in the nature of a fee for this loan, which would in any way or event {including
   demand, prepayment, or acceleration) cause Lender to charge or collect more for this loan than the maximum Lender would be permitted to
   charge or collect by federal law or the law of the State of Texas (as applicable). Any such excess Interest or unauthorized fee shall, Instead of
   anything stated to the contrary, be applied first to reduce the principal balance of this loan, and when the principal has been paid in full, be
   refunded to Borrower. The right to accelerate maturity of sums due under this Note does not include the right to accelerate any interest which
   has not otheiwise accrued on the date of such acceleration, and Lender does not intend to charge or collect any unearned interest In the event
   of acceleration. All sums paid or agreed to be paid to Lender for the use, forbearance or detention of sums due hereunder shall, to the extent
   permitted by applicable law, be amortized, prorated, allocated and spread throughout the full term of the loan evidenced by this Note until
   payment in full so that the rate or amount of interest on account of the loan evidenced hereby does not exceed the applicable usury ceiling.
   Lender may delay or forgo enforcing any of its rights or remedies under this Note without losing them. Borrower and any other person who
   signs, guarantees or endorses this Note, to the extent allowed by law, waive presentment, demand for payment, notice of dishonor, notice of
   intent to accelerate the maturity of this Note, and notice of acceleration of the maturity of this Note. Upon any change in the terms of this Note,
   and unless otherwise expressly stated In writing, no party who signs this Note, whether as maker, guarantor, accommodation maker or
   endorser, shall be released from llablllty. All such parties agree that Lender may renew or extend (repeatedly and for any length of time) this
   loan or release any party, partner, or guarantor or collateral; or impair, fail to realize upon or perfect Lenders security interest in the collateral
   without the consent of or notice to anyone. All such parties also agree that Lender may modify this loan without the consent of or notice to
   anyone other than the party with whom the modification Is made. The obligations under this Note are joint and several.
   PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS NOTE, INCLUDING THE VARIABLE
   INTEREST RATE PROVISIONS. BORROWER AGREES TO THE TERMS OF THE NOTE.
   BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

   BORROWER:



   CENTRAL HOSPITAL OF BOWIE LP




                                                                                                                                             CFB 000010
Case 20-70115-hdh11 Doc 26 Filed 07/10/20   Entered 07/10/20 17:42:56   Page 25 of 67




                              EXHIBIT C
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                                   Entered 07/10/20 17:42:56                         Page 26 of 67




                                                     COMMERCIAL GUARANTY
     Principal
  $2,500,000.00
                       I  Loan Date       I
                                     Maturity
                         12-14-2017 12-14-2019
                                                           I      Loan No
                                                                  3814-1           I     ca111 Coll
                                                                                        1G32 / 62       I     Account
                                                                                                                               I Officer ] Initials
                                                                                                                                  DCG
     References in the boxes above are for Lender's use onl>,' and do not limit the applicability of this document to any particular loan or item.
                               Any item above containing ,........ has been omitted due to text length limitations.

  Borrower:      Central Hospital of Bowle LP                                  Lender:         CrossFlrst Bank
                 5005 LBJ Freeway Ste. 1400                                                    Dallas Market
                 Dallas, TX 75224                                                              2021 McKinney Avenue
                                                                                               Suite 800
                                                                                               Dallas, TX 75201
  Guarantor:     Bowle Real Estate Holdings LP
                 705 E Greenwood Ave.
                 Bowie, TX 76230


   CONTINUING GUARANTEE OF PAYMENT AND PERFORMANCE. For good and valuable consideration, Guarantor absolutely and unconditionally
   guarantees full and punctual payment and satisfaction of the Indebtedness of Borrower to Lender, and the performance and discharge of all
   Borrower's obligations under the Note and the Related Documents. This is a guaranty of payment and performance and not of collection, so
   Lender can enforce this Guaranty against Guarantor even when Lender has not exhausted Lender's remedies against anyone else obligated to
   pay the Indebtedness or against any collateral securing the Indebtedness, this Guaranty or any other guaranty of the Indebtedness. Guarantor
   will make any payments to Lender or its order, on demand, in legal tender of the United States of America, in same-day funds, without set-off or
   deduction or counterclalm, and wlll otherwise perform Borrower's obllgatlons under the Note and Related Documents. Under this Guaranty,
   Guarantor's liability is unlimited and Guarantor's obligations are continuing.
   INDEBTEDNESS. The word "Indebtedness" as used in this Guaranty means all of the principal amount outstanding from time to time and at any
   one or more times, accrued unpaid interest thereon and all collection costs and legal expenses related thereto permitted by law, Lender's
   reasonable attorneys' fees, arising from any and all debts, liabilities and obllgatlons of every nature or form, now existing or hereafter arlslng or
   acquired, that Borrower individually or collectively or interchangeably with others, owes or will owe Lender. "Indebtedness" lndudes, without
   limitation, loans, advances, debts, overdraft indebtedness, credit card indebtedness, lease obligations, liabilities and obligations under any
   interest rate protection agreements or foreign currency exchange agreements or commodity price protection agreements, other obligations, and
   liabilities of Borrower, and any present or future judgments against Borrower, future advances, loans or transactions that renew, extend, modify,
   refinance, consolidate or substitute these debts, liabilities and obligations whether: voluntarily or involuntarily incurred; due or to become due by
   their terms or acceleration; absolute or contingent; liquidated or unliquidated; determined or undetermined; direct or indirect; primary or
   secondary in nature or arising from a guaranty or surety; secured or unsecured; joint or several or joint and several; evidenced by a negotiable or
   non-negotiable instrument or writing; originated by Lender or another or others; barred or unenforceable against Borrower for any reason
   whatsoever; for any transactions that may be voidable for any reason (such as infancy, insanity, ultra vires or otherwise); and originated then
   reduced or extinguished and then afterwards increased or reinstated.
   If Lender presently holds one or more guaranties, or hereafter receives additional guaranties from Guarantor, Lender's rights under all guaranties
   shall be cumulative. This Guaranty shall not (unless specifically provided below to the contrary) affect or invalidate any such other guaranties.
   Guarantor's liability will be Guarantor's aggregate llablllty under the tenns of this Guaranty and any such other unterminated guaranties.
   CONTINUING GUARANTY. THIS IS A "CONTINUING GUARANTY" UNDER WHICH GUARANTOR AGREES TO GUARANTEE THE FULL AND
   PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION OF THE INDEBTEDNESS OF BORROWER TO LENDER, NOW EXISTING OR
   HEREAFTER ARISING OR ACQUIRED, ON AN OPEN AND CONTINUING BASIS. ACCORDINGLY, ANY PAYMENTS MADE ON THE
   INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR'S OBLIGATIONS AND LIABILITY UNDER THIS GUARANTY FOR ANY
   REMAINING AND SUCCEEDING INDEBTEDNESS EVEN WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO
   BALANCE FROM TIME TO TIME.
   DURATION OF GUARANTY. This Guaranty will take effect when received by Lender without the necessity of any acceptance by Lender, or any
   notice to Guarantor or to Borrower, and will continue in full force until all the Indebtedness incurred or contracted before receipt by Lender of
   any notice of revocation shall have been fully and finally paid and satisfied and all of Guarantor's other obligations under this Guaranty shall have
   been performed in full. If Guarantor elects to revoke this Guaranty, Guarantor may only do so in writing. Guarantor's written notice of
   revocation must be mailed to Lender, by certified mail, at Lender's address listed above or such other place as Lender may designate in writing.
   Written revocation of this Guaranty will apply only to new Indebtedness created after actual receipt by Lender of Guarantor's written revocation
   and Lender's wrrtten acknowledgment of receipl For this purpose and without limitation, the term "new Indebtedness" does not include the
   Indebtedness which at the time of notice of revocation Is contingent, unllquldated, undetermined or not due and which later becomes absolute,
   liquidated, determined or due. For this purpose and without limitation, "new Indebtedness" does not include all or part of the Indebtedness that
   is: incurred by Borrower prior to revocation; incurred under a commitment that became binding before revocation; any renewals, extensions,
   substitutions, and modifications of the Indebtedness. This Guaranty shall bind Guarantor's estate as to the Indebtedness created both before
   and after Guarantor's death or Incapacity, regardless of Lender's actual notice of Guarantor's death. Subject to the foregoing, Guarantor's
   executor or administrator or other legal representative may terminate this Guaranty in the same manner in which Guarantor might have
   terminated it and with the same effect. Release of any other guarantor or termination of any other guaranty of the Indebtedness shall not affect
   the liability of Guarantor under this Guaranty. A revocation Lender receives from any one or more Guarantors shall not affect the liability of any
   remaining Guarantors under this Guaranty. It Is anticipated that fluctuations may occur In the aggregate amount of the Indebtedness covered by
   this Guaranty, and Guarantor specifically acknowledges and agrees that reductions in the amount of the Indebtedness, even to zero dollars
   ($0.00), shall not constitute a tennination of this Guaranty. This Guaranty is binding upon Guarantor and Guarantor's heirs, successors and
   assigns so long as any of the Indebtedness remains unpaid and even though the Indebtedness may from time to time be zero dollars ($0.00).
   GUARANTOR'S AUTHORIZATION TO LENDER. Guarantor authorizes Lender, either before or after any revocation hereof, without notice or
   demand and without lessening or otherwise affecting Guarantor's liability under this Guaranty, from time to time: (A) prior to revocation as set
   forth above, to make one or more additional secured or unsecured loans to Borrower, to lease equipment or other goods to Borrower, or
   otheiwise to extend additional credit to Borrower; {BJ to alter, compromise, renew, extend, accelerate, or otherwise change one or more times
   the time for payment or other terms of the Indebtedness or any part of the Indebtedness, including increases and decreases of the rate of
   interest on the Indebtedness; extensions may be repeated and may be for longer than the original loan term; (C} to take and hold security for
   the payment of this Guaranty or the Indebtedness, and exchange, enforce, waive, subordinate, fail or decide not to perfect, and release any
   such security, with or without the substitution of new collateral; (DJ to release, substitute, agree not to sue, or deal with any one or more of
   Borrower's sureties, endorsers, or other guarantors on any terms or In any manner Lender may choose; (E) to determine how, when and what
   application of payments and credits shall be made on the Indebtedness; (F} to apply such security and direct the order or manner of sale
   thereof, including without limitation, any nonjudicial sale permitted by the terms of the controlling security agreement or deed of trust, as Lender
   in its discretion may determine; {G) to sell, transfer, assign or grant participations in all or any part of the Indebtedness; and (H) to assign or



                                                                                                                                             CFB 000011
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                                  Entered 07/10/20 17:42:56                        Page 27 of 67




                                                       COMMERCIAL GUARANTY
   Loan No: 3814,.1                                         (Continued)                                                                      Page 2

   transfer this Guaranty in whole or in part.
   GUARANTOR'S REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to Lender that (A) no representations or
   agreements of any kind have been made to Guarantor which would limit or qualify in any way the terms of this Guaranty; (B) this Guaranty is
   executed at Borrower's request and not at the request of Lender: (C) Guarantor has full power, right and authority to enter into this Guaranty;
   (D) the provisions of this Guaranty do not conflict with or result in a default under any agreement or other instrument binding upon Guarantor
   and do not result in a violation of any law, regulation, court decree or order applicable to Guarantor; {E) Guarantor has not and will not, without
   the prior written consent of Lender, sell, lease, assign, encumber, hypothecate, transfer, or otheiwise dispose of all or substantially all of
   Guarantor's assets, or any interest therein; (F) upon Lender's request, Guarantor will provide to Lender financial and credit infonmation in fonm
   acceptable to Lender, and all such financial information which currenUy has been, and all future financial information which will be provided to
   Lender is and will be true and correct In all material respects and falr1y present Guarantor's financial condition as of the dates the financial
   infomiation Is provided; (G) no material adverse change has occurred in Guarantor's financial condition since the date of the most recent
   financial statements provided to Lender and no event has occurred which may materially adversely affect Guarantor's financial condition; (H)
   no litigation, claim, investigation, administrative proceeding or similar action (including those for unpald taxes) against Guarantor Is pending or
   threatened; (I) Lender has made no representation to Guarantor as to the creditworthiness of Borrower; and {J) Guarantor has established
   adequate means of obtaining from Borrower on a continuing basis infonmation regarding Borrower's financial condition. Guarantor agrees to
   keep adequately Informed from such means of any facts, events, or circumstances which might in any way affect Guarantor's risks under this
   Guaranty, and Guarantor further agrees that, absent a request for infonmation, Lender shall have no obligation to disclose to Guarantor any
   information or documents acquired by Lender in the course of Its relationship with Borrower.
   GUARANTOR'S WAIVERS. Except as prohibited by applicable law, Guarantor waives any right to require Lender (A) to continue lending
   money or to extend other credit to Borrower; (B) to make any presentment, protest, demand, or notice of any kind, including notice of any
   nonpayment of the Indebtedness or of any nonpayment related to any collateral, or notice of any action or nonactlon on the part of Borrower,
   Lender, any surety, endorser, or other guarantor in connection with the Indebtedness or in connection with the creation of new or additional
   loans or obligations; (C) to resort for payment or to proceed directly or at once against any person, including Borrower or any other guarantor;
   (D) to proceed directly against or exhaust any collateral held by Lender from Borrower, any other guarantor, or any other person; (E) to give
   notice of the terms, time, and place of any public or private sale of personal property security held by Lender from Borrower or to comply with
   any other applicable provisions of the Unifonm Commercial Code; (F) to pursue any other remedy within Lender's power: or (G) to commit any
   act or omission of any kind, or at any time, with respect to any matter whatsoever.
   Guarantor waives all lights of Guarantor under Chapter 43 of the Texas Civil Practice and Remedies Code. Guarantor also waives any and all
   rights or defenses based on suretyship or impainment of collateral including, but not limited to, any rights or defenses arising by reason of (A)
   any "one action" or "anti-deficiency" law or any other law which may prevent Lender from bringing any action, including a claim for deficiency,
   against Guarantor, before or after Lender's commencement or completion of any foreclosure action, either judicially or by exercise of a power of
   sale; (B) any election of remedies by Lender which destroys or otherwise adversely affects Guarantor's subrogation rights or Guarantor's rights
   to proceed against Borrower for reimbursement, including without limitation, any loss of rights Guarantor may suffer by reason of any law
   limiting, qualifying, or discharging the Indebtedness; (C) any disability or other defense of Borrower, of any other guarantor, or of any other
   person, or by reason of the cessation of Borrower's liability from any cause whatsoever, other than payment in full in legal tender, of the
   Indebtedness; (D) any right to claim discharge of the Indebtedness on the basis of unjustified impairment of any collateral for the Indebtedness:
   (E) any statute of limitations, rf at any time any action or suit brought by Lender against Guarantor is commenced, there is outstanding
   Indebtedness which is not barred by any applicable statute of limitations; or (F) any defenses given to guarantors at law or In equity other than
   actual payment and performance of the Indebtedness. If payment Is made by Borrower, whether voluntarily or otherwise, or by any third party,
   on the Indebtedness and thereafter Lender is forced to remit the amount of that payment to Borrower's trustee in bankruptcy or to any similar
   person under any federal or state bankruptcy law or law for the relief of debtors, the Indebtedness shall be considered unpaid for the purpose of
   the enforcement of this Guaranty.
   Guarantor further waives and agrees not to assert or claim at any time any deductions to the amount guaranteed under this Guaranty for any
   claim of setoff, counterclaim, counter demand, recoupment or similar right, whether such claim, demand or right may be asserted by the
   Borrower, the Guarantor, or both.
   GUARANTOR'S UNDERSTANDING WITH RESPECT TO WAIVERS. Guarantor warrants and agrees that each of the waivers set forth above is
   made with Guarantor's full knowledge of its significance and consequences and that, under the circumstances, the waivers are reasonable and
   not contrary to public policy or law. If any such waiver is determined to be contrary to any applicable law or public policy, such waiver shall be
   effective only to the extent permitted by law or public policy.
   RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a right of setoff in all Guarantor's accounts with Lender
   (whether checking, savings, or some other account). This includes all accounts Guarantor holds jointly with someone else and all accounts
   Guarantor may open in the future. However, this does not include any IRA or Keogh accounts, or any trust accounts for which setoff would be
   prohibited by law. Guarantor authorizes Lender, to the extent permitted by applicable law, to hold these funds if there is a default, and Lender
   may apply the funds in these accounts to pay what Guarantor owes under the terms of this Guaranty.
   SUBORDINATION OF BORROWER'S DEBTS TO GUARANTOR. Guarantor agrees that the Indebtedness, whether now existing or hereafter
   created, shall be superior to any claim that Guarantor may now have or hereafter acquire against Borrower, whether or not Borrower becomes
   insolvent Guarantor hereby expressly subordinates any claim Guarantor may have against Borrower, upon any account whatsoever, to any
   claim that Lender may now or hereafter have against Borrower. In the event of insolvency and consequent liquidation of the assets of Borrower,
   through bankruptcy, by an assignment for the benefit of creditors, by voluntary liquidation, or otherwise, the assets of Borrower applicable to
   the payment of the claims of both Lender and Guarantor shall be paid to Lender and shall be first applied by Lender to the Indebtedness.
   Guarantor does hereby assign to Lender all claims which it may have or acquire against Borrower or against any assignee or trustee in
   bankruptcy of Borrower: provided however, that such assignment shall be effective only for the purpose of assuring to Lender full payment in
   legal tender of the Indebtedness. If Lender so requests, any notes or credit agreements now or hereafter evidencing any debts or obligations of
   Borrower to Guarantor shall be marked with a legend that the same are subject to this Guaranty and shall be delivered to Lender. Guarantor
   agrees, and Lender is hereby authorized, in the name of Guarantor, from time to time to file financing statements and continuation statements
   and to execute documents and to take such other actions as Lender deems necessary or appropriate to perfect, preserve and enforce its rights
   under this Guaranty.
    MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of this Guaranty:
        Amendments. This Guaranty, together with any Related Documents, constitutes the entire understanding and agreement of the parties as
        to the matters set forth in this Guaranty. No alteration of or amendment to this Guaranty shall be effective unless given in writing and
        signed by the party or parties sought to be charged or bound by the alteration or amendment.
        Attorneys' Fees; Expenses. Guarantor agrees to pay upon demand all of Lender's costs and expenses, including Lender's reasonable
        attorneys' fees and Lender's legal expenses, incurred in connection with the enforcement of this Guaranty. Lender may hire or pay



                                                                                                                                          CFB 000012
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                                   Entered 07/10/20 17:42:56                         Page 28 of 67




                                                        COMMERCIAL GUARANTY
    Loan No: 3814-1                                          (Continued)                                                                       Page 3

        someone else to help enforce this Guaranty, and Guarantor shall pay the costs and expenses of such enforoement. Costs and expenses
        include Lender's reasonable attorneys' fees and legal expenses whether or not there is a lawsuit, including Lender's reasonable attorneys'
        fees and legal expenses for bankruptcy proceedings (including efforts to modify or vacate any automatic stay or Injunction), appeals, and
        any anticipated post-Judgment collection services. Guarantor also shall pay all court costs and such additional fees as may be directed by
        the court.
        Caption Headings. Caption headings In this Guaranty are for convenience purposes only and are not to be used to interpret or define the
        provisions of this Guaranty.
        Governing Law. This Guaranty will be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the
        laws of the State of Texas without regard to its conflicts of law provisions.
        Choice of Venue. If there is a lawsuit, and if the transaction evidenced by this Guaranty occurred in Dallas County, Guarantor agrees upon
        Lender's request to submit to the jurisdiction of the courts of Dallas County, State of Texas.
        Integration. Guarantor further agrees that Guarantor has read and fully understands the terms of this Guaranty; Guarantor has had the
        opportunity to be advised by Guarantor's attorney with respect to this Guaranty; the Guaranty fully reflects Guarantor's intentions and parol
        evidence is not required to interpret the terms of this Guaranty. Guarantor hereby indemnifies and holds Lender harmless from all losses,
        claims, damages, and costs {including Lender's attorneys' fees) suffered or Incurred by Lender as a result of any breach by Guarantor of the
        warranties, representations and agreements of this paragraph.
        Interpretation. In all cases where there is more than one Borrower or Guarantor, then all words used in this Guaranty In the singular shall
        be deemed to have been used In the plural where the context and construction so require; and where there is more than one Borrower
        named in this Guaranty or when this Guaranty is executed by more than one Guarantor, the words "Borrower'' and "Guarantor''
        respectively shall mean all and any one or more of them. The words "Guarantor," "Borrower," and "Lender'' include the heirs, successors,
        assigns, and transferees of each of them. If a court finds that any provision of this Guaranty is not valid or should not be enforced, that
        fact by Itself will not mean that the rest of this Guaranty will not be valid or enforced. Therefore, a court will enforce the rest of the
        provisions of this Guaranty even if a provision of this Guaranty may be found to be invalid or unenforceable. If any one or more of
        Borrower or Guarantor are corporations, partnerships, limited liability companies, or similar entities, it is not necessary for Lender to Inquire
        into the powers of Borrower or Guarantor or of the officers, directors, partners, managers, or other agents acting or purporting to act on
        their behalf, and any indebtedness made or created in reliance upon the professed exercise of such powers shall be guaranteed under this
        Guaranty.
        Notices. Any notice required to be given under this Guaranty shall be given in writing, and, exoept for revocation notices by Guarantor,
        shall be effective when actually delivered, when actually received by telefacsimile {unless otherwise required by law), when deposited with
        a nationally recognized overnight courier. or, if malled, when deposited in the United States mail. as first class, certified or registered mall
        postage prepaid, directed to the addresses shown near the beginning of this Guaranty. All revocation notices by Guarantor shall be in
        writing and shall be effective upon delivery to Lender as provided in the section of this Guaranty entiUed "DURATION OF GUARANTY."
        Any party may change its address for notices under this Guaranty by giving formal written notice to the other parties, specifying that the
        purpose of the notice is to change the party's address. For notice purposes, Guarantor agrees to keep Lender informed at all times of
        Guarantor's current address. Unless otherwise provided or required by law, if there is more than one Guarantor, any notice given by Lender
        to any Guarantor is deemed to be notioe given to all Guarantors.
        No Waiver by Lender. Lender shall not be deemed to have waived any rights under this Guaranty unless such waiver is given in writing and
        signed by Lender. No delay or omission on the part of Lender in exercising any right shall operate as a waiver of such right or any other
        right. A waiver by Lender of a provision of this Guaranty shall not prejudice or constitute a waiver of Lender's right otheiwise to demand
        strict compliance with that provision or any other provision of this Guaranty. No prior waiver by Lender, nor any course of dealing between
        Lender and Guarantor, shall constitute a waiver of any of Lender's rights or of any of Guarantor's obligations as to any future transactions.
        Whenever the consent of Lender is required under this Guaranty, the granting of such consent by Lender in any Instance shall not constitute
        continuing consent to subsequent Instances where such consent is required and in all cases such consent may be granted or withheld in
        the sole discretion of Lender.
        Successors and Assigns. Subject to any limitations stated in this Guaranty on transfer of Guarantor's interest, this Guaranty shall be
        binding upon and inure to the benefit of the parties, their successors and assigns.
        Waive Jury. Lender and Guarantor hereby waive the right to any jury trial in any action, proceeding, or counterclaim brought by either
        Lender or Guarantor against the other.
    DEFINmONS. The following capitalized words and terms shan have the following meanings when used in this Guaranty. Unless specifically
    stated to the contrary, all references to dollar amounts shall mean amounts in lawful money of the United States of America. Words and terms
    used in the singular shall Include the plural, and the plural shall include the singular, as the context may require. Words and terms not otherwise
    defined in this Guaranty shall have the meanings attributed to such terms in the Uniform Commercial Code:
        Bonrower. The word "Borrower" means Central Hospital of Bowie LP and includes all co-signers and co-makers signing the Note and all
        their successors and assigns.
        Guarantor. The word "Guarantor" means everyone signing this Guaranty, including without limitation Bowie Real Estate Holdings LP, and in
        each case, any signer's successors and assigns.
        Guaranty. The word "Guaranty'' means this guaranty from Guarantor to Lender.
        Indebtedness. The word "Indebtedness" means Borrower's indebtedness to Lender as more particular1y described in this Guaranty.
        Lender. The word "Lender" means CrossFirst Bank, its successors and assigns.
        Note. The word "Note" means and Includes without limitation all of Borrower's promissory notes and/or credit agreements evidencing
        Borrower's roan obligations in favor of Lender, together with all renewals of, extensions of, modifications of, refinancings of, consolidations
        of and substitutions for promissory notes or credit agreements.
        Related Documents. The words "Related Documents" mean all promissory notes, credit agreements, loan agreements, environmental
        agreements, guaranties, security agreements, mortgages, deeds of trust, security deeds, collateral mortgages, and all other instruments,
        agreements and documents, whether now or hereafter existing, executed in connection with the Indebtedness.




                                                                                                                                             CFB 000013
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                     Entered 07/10/20 17:42:56               Page 29 of 67




                                              COMMERCIAL GUARANTY
   Loan No: 3814-1                                 (Continued)                                                     Page 4


   EACH UNDERSIGNED GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS GUARANTY AND AGREES TO ITS
   TERMS. IN ADDITION, EACH GUARANTOR UNDERSTANDS THAT THIS GUARANTY IS EFFECTIVE UPON GUARANTOR'S EXECUTION AND
   DELIVERY OF THIS GUARANTY TO LENDER AND THAT THE GUARANTY WILL CONTINUE UNTIL TERMINATED IN THE MANNER SET FORTH
   IN THE SECTION TITLED "DURATION OF GUARANTY". NO FORMAL ACCEPTANCE BY LENDER IS NECESSARY TO MAKE THIS GUARANTY
   EFFECTIVE. THIS GUARANTY IS DATED DECEMBER 14, 2017.

   GUARANTOR:



   BOWIE REAL ESTATE HOLDINGS LP



                                        Geno"''""'" of Bowlo Ro•,..... "°'_✓.L--, •___::::;;,
           ~--------
   BOWIE R\-l'- ESTATE H ~


   By:_ _~:Z...---~--~             ~-
                      .-,~~--~~~~~~~~-
      Hasan F. Hashmi, Manager of Bowie Real Estate
      Holdings GP LLC
                                                                     ~
                                                              By:~_.:..,'~~~~~--~~~~~~-~-
                                                                 Far.1z F. Hashmi, Manager of Bowie Real Estate
                                                                 Holdings GP LLC




                                                                                                                  CFB 000014
Case 20-70115-hdh11 Doc 26 Filed 07/10/20   Entered 07/10/20 17:42:56   Page 30 of 67




                              EXHIBIT D
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                                     Entered 07/10/20 17:42:56                         Page 31 of 67


                                                                      1705221
                                                                    DEED OF TRUST




     WI IEH RECORBEB PMd~:
          CrossFirst Bank
          Attn: Loan Services
          4707 W 135th Street                            Capital Title
                                                       GF# • - t7-- '3?..'1'65 4- en
          Leawood, KS 66224

     SEND TAX NOTICES TO:
          Bowie Real Estate Holdings LP
          705 E Greenwood Ave.
          Bowie JX zs230                                                                      $PACE ABOVE      rn,s UNE I$ FOR BECORQEB'S use ONLY
     MAXIMUM LIEN. The lien of this Deed of Trust shall not exceed at any one time $2,500,000.00.
     THIS DEED OF TRUST is dated December 14, 2017, among Bowie Real Estate Holdings LP, a Texas limited
     partnership, whose address is 705 E Greenwood Ave., Bowie, TX 76230 ("Grantor''); CrossFirst Bank, whose
     address is Dallas Market, 2021 McKinney Avenue, Suite 800, Dallas, TX 75201 (referred to below sometimes as
     "Beneficiary"); and Amy Fauss, Chief Operating Officer, whose address is 2021 McKinney Avenue, Ste 800,
     Dallas, TX 75201 (referred to below as "Trustee").
     CONVEYANCE AND GRANT. For valuable consideration, Granter conveys to Trustee in trust, with power of sale, for the benefit of Lender as
     Beneficiary, the following described real property, together with all existing or subsequently erected or affixed buildings, improvements and
     fixtures; and all easements, rights of way, and appurtenances; all water and water rights; and all other rights, royalties, and profits relating to
     the real property, including without limitation such rights as Granter may have in all minerals, oil, gas, geothermal and similar matters, (the
     "Real Property") located in Montague County, State of Texas:
          See as more fully described in attached Exhibit A, which is attached to this Deed of Trust and made a part of
          this Deed of Trust as if fully set forth herein.
     The Real Property or its address is commonly known as 705 East Greenwood Ave, Bowie, TX 76230.
     REVOLVING LINE OF CREDIT. This Deed of Trust secures the Indebtedness including, without limitation, a revolving line of credit, which
     obligates Lender to make advances to Borrower so long as Borrower complies with all the terms of the Note.
     Grantor hereby absolutely assigns to Lender (also known as Beneficiary in this Deed of Trust) all of Grantor's right, title, and interest in and to all
     present and future leases of the Property and all Rents from the Property. In addition, Granter grants to Lender a Uniform Commercial Code
     security interest in the Personal Property and Rents.
     THIS DEED OF TRUST, INCLUDING THE ASSIGNMENT OF RENTS AND THE SECURITY INTEREST IN THE RENTS AND PERSONAL PROPERTY,
     IS GIVEN TO SECURE (A) PAYMENT OF THE INDEBTEDNESS AND (B) PERFORMANCE OF ANY AND ALL OBLIGATIONS UNDER THIS DEED
     OF TRUST. THIS DEED OF TRUST IS GIVEN AND ACCEPTED ON THE FOLLOWING TERMS:
     GRANTOR'S REPRESENTATIONS AND WARRANTIES. Grantor warrants that: (a) this Deed of Trust is executed at Borrower's request and not
     at the request of Lender; (b) Grantor has the full power, right. and authority to enter into this Deed of Trust and to hypothecate the Property;
     (c) the provisions of this Deed of Trust do not conflict with, or result in a default under any agreement or other instrument binding upon Grantor
     and do not result in a violation of any law, regulation, court decree or order applicable to Grantor; (d) Grantor has established adequate means
     of obtaining from Borrower on a continuing basis information about Borrower's financial condition; and (e) Lender has made no representation
     to Grantor about Borrower (including without limitation the creditworthiness of Borrower).
     GRANTOR'S WAIVERS. Grantor waives all rights or defenses arising by reason of any "one action" or "anti-deficiency" law, or any other law
     which may prevent Lender from bringing any action against Granter, including a claim for deficiency to the extent Lender is otherwise entitled to
     a claim for deficiency, before or after Lender's commencement or completion of any foreclosure action, either judicially or by exercise of a
     power of sale.
     PAYMENT AND PERFORMANCE. Except as otherwise provided in this Deed of Trust, Borrower shall pay to Lender all Indebtedness secured by
     this Deed of Trust as it becomes due, and Borrower and Granter shall perform all their respective obligations under the Note, this Deed of Trust,
     and the Related Documents.
     PURPOSE OF LOAN.     The Note in the amount of $2,500,000.00 represents, in part or in whole, cash or other financial accommodations
     advanced or committed by Lender to Borrower on December 14, 2017 at Grantor's request, of which Granter hereby acknowledges receipt.
     POSSESSION AND MAINTENANCE OF THE PROPERTY. Borrower and Granter agree that Borrower's and Grantor's possession and use of the
     Property shall be governed by the following provisions:
         Possession and Use. Until the occurrence of an Event of Default, Granter may (1) remain in possession and control of the Property; (2)
         use, operate or manage the Property; and (3) collect the Rents from the Property.
         Duty to Maintain. Granter shall maintain the Property in tenanlable condition and promptly perform all repairs, replacements, and
         maintenance necessary to preserve its value.
         Compliance With Environmental Laws. Granter represents and warrants to Lender that: (1) During the period of Grantor's ownership of
         the Property, there has been no use, generation, manufacture, storage, treatment, disposal, release or threatened release of any Hazardous

Return To:
Capital Title of Texas, LLC
5800 W. Plano Pkwy., #220
Plano. TX 75093
                                                                                                                                               CFB 000015
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                                    Entered 07/10/20 17:42:56                          Page 32 of 67




                                                                  DEED OF TRUST
                                                                    {Continued)                                                                    Page 2

        Substance by any person on, under, about or from the Property; (2) Grantor has no knowledge of, or reason to believe that there has
        been, except as previously disclosed to and acknowledged by Lender in writing, (a) any breach or violation of any Environmental Laws,
        (b) any use, generation, manufacture, storage, treatment, disposal, release or threatened release of any Hazardous Substance on, under,
        about or from the Property by any prior owners or occupants of the Property, or (c) any actual or threatened litigation or claims of any
        kind by any person relating to such matters; and (3) Except as previously disclosed to and acknowledged by Lender in writing, (a) neither
        Granter nor any tenant, contractor, agent or other authorized user of the Property shall use, generate, manufacture, store, treat, dispose of
        or release any Hazardous Substance on, under, about or from the Property; and (b) any such activity shall be conducted in compliance
        with all applicable federal, state, and local laws, regulations and ordinances, including without limitation all Environmental Laws. Grantor
        authorizes Lender and its agents to enter upon the Property to make such inspections and tests, at Grantor's expense, as Lender may deem
        appropriate to determine compliance of the Property ·with this section of the Deed of Trust. Any inspections or tests made by Lender shall
        be for Lender's purposes only and shall not be construed to create any responsibility or liability on the part of Lender to Grantor or to any
        other person. The representations and warranties contained herein are based on Grantor's due diligence in investigating the Property for
        Hazardous Substances. Granter hereby (1) releases and waives any future claims against Lender for indemnity or contribution in the
        event Grantor becomes liable for cleanup or other costs under any such laws; and (2) agrees to indemnify, defend, and hold harmless
        Lender against any and all claims, losses, liabilities, damages, penalties, and expenses which Lender may directly or indirectly sustain or
        suffer resulting from a breach of this section of the Deed of Trust or as a consequence of any use, generation, manufacture, storage,
        disposal, release or threatened release occurring prior to Grantor's ownership or interest in the Property, whether or not the same was or
        should have been known to Granter. The provisions of this section of the Deed of Trust, including the obligation to indemnify and defend,
        shall survive the payment of the Indebtedness and the satisfaction and reconveyance of the lien of this Deed of Trust and shall not be
        affected by Lender's acquisition of any interest in the Property, whether by foreclosure or otherwise.
        Nuisance, Waste. Granter shall not cause, conduct or permit any nuisance nor commit, permit, or suffer any stripping of or waste on or to
        the Property or any portion of the Property. Without limiting the generality of the foregoing, Granter will not remove, or grant to any other
        party the right to remove, any timber, minerals (including oil and gas), coal, clay, scoria, soil, gravel or rock products without Lender's prior
        written consent. This restriction will not apply to rights and easements (such as gas and oil) not owned by Granter and of which Grantor
        has informed Lender in writing prior to Grantor's signing of this Deed of Trust.
        Removal of Improvements. Grantor shall not demolish or remove any Improvements from the Real Property without Lender's prior written
        consent. As a condition to the removal of any Improvements, Lender may require Grantor to make arrangements satisfactory to Lender to
        replace such Improvements with Improvements of at least equal value.
        Lender's Right to Enter. Lender and Lender's agents and representatives may enter upon the Real Property at all reasonable times to attend
        to Lender's interests and to inspect the Real Property for purposes of Grantor's compliance with the terms and conditions of this Deed of
        Trust.
        Compliance with Governmental Requirements. Granter shall promptly comply with all laws, ordinances, and regulations, now .or hereafter
        in effect, of all governmental authorities applicable to the use or occupancy of the Property, including without limitation, the Americans
        With Disabilities Act. Granter may contest in good faith any such law, ordinance, or regulation and withhold compliance during any
        proceeding, including appropriate appeals, so long as Grantor has notified Lender in writing prior to doing so and so long as, in Lender's
        sole opinion, Lender's interests in the Property are not jeopardized. Lender may require Granter to post adequate security or a surety bond,
        reasonably satisfactory to Lender, to protect Lender's interest.
        Duty to Protect. Grantor agrees neither to abandon or leave unattended the Property. Grantor shall do all other acts, in addition to those
        acts set forth above in this section, which from the character and use of the Property are reasonably necessary to protect and preserve the
        Property.
   DUE ON SALE - CONSENT BY LENDER. Lender may, at Lender's option, declare immediately due and payable all sums secured by this Deed of
   Trust upon the sale or transfer, without Lender's prior written consent, of all or any part of the Real Property, or any interest in the Real
   Property. A "sale or transfer" means the conveyance of Real Property or any right, title or interest in the Real Property; whether legal, beneficial
   or equitable; whether voluntary or involuntary; whether by outright sale, deed , installment sale contract, land contract, contract for deed,
   leasehold interest with a term greater than three (3) years, lease-option contract, or by sale, assignment, or transfer of any beneficial interest in
   or to any land trust holding title to the Real Property, or by any other method of conveyance of an interest in the Real Property. If any Grantor is
   a corporation, partnership or limited liability company, transfer also includes any change in ownership of more than twenty-five percent (25%) of
   the voting stock, partnership interests or limited liability company interests, as the case may be, of such Grantor. However, this option shall not
   be exercised by Lender if such exercise is prohibited by federal law or by Texas law.
   TAXES AND LIENS. The following provisions relating to the taxes and liens on the Property are part of this Deed of Trust:
       Payment. Grantor shall pay when due (and in all events prior to delinquency) all taxes, special taxes, assessments, charges (including
       water and sewer), fines and impositions levied against or on account of the Property, and shall pay when due all claims for work done on or
       for services rendered or material furnished to the Property. Granter shall maintain the Property free of all liens having priority over or equal
       to the interest of Lender under this Deed of Trust, except for the lien of taxes and assessments not due and except as otherwise provided
       in this Deed of Trust.
       Right to Contest.   Granter may withhold payment of any tax, assessment, or claim in connection with a good faith dispute over the
       obligation to pay, so long as Lender's interest in the Property is not jeopardized. If a lien arises or is filed as a result of nonpayment,
       Granter shall within fifteen (15) days after the lien arises or, if a lien is filed, within fifteen (15) days after Grantor has notice of the filing,
       secure the discharge of the lien, or if requested by Lender, deposit with Lender cash or a sufficient corporate surety bond or other security
       satisfactory to Lender in an amount sufficient to discharge the lien plus any costs and Lender's reasonable attorneys' fees, or other charges
       that could accrue as a result of a foreclosure or sale under the lien. In any contest, Grantor shall defend itself and Lender and shall satisfy
       any adverse judgment before enforcement against the Property. Granter shall name Lender as an additional obligee under any surety bond
       furnished in the contest proceedings.
       Evidence of Payment. Granter shall upon demand furnish to Lender satisfactory evidence of payment of the taxes or assessments and shall
       authorize the appropriate governmental official to deliver to Lender at any lime a written statement of the taxes and assessments against
       the Property.
       Notice of Construction. Grantor shall notify Lender at least fifteen (15) days before any work is commenced, any services are furnished, or
       any materials are supplied to the Property, if any mechanic's lien, materialmen's lien, or other lien could be asserted on account of the
       work, services, or materials. Grantor will upon request of Lender furnish to Lender advance assurances satisfactory to Lender that Grantor




                                                                                                                                               CFB 000016
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                                   Entered 07/10/20 17:42:56                         Page 33 of 67




                                                                 DEED OF TRUST
                                                                   (Continued)                                                                    Page 3

        can and will pay the cost of such improvements.
    PROPERTY DAMAGE INSURANCE. The following provisions relating to insuring the Property are a part of this Deed of Trust.
         Maintenance of Insurance. Grantor shall procure and maintain policies of fire insurance with standard extended coverage endorsements on
         a fair value basis for the full insurable value covering all Improvements on the Real Property in an amount sufficient to avoid application of
         any coinsurance clause, and with a standard mortgagee clause in favor of Lender. Grantor shall also procure and maintain comprehensive
         general liability insurance in such coverage amounts as Lender may request with Trustee and Lender being named as additional insureds in
         such liability insurance policies. Additionally, Granter shall maintain such other insurance, including but not limited to hazard, business
         interruption, and boiler insurance, as Lender may reasonably require. Policies shall be written in form, amounts, coverages and basis
        reasonably acceptable to Lender, with losses made payable to Lender. GRANTOR MAY FURNISH THE REQUIRED INSURANCE WHETHER
        THROUGH EXISTING POLICIES OWNED OR CONTROLLED BY GRANTOR OR THROUGH EQUIVALENT INSURANCE FROM ANY
         INSURANCE COMPANY AUTHORIZED TO TRANSACT BUSINESS IN THE STATE OF TEXAS. If Grantor fails to provide any required
         insurance or fails to continue such insurance in force, Lender may, but shall not be required to, do so at Grantor's expense, and the cost of
        the insurance will be added to the Indebtedness. If any such insurance is procured by Lender, Granter will be so notified, and Granter will
         have the option of furnishing equivalent insurance through any insurer authorized to transact business in Texas. Granter, upon request of
         Lender, will deliver to Lender from time to time the policies or certificates of insurance in form satisfactory to Lender, including stipulations
        that coverages will not be cancelled or diminished without at least ten (10) days prior written notice to Lender. Each insurance policy also
        shall include an endorsement providing that coverage in favor of Lender will not be impaired in any way by any act, omission or default of
        Granter or any other person. Should the Real Property be located in an area designated by the Administrator of the Federal Emergency
        Management Agency as a special flood hazard area, Granter agrees to obtain and maintain Federal Flood Insurance, if available, for the full
        unpaid principal balance of the loan and any prior liens on the property securing the loan, up to the maximum policy limits set under the
        National Flood Insurance Program, or as otherwise required by Lender, and to maintain such insurance for the term of the loan.
        Application of Proceeds. Granter shall promptly notify Lender of any loss or damage to the Property. Lender may make proof of loss if
        Grantor fails to do so within fifteen (15) days of the casualty. Whether or not Lender's security is impaired, Lender may, at Lender's
        election, receive and retain the proceeds of any insurance and apply the proceeds to the reduction of the Indebtedness, payment of any lien
        affecting the Property, or the restoration and repair of the Property. If Lender elects to apply the proceeds to restoration and repair, Granter
        shall repair or replace the damaged or destroyed Improvements in a manner satisfactory to Lender. Lender shall, upon satisfactory proof of
        such expenditure, pay or reimburse Granter from the proceeds for the reasonable cost of repair or restoration if Granter is not in default
        under this Deed of Trust. Any proceeds which have not been disbursed within 180 days after their receipt and which Lender has not
        committed to the repair or restoration of the Property shall be used first to pay any amount owing to Lender under this Deed of Trust, then
        to pay accrued interest, and the remainder, if any, shall be applied to the principal balance of the Indebtedness. If Lender holds any
        proceeds after payment in full of the Indebtedness, such proceeds shall be paid to Granter as Grantor's interests may appear.
        Grantor's Report on Insurance. Upon request of Lender, however not more than once a year, Grantor shall furnish to Lender a report on
        each existing policy of insurance showing: (1) the name of the insurer; (2) the risks insured; (3) the amount of the policy; (4) the
        property insured, the then current replacement value of such property, and the manner of determining that value; and (5) the expiration
        date of the policy. Grantor shall, upon request of Lender, have an independent appraiser satisfactory to Lender determine the cash value
        replacement cost of the Property.
   LENDER'S EXPENDITURES. If any action or proceeding is commenced that would materially affect Lender's interest in the Property or if Granter
   fails to comply with any provision of this Deed of Trust or any Related Documents, including but not limited to Grantor's failure to discharge or
   pay when due any amounts Granter is required to discharge or pay under this Deed of Trust or any Related Documents, Lender on Grantor's
   behalf may (but shall not be obligated to) take any action that Lender deems appropriate, including but not limited to discharging or paying all
   taxes, liens, security interests, encumbrances and other claims, at any time levied or placed on the Property and paying all costs for insuring,
   maintaining and preserving the Property. All such expenditures paid by Lender for such purposes will then bear interest at the Note rate from
   the date paid by Lender to the date of repayment by Granter. To the extent permitted by applicable law, all such expenses will become a part of
   the Indebtedness and, at Lender's option, will (A) be payable on demand; (B) be added to the balance of the Note and be apportioned among
   and be payable with any installment payments to become due during either (1) the term of any applicable insurance policy; or (2) the
   remaining term of the Note; or (C) be treated as a balloon payment which will be due and payable at the Note's maturity. The Deed of Trust
   also will secure payment of these amounts. Such right shall be in addition to all other rights and remedies to which Lender may be entitled upon
   Default.
   WARRANTY; DEFENSE OF TITLE. The following provisions relating to ownership of the Property are a part of this Deed of Trust:
       Title. Grantor warrants that: (a) Grantor holds good and marketable title of record to the Property in fee simple, free and clear of all liens
       and encumbrances other than those set forth in the Real Property description or in any title insurance policy, title report, or final title opinion
       issued in favor of, and accepted by, Lender in connection with this Deed of Trust, and (b) Grantor has the full right, power, and authority
       to execute and deliver this Deed of Trust to Lender.
       Defense of Title. Subject to the exception in the paragraph above, Grantor warrants and will forever defend the title to the Property against
       the lawful claims of all persons. In the event any action or proceeding is commenced that questions Grantor's title or the interest of
       Trustee or Lender under this Deed of Trust, Grantor shall defend the action at Grantor's expense. Grantor may be the nominal party in
       such proceeding, but Lender shall be entitled to participate in the proceeding and to be represented in the proceeding by counsel of
       Lender's own choice, and Grantor will deliver, or cause to be delivered, to Lender such instruments as Lender may request from time to
       time to permit such participation.
       Compliance With Laws. Grantor warrants that the Property and Grantor's use of the Property complies with all existing applicable laws,
       ordinances, and regulations of governmental authorities.
       Survival of Representations and Warranties. All representations. warranties, and agreements made by Grantor in this Deed of Trust shall
       survive the execution and delivery of this Deed of Trust, shall be continuing in nature, and shall remain in full force and effect until such
       time as Borrower's Indebtedness shall be paid in full.
   CONDEMNATION, JUDGMENTS AND AWARDS. The following provisions relating to condemnation proceedings, judgments, decrees and
   awards for injury to the Property are a part of this Deed of Trust:
       Proceedings. If any proceeding in condemnation is filed, Grantor shall promptly notify Lender in writing, and Grantor shall promptly take
       such steps as may be necessary to defend the action and obtain the award . Grantor may be the nominal party in such proceeding, but




                                                                                                                                             CFB 000017
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                                 Entered 07/10/20 17:42:56                       Page 34 of 67




                                                                DEED OF TRUST
                                                                  (Continued)                                                                Page 4

         Lender shall be entitled to participate in the proceed ing and to be represented in the proceeding by counsel of its own choice, and Grantor
         will deliver or cause to be delivered to Lender such instruments and documentation as may be requested by Lender from time to time to
         permit such participation.
         Application of Net Proceeds. To the extent permitted by applicable law, all judgments, decrees and awards for injury or damage to the
         Property, or any part of the Property, and awards pursuant to proceedings for condemnation of the Property, are hereby absolutely assigned
         to Lender, and if all or any part of the Property is condemned by eminent domain proceedings or by any proceeding or purchase in lieu of
         condemnation, Lender may at its election require that all or any portion of the net proceeds of the award be applied to the Indebtedness or
         the repair or restoration of the Property. The net proceeds of the award , judgment or decree shall mean the award after payment of all
         reasonable costs, expenses, and attorneys' fees incurred by Trustee or Lender in connection with the condemnation.
    SECURITY AGREEMENT; FINANCING STATEMENTS. The following provisions relating to this Deed of Trust as a security agreement are a part
    of this Deed of Trust:
        Security Agreement.     This instrument shall constitute a Security Agreement to the extent any of the Property constitutes fixtures, and
        Lender shall have all of the rights of a secured party under the Uniform Commercial Code as amended from time to time.
        Security Interest. Upon request by Lender, Granter shall take whatever action is requested by Lender to perfect and continue Lender's
        security interest in the Rents and Personal Property. In addition to recording this Deed of Trust in the real property records, Lender may, at
        any time and without further authorization from Granter, file executed counterparts, copies or reproductions of this Deed of Trust as a
        financing statement. Granter shall reimburse Lender for all expenses incurred in perfecting or continuing this security interest. Upon
        default, Grantor shall not remove, sever or detach the Personal Property from the Property. Upon default, Grantor shall assemble any
        Personal Property not affixed to the Property in a manner and at a place reasonably convenient to Grantor and Lender and make it available
        to Lender within three (3) days after receipt of written demand from Lender to the extent permitted by applicable law.
        Addresses. The mailing addresses of Grantor (debtor) and Lender (secured party) from which information concerning the security interest
        granted by this Deed of Trust may be obtained (each as required by the Uniform Commercial Code) are as stated on the first page of this
        Deed of Trust.
    FURTHER ASSURANCES; ATTORNEY-IN-FACT. The following provisions relating to further assurances and attorney-in-fact are a part of this
    Deed of Trust:
         Further Assurances. At any time, and from time to time, upon request of Lender, Grantor will make, execute and deliver, or will cause to
         be made, executed or delivered, to Lender or to Lender's designee, and when requested by Lender, cause to be filed , recorded , refiled, or
         rerecorded, as the case may be, at such times and in such offices and places as Lender may deem appropriate, any and all such mortgages,
        deeds of trust. security deeds, security agreements, financing statements, continuation statements, instruments of further assurance,
        certificates, and other documents as may, in the sole opinion of Lender, be necessary or desirable in order to effectuate, complete, perfect,
        continue, or preserve (1) Borrower's and Grantor's obligations under the Not~,- this Deed of Trust, and the Related Documents, and (2)
        the liens and security interests created by this Deed of Trust as first and prior liens on the Property, whether now owned or hereafter
        acquired by Grantor. Unless prohibited by law or Lender agrees to the contrary in writing, Grantor shall reimburse Lender for all costs and
        expenses incurred in connection with the matters referred to in this paragraph.
        Attorney-in-Fact. If Grantor fails to do any of the th ings referred to in the preceding paragraph, Lender may do so for and in the name of
        Granter and at Grantor's expense. For such purposes, Granter hereby irrevocably appoints Lender as Grantor's attorney-in-fact for the
        purpose of making, executing , delivering, filing, recording, and doing all other things as may be necessary or desirable, in Lender's sole
        opinion , to accomplish the matters referred to in the preceding paragraph.
   FULL PERFORMANCE. If Borrower and Granter pay all the Indebtedness when due, and Granter otherwise performs all the obligations imposed
   upon Granter under this Deed of Trust, Lender shall execute and deliver to Granter a release of this Deed of Trust lien and suitable statements of
   termination of any financing statement on file evidencing Lender's security interest in the Rents and the Personal Property. However, it is
   agreed that the payment of all the Indebtedness and performance of such obligations shall not terminate this Deed of Trust unless the liens and
   interests created hereby are released by Lender by a proper recordable instrument. Any filing fees required by law shall be paid by Granter, if
   permitted by applicable law.
   EVENTS OF DEFAULT. Each of the following , at Lender's option, shall constitute an Event of Default under this Deed of Trust:
      Payment Default Borrower fails to make any payment when due under the Indebtedness.
        Other Defaults. Borrower or Granter fails to comply with or to perform any other term , obligation, covenant or condition contained in this
        Deed of Trust or in any of the Related Documents or to comply with or to perform any term , obligation, covenant or condition contained in
        any other agreement between Lender and Borrower or Granter.
        Compliance Default. Failure to comply with any other term, obligation, covenant or condition contained in this Deed of Trust, the Note or in
        any of the Related Documents.
        Default on Other Payments. Failure of Granter within the time required by this Deed of Trust to make any payment for taxes or insurance,
        or any other payment necessary to prevent filing of or to effect discharge of any lien.
        False Statements. Any warranty, representation or statement made or furnished to Lender by Borrower or Granter or on Borrower's or
        Grantor's behalf under this Deed of Trust or the Related Documents is false or misleading in any material respect, either now or at the time
        made or furnished or becomes false or misleading at any time thereafter.
        Defective Collaterallzation. This Deed of Trust or any of the Related Documents ceases to be in full force and effect (including failure of
        any collateral document to create a valid and perfected security interest or lien) at any time and for any reason.
        Death or Insolvency. The dissolution or termination of Borrower's or Grantor's existence as a going business or the death of any partner,
        the insolvency of Borrower or Granter, the appointment of a receiver for any part of Borrower's or Grantor's property, any assignment for
        the benefit of creditors, any type of creditor workout, or the commencement of any proceeding under any bankruptcy or insolvency laws by
        or against Borrower or Granter.
       Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture proceedings, whether by judicial proceeding, self-help,
       repossession or any other method, by any creditor of Borrower or Granter or by any governmental agency against any property securing the
       Indebtedness. This includes a garnishment of any of Borrower's or Grantor's accounts, including deposit accounts, with Lender. However,




                                                                                                                                         CFB 000018
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                                    Entered 07/10/20 17:42:56                         Page 35 of 67




                                                                  DEED OF TRUST
                                                                    (Continued)                                                                    Page 5

        this Event of Default shall not apply if there is a good faith dispute by Borrower or Grantor as to the validity or reasonableness of the claim
        which is the basis of the creditor or forfeiture proceeding and if Borrower or Grantor gives Lender written notice of the creditor or forfeiture
        proceeding and deposits with Lender monies or a surety bond for the creditor or forfeiture proceeding, in an amount determined by Lender,
        in its sole discretion, as being an adequate reserve or bond for the dispute.
        Breach of Other Agreement Any breach by Borrower or Grantor under the terms of any other agreement between Borrower or Grantor and
        Lender that is not remedied within any grace period provided therein, including without limitation any agreement concerning any
        indebtedness or other obligation of Borrower or Grantor to Lender, whether existing now or later.
        Events Affecting Guarantor. Any of the preceding events occurs with respect to any Guarantor of any of the Indebtedness or any
        Guarantor dies or becomes incompetent, or revokes or disputes the validity of, or liability under, any Guaranty of the Indebtedness.
        Adverse Change.   A material adverse change occurs in Borrower's or Grantor's financial condition , or Lender believes the prospect of
        payment or performance of the Indebtedness is impaired.
        Insecurity. Lender in good faith believes itself insecure.
    RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this Deed of Trust, at any time thereafter, Trustee or Lender may
    exercise any one or more of the following rights and remedies:
        Election of Remedies. Election by Lender to pursue any remedy shall not exclude pursuit of any other remedy, and an election to make
        expenditures or to take action to perform an obligation of Grantor under this Deed of Trust, after Grantor's failure to perform, shall not
        affect Lender's right to declare a default and exercise its remedies.
        Accelerate Indebtedness. Lender may declare the unpaid principal balance of the Indebtedness due and payable. In no event will Borrower
        or Grantor be required to pay any unearned interest.
        Foreclosure. If Lender invokes the power of sale, Trustee, at the request of Lender, may sell all or any portion of the Property at public
        auction to the highest bidder for cash at the location within the courthouse designated by the County Commissioners Court, or if no such
        area has been designated, at the area designated in the notice of sale within the courthouse, between the hours of 10:00 A.M. and 4:00
        P.M. on the first Tuesday of any month, after the Trustee or its agent has given notice of the time and place of sale and of the property to
        be sold as required by the Texas Property Code, as then amended.
        UCC Remedies. With respect to all or any part of the Personal Property, Lender shall have all the rights and remedies of a secured party
        under the Uniform Commercial Code.
        Collect Rents. As additional security for the payment of the Indebtedness, Granter hereby assigns to Lender all Rents as defined in the
        Definitions section of this Deed of Trust. Lender shall have the right at any time, and even though no Event of Default shall have occurred
        under this Deed of Trust, to collect and receive the Rents. Lender shall provide any notice required by applicable law with regard to such
        enforcement of its right to collect and receive the Rents: In addition, if the Property is vacant, Lender may rent or lease the Property.
        Lender shall not be liable for its failure to rent the Property, to collect any Rents, or to exercise diligence in any matter relating to the Rents;
        Lender shall be accountable only for Rents actually received. Lender neither has nor assumes any obligation as lessor or landlord with
        respect to any occupant of the Property. Rents so received shall be applied by lender first to the remaining unpaid balance of the
        Indebtedness, in such order or manner as Lender shall elect, and the residue . if any, shall be paid to the person or persons legally entitled to
        the residue.
        Trustee's Powers. Grantor hereby jointly and severally authorizes and empowers Trustee to sell all or any portion of the Property together
        or in lots or parcels, as Trustee may deem expedient, and to execute and deliver to the purchaser or purchasers of such Property good and
        sufficient deeds of conveyance of fee simple title, or of lesser estates, and bills of sale and assignments, with covenants of general
        warranty made on Grantor's behalf. In no event shall Trustee be required to exhibit, present or display at any such sale any of the Property
        to be sold at such sale. The Trustee making such sale shall receive the proceeds of the sale and shall apply the same as provided below.
        Payment of the purchase price to Trustee shall satisfy the liability of the purchaser at any such sale of the Property, and such person shall
        not be bound to look after the application of the proceeds.
        Appoint Receiver. Lender shall have the right to have a receiver appointed to take possession of all or any part of the Property, with the
        power to protect and preserve the Property, to operate the Property preceding foreclosure or sale, and to collect the Rents from the
        Property and apply the proceeds, over and above the cost of the receivership, against the Indebtedness. The receiver may serve without
        bond if permitted by law. Lender's right to the appointment of a receiver shall exist whether or not the apparent value of the Property
        exceeds the Indebtedness by a substantial amount. Employment by Lender shall not disqualify a person from serving as a receiver.
        Tenancy at Sufferance. If Grantor remains in possession of the Property after the Property is sold as provided above or Lender otherwise
        becomes entitled to possession of the Property upon default of Borrower or Granter, Grantor shall become a tenant at sufferance of Lender
        or the purchaser of the Property and shall, at lender's option, either (1) pay a reasonable rental for the use of the Property, (2) vacate
        the Property immediately upon the demand of Lender, or (3) if such tenants refuse to surrender possession of the Property upon demand,
        the purchaser shall be entitled to institute and maintain the statutory action of forcible entry and detainer and procure a writ of possession
        thereunder, and Grantor expressly waives all damages sustained by reason thereof.
        Other Remedies. Trustee or Lender shall have any other right or remedy provided in this Deed of Trust or the Note or available at law or in
        equity.
        Sale of the Property.    To the extent permitted by applicable law, Borrower and Grantor hereby waives any and all rights to have the
        Property marshalled. In exercising its rights and remedies, the Trustee or Lender shall be free to sell all or any part of the Property together
        or separately, in one sale or by separate sales. lender shall be entitled to bid at any public sale on all or any portion of the Property.
        Trustee may convey all or any part of the Property to the highest bidder for cash with a general warranty binding Grantor, subject to prior
        liens and to other exceptions to conveyance and warranty. Grantor waives all requirements of appraisement, if any. The affidavit of any
        person having knowledge of the facts to the effect that proper notice as required by the Texas Property Code was given shall be prima
        facie evidence of the fact that such notice was in fact given . Recitals and statements of fact in any notice or in any conveyance to the
        purchaser or purchasers of the Property in any foreclosure sale under this Deed of Trust shall be prima facie evidence of the truth of such
        facts, and all prerequisites and requirements necessary to the validity of any such sale shall be presumed to have been performed. Any
        sale under the powers granted by this Deed of Trust shall be a perpetual bar against Grantor, Grantor's heirs, successors, assigns and legal
        representatives.




                                                                                                                                               CFB 000019
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                                   Entered 07/10/20 17:42:56                         Page 36 of 67




                                                                  DEED OF TRUST
                                                                    {Continued)                                                                  Page 6

         Proceeds. Trustee shall pay the proceeds of any sale of the Property (a) first, to the expenses of foreclosure, including reasonable fees or
         charges paid to the Trustee, including but not limited to fees for enforcing the lien , posting for sale, selling, or releasing the Property, (b)
         then to Lender the full amount of the Indebtedness, (c) then to any amount required by law to be paid before payment to Grantor, and (d)
         the balance, if any, to Grantor.
         Attorneys' Fees; Expenses. If Lender institutes any suit or action to enforce any of the terms of this Deed of Trust, Lender shall be entitled
         to recover such sum as the court may adjudge reasonable as Lender's attorneys' fees at trial and upon any appeal. Whether or not any
         court action is involved, and to the extent not prohibited by law, all reasonable expenses Lender incurs that in Lender's opinion are
         necessary at any time for the protection of its interest or the enforcement of its rights shall become a part of the Indebtedness payable on
         demand and shall bear interest at the Note rate from the date of the expenditure until repaid. Expenses covered by this paragraph include,
         without limitation , however subject to any limits under applicable law, Lender's reasonable attorneys' fees and Lender's legal expenses,
         whether or not there is a lawsuit, including Lender's reasonable attorneys' fees and expenses for bankruptcy proceedings (including efforts
         to modify or vacate any automatic stay or injunction), appeals, and any anticipated post-judgment collection services, the cost of searching
         records, obtaining title reports (including foreclosure reports), surveyors' reports, and appraisal fees, title insurance. and fees for the
         Trustee, to the extent permitted by applicable law. Granter also will pay any court costs, in addition to all other sums provided by law. In
         the event of foreclosure of this Deed of Trust, Lender shall be entitled to recover from Borrower or Granter Lender's reasonable attorneys'
         fees and actual disbursements that Lender necessarily incurs in pursuing such foreclosure.
    POWERS AND OBLIGATIONS OF TRUSTEE. The following provisions relating to the powers and obligations of Trustee are part of this Deed of
    Trust:
         Powers of Trustee. In addition to all powers of Trustee arising as a matter of law, Trustee shall have the power to take the following
         actions with respect to the Property upon the written request of Lender and Granter: (a) join in preparing and filing a map or plat of the
         Real Property, including the dedication of streets or other rights to the public; (b) join in granting any easement or creating any restriction
         on the Real Property; and (c) join in any subordination or other agreement affecting this Deed of Trust or the interest of Lender under this
         Deed of Trust.
         Obligations to Notify. Trustee shall not be obligated to notify any other lienholder of the Property of the commencement of a foreclosure
         proceeding or of the commencement of any other action to which Lender may avail itself as a remedy, except to the extent required by
         applicable law or by written agreement.
        Trustee. In addition to the rights and remedies set forth above, with respect to all or any part of the Property, the Trustee shall have the
        right to foreclose by notice and sale, and Lender shall have the right to foreclose by judicial foreclosure, in either case in accordance with
        and to the full extent provided by applicable law.
        Substitute Trustee. Lender, at Lender's option, from time to time, and more than once, may appoint in writing a successor or substitute
        trustee, with or without cause, including the resignation, absence, death, inability, refusal or failure to act of the Trustee. The successor or
        substitute trustee may be appointed without ever requiring the resignation of the former trustee and without any formality except for the
        execution and acknowledgment of the appointment by the beneficiary of this Deed of Trust. The successor or substitute trustee shall then
        succeed to all rights, obligations, and duties of the Trustee. This appointment may be made on Lender's behalf by the President, any Vice
        President, Secretary, or Cashier of Lender.
    NOTICES. Any notice required to be given under this Deed of Trust, including without limitation any notice of default and any notice of sale
   shall be given in writing, and shall be effective when actually delivered, when actually received by telefacsimile (unless otherwise required by
   law), when deposited with a nationally recognized overnight courier, or, if mailed , when deposited in the United States mail, as first class,
   certified or registered mail postage prepaid, directed to the addresses shown near the beginning of this Deed of Trust. Any party may change
   its address for notices under this Deed of Trust by giving formal written notice to the other parties, specifying that the purpose of the notice is
   to change the party's address . For notice purposes, Grantor agrees to keep Lender informed at all times of Grantor's current address. Unless
   otherwise provided or required by law, if there is more than one Grantor, any notice given by Lender to any Grantor is deemed to be notice given
   to all Granters.
   MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of this Deed of Trust:
        Amendments. This Deed of Trust, together with any Related Documents, constitutes the entire understanding and agreement of the parties
        as to the matters set forth in this Deed of Trust. No alteration of or amendment to this Deed of Trust shall be effective unless given in
        writing and signed by the party or parties sought to be charged or bound by the alteration or amendment.
        Annual Reports.    If the Property is used for purposes other than Grantor's residence, Grantor shall furnish to Lender, upon request, a
        certified statement of net operating income received from the Property during Grantor's previous fiscal year in such form and detail as
        Lender shall require. "Net operating income" shall mean all cash receipts from the Property less all cash expenditures made in connection
        with the operation of the Property.
        Caption Headings. Caption headings in this Deed of Trust are for convenience purposes only and are not to be used to interpret or define
        the provisions of this Deed of Trust.
        Merger. There shall be no merger of the interest or estate created by this Deed of Trust with any other interest or estate in the Property at
        any time held by or for the benefit of Lender in any capacity, without the written consent of Lender.
        Governing Law. This Deed of Trust will be governed by federal law applicable to Lender and, to the extent not preempted by federal law,
        the laws of the State of Texas without regard to its conflicts of law provisions. This Deed of Trust has been accepted by Lender In the
        State of Texas.
        Choice of Venue. If there is a lawsuit, and if the transaction evidenced by this Deed of Trust occurred in Dallas County, Granter agrees
        upon Lender's request to submit to the jurisdiction of the courts of Dallas County, State of Texas.
        Joint and Several Liability. All obligations of Borrower and Grantor under this Deed of Trust shall be joint and several, and all references to
        Granter shall mean each and every Grantor, and all references to Borrower shall mean each and every Borrower. This means that each
        Granter signing below is responsible for all obligations in this Deed of Trust. Where any one or more of the parties is a corporation,
        partnership, limited liability company or similar entity, it is not necessary for Lender to inquire into the powers of any of the officers,
        directors, partners, members, or other agents acting or purporting to act on the entity's behalf, and any obligations made or created in
        reliance upon the professed exercise of such powers shall be guaranteed under this Deed of Trust.




                                                                                                                                             CFB 000020
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                                   Entered 07/10/20 17:42:56                        Page 37 of 67




                                                                 DEED OF TRUST
                                                                   (Continued)                                                                  Page 7

         No Waiver by Lender. Lender shall not be deemed to have waived any rights under this Deed of Trust unless such waiver is given in writing
         and signed by Lender. No delay or omission on the part of Lender in exercising any right shall operate as a waiver of such right or any
         other right. A waiver by Lender of a provision of this Deed of Trust shall not prejudice or constitute a waiver of Lender's right otherwise to
         demand strict compliance w ith that provision or any other provision of this Deed of Trust. No prior waiver by Lender, nor any course of
         dealing between Lender and Grantor, shall constitute a waiver of any of Lender's rights or of any of Grantor's obligations as to any future
         transactions. Whenever the consent of Lender is required under this Deed of Trust, the granting of such consent by Lender in any instance
         shall not constitute continuing consent to subsequent instances where such consent is required and in all cases such consent may be
         granted or withheld in the sole discretion of Lender.
         Payment of Interest and Fees. Notwithstanding any other provision of this Deed of Trust or any provision of any Related Document,
         Grantor does not agree or intend to pay, and Lender does not agree or intend to charge, collect, take, reserve or receive (collectively
         referred to herein as "charge or collect"), any amount in the nature of interest or in the nature of a fee for the Indebtedness which would in
         any way or event (including demand, prepayment, or acceleration) cause Lender to contract for, charge or collect more for the Indebtedness
         than the maximum Lender would be penmitted to charge or collect by any applicable federal or Texas state law. Any such excess interest
         or unauthorized fee will, instead of anything stated to the contrary, be applied first to reduce the unpaid principal balance of the
         Indebtedness, and when the principal has been paid in full , be refunded to Grantor.
         Severability. If a court of competent jurisdiction finds any provision of this Deed of Trust to be illegal, invalid , or unenforceable as to any
         circumstance, that finding shall not make the offending provision illegal, invalid, or unenforceable as to any other circumstance. If feasible,
         the offending provision shall be considered modified so that it becomes legal, valid and enforceable. If the offending provision cannot be so
         modified, it shall be considered deleted from this Deed of Trust. Unless otherwise required by law, the illegality, invalidity. or
         unenforceability of any provision of this Deed of Trust shall not affect the legality, validity or enforceability of any other provision of this
         Deed of Trust.
         Successors and Assigns. Subject to any limitations stated in this Deed of Trust on transfer of Grantor's interest, this Deed of Trust shall be
         binding upon and inure to the benefit of the parties, their successors and assigns. If ownership of the Property becomes vested in a person
         other than Grantor, Lender, without notice to Grantor, may deal with Grantor's successors w ith reference to this Deed of Trust and the
         Indebtedness by way of forbearance or extension without releasing Grantor from the obligations of this Deed of Trust or liability under the
         Indebtedness.
        Time is of the Essence. Time is of the essence in the performance of this Deed of Trust.
        Waive Jury. All parties to this Deed of Trust hereby waive the right to any jury trial in any action, proceeding, or counterclaim brought by
        any party against any other party.
    DEFINITIONS. The following capitalized words and tenns shall have the following meanings when used in this Deed of Trust. Unless
    specifically stated to the contrary, all references to dollar amounts shall mean amounts in lawful money of the United States of America. Words
    and terms used in the singular shall include the plural, and the plural shall include the singular, as the context may require. Words and tenns not
    otherwise defined in this Deed of Trust shall have the meanings attributed to such tenns in the Uniform Commercial Code:
        Beneficiary. The word "Beneficiary" means CrossFirst Bank, and its successors and assigns.
        Borrower. The word "Borrower'' means Central Hospital of Bowie LP and includes all co-signers and co-makers signing the Note and all
        their successors and assigns.
        Deed of Trust. The words "Deed of Trust" mean this Deed of Trust among Grantor, Lender, and Trustee, and includes without limitation all
        assignment and security interest provisions relating to the Personal Property and Rents.
        Default. The word "Default" means the Default set forth in this Deed of Trust in the section titled "Default".
        Environmental Laws.     The words "Environmental Laws" mean any and all state, federal and local statutes, regulations and ordinances
        relating to the protection of human health or the environment, including without limitation the Comprehensive Environmental Response,
        Compensation, and Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments and
        Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801 , et seq.,
        the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other applicable state or fede[al laws, rules, or
        regulations adopted pursuant thereto.
        Event of Default. The words "Event of Default" mean any of the events of default set forth in this Deed of Trust in the events of default
        section of this Deed of Trust.
        Grantor. The word "Grantor'' means Bowie Real Estate Holdings LP.
        Guarantor. The word "Guarantor" means any guarantor, surety, or accommodation party of any or all of the Indebtedness.
        Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender, including without limitation a guaranty of all or part of the
        Note.
        Hazardous Substances.     The words "Hazardous Substances" mean materials that, because of their quantity, concentration or physical,
        chemical or infectious characteristics, may cause or pose a present or potential hazard to human health or the environment when
        improperly used, treated, stored, disposed of, generated, manufactured, transported or otherwise handled. The words "Hazardous
        Substances" are used in their very broadest sense and include without limitation any and all hazardous or toxic substances, materials or
        waste as defined by or listed under the Environmental Laws . The tenm "Hazardous Substances" also includes, without limitation , petroleum
        and petroleum by-products or any fraction thereof and asbestos.
        Improvements. The word "Improvements" means all existing ~d future improvements, buildings, structures, mobile homes affixed on the
        Real Property, facilities, additions, replacements and other construction on the Real Property.
        Indebtedness. The word "Indebtedness" means all principal, interest, and other amounts, costs and expenses payable under the Note or
        Related Documents, together with all renewals of, extensions of, modifications of, consolidations of and substitutions for the Note or
        Related Documents and any amounts expended or advanced by Lender to discharge Grantor's obligations or expenses incurred by Trustee
        or Lender to enforce Grantor's obligations under this Deed of Trust, together with interest on such amounts as provided in this Deed of
        Trust.
        Lender. The word "Lender'' means CrossFirst Bank, its successors and assigns.




                                                                                                                                            CFB 000021
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                                Entered 07/10/20 17:42:56                         Page 38 of 67




                                                               DEED OF TRUST
                                                                 (Continued)                                                                 Page 8

        Note.    The word "Note" means the promissory note dated December 14, 2017, in the original principal amount of
        $2,500,000.00 from Borrower to Lender, together with all renewals of, extensions of, modifications of, refinancings of, consolidations
        of, and substitutions for the promissory note or agreement. NOTICE TO GRANTOR: THE NOTE CONTAINS A VARIABLE INTEREST RATE.
        Personal Property. The words "Personal Property" mean all equipment, fixtures, and other articles of personal property now or hereafter
        owned by Grantor, and now or hereafter attached or affixed to the Real Property; together with all accessions, parts, and additions to, all
        replacements of, and all substitutions for, any of such property; and together with all proceeds (including without limitation all insurance
        proceeds and refunds of premiums) from any sale or other disposition of the Property.
        Property. The word "Property" means collectively the Real Property and the Personal Property.
        Real Property. The words "Real Property" mean the real property, interests and rights, as further described in this Deed of Trust.
        Related Documents. The words "Related Documents" mean all promissory notes, credit agreements, loan agreements, environmental
        agreements, guaranties, security agreements, mortgages, deeds of trust, security deeds, collateral mortgages, and all other instruments,
        agreements and documents. whether now or hereafter existing, executed in connection with the Indebtedness.
        Rents. The word "Rents" means all present and future rents , revenues, income, issues, royalties, profits, and other benefits derived from
        the Property. The word "Rents" shall also mean all "Rents" as defined in Chapter 64 of the Texas Property Code.
        Trustee. The word "Trustee" means Amy Fauss, Chief Operating Officer, whose address is 2021 McKinney Avenue, Ste 800, Dallas, TX
        75201 and any substitute or successor trustees.
    GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS DEED OF TRUST, AND GRANTOR AGREES TO ITS TERMS.

    GRANTOR:



    BOWIE REAL ESTATE HOLDINGS LP




                                                                                                   Manager of Bowie Real Estate



                                                PARTNERSHIP ACKNOWLEDGMENT

    STATE OF   --~--~-~_I_______
                                                                          ) ss
    COUNTY OF   _......,,
                       (;,..oAJ,..,
                            __,_ _~- - - - - - -                          )




   This instrument was acknowledged before me on      ~~                          l LI(_
   Real Estate Holdings GP LLC, General Partner of Bowie Real Estate Holdings LP and Faraz
                                                                                                  .....,.._ _ by
                                                                                                    hml, Mana
                                                                                                                   a an F. Hashmi, Manager of Bowie
                                                                                                                   r f Bowie Real Estate Holdings GP
   LLC, General Partner of Bowie Real Estate Holdings LP, partners on behalf of Bowie Real          oldings LP, a artnership.




       LaserPro, Ver. 17.3.0.019 Copr. D+H USA Corporation 1997, 2017. All Rights Reserved . -TX L:\CFI\LPL\G01.FC TR-7920 PR-4




                                                                                                                                        CFB 000022
Case 20-70115-hdh11 Doc 26 Filed 07/10/20            Entered 07/10/20 17:42:56         Page 39 of 67


       Escrow File No. : T-17-329854-CM




                                              EXHIBIT ''A''



       A 4.93 acre tract ofland being all of Block 3 of the Presley Subdivision to the City of Bowie,
       Montague County, Texas according to the plat of same recorded in Volume 519, Page 602,
       Deed Records, Montague County, Texas and being all of Lot 2 and Lot 3 Block 2, the
       southwest 85.00 feet of Lot 2 and all of Lot 3 and Lot 4 Block 3 of the Weldon Clark
       Subdivision to the City of Bowie, Montague County, Texas according to the plat of same
       recorded in Volume 498, Page 313, Deed Records, Montague County, Texas and being the
       same tract of land described as tract one, two and three in deed to Bowie Real Estate
       Holdings, LP recorded in File No. 10602222, Official Public Records, Montague County,
       Texas and being more particularly described as follows:

       BEGINNING at a one inch iron pipe found in the northeast line of Greenwood Street and
       in the southeast line of Lamb Street for the west corner of said Block 3 Presley Subdivision
       and the west corner of said Bowie Real Estate Holdings tract one;

       THENCE North 45°13 1 46" East with the southeast line of said Lamb Street 98.40 feet to a
       "Y" cut on concrete for the beginning of a 328.56 foot radius curve, the center of circle of
       said curve bears North 44°28 1 47" West;

       THENCE Northeasterly along said curve through a central angle of 30°09 1 19" for an arc
       length of 172.92 feet to an iron rod found for corner;

       THENCE North 15°44 1 14" East with the southeast line of said Lamb Street 18.00 feet to
       an iron rod found for the beginning of a 268.56 foot radius curve, the center of circle of
       said curve bears South 74°15 1 45" East;

       THENCE Northeasterly along said curve through a central angle of 29°55 1 27" for an arc
       length of 140.26 feet to a "Y" cut on concrete for the north corner of said Block 3 Presley
       Subdivision;

       THENCE North 45°13 1 46" East with the southeast line of said Lamb Street 30.00 feet to an
       iron rod set for the west corner of said Lot 2 Block 2 Weldon Clark Subdivision and for the
       west corner of said Bowie Real Estate Holdings tract two;

       THENCE North 45°06 1 15" East with the southeast line of said Lamb Street 95.00 feet to
       an iron rod found for the west corner of Lot 1 and for the north corner of said Lot 2 Block
       2 Weldon Clark Subdivision and for the north corner of said Bowie Real Estate Holdings
       tract two;

       THENCE South 44°45 144" East 224.67 feet to an iron rod found in the northwest line of
       Rock Street for the south corner of Lot 4 and for the east corner of said Lot 3 Block 2
       Weldon Clark Subdivision and for the east corner of said Bowie Real Estate Holdings tract
       two;




                                                                                                  CFB 000023
Case 20-70115-hdh11 Doc 26 Filed 07/10/20            Entered 07/10/20 17:42:56          Page 40 of 67




       THENCE South 45°06 1 15" West with the northwest line of said Rock Street 94.97 feet to a
       point in a building and in the northeast line of a platted alley for the south corner of said
       Lot 3 Block 2 and for the south corner of said Bowie Real Estate Holdings tract two;

       THENCE South 44°46 1 18" East 49.85 feet with the northeast line of said platted alley
       49.85 feet to an iron rod set for the west corner of said Lot 2 Block 3 Weldon Clark
       Subdivision and for the west corner of said Bowie Real Estate Holdings tract three;

       THENCE North 45°24 1 18" East with the southeast line of said Rock Street and the
       northwest line of said Lot 2 Block 3 a distance of 84.13 feet to an iron rod found for the
       most westerly north corner of said Bowie Real Estate Holdings tract three;

       THENCE South 44°35'36" East 112.27 feet to an iron rod fom;id in the southeast line of
       said Lot 2 and in the northwest line of said Lot 3 Block 3 Weldon Clark Subdivision for an
       inner corner of said Bowie Real Estate Holdings tract three;

       THENCE North 45°14'29" East 105.88 feet to an iron rod found in the southwest line of
       Gray Street for the east corner of Lot 1 and for the north corner of said Lot 4 Block 3
       Weldon Clark Subdivision and for the most northerly north corner of said Bowie Real
       Estate Holdings tract three;

       THENCE South 44 °03 '57" East with the southwest line of said Gray Street 112.50 feet to
       a "Y" cut in a gutter in the northwest line of said Rock Street for the east corner, of said
       Lot 4 Block 3 Weldon Clark Subdivision for the east corner of said Bowie Real Estate
       Holdings tract three;

       THENCE South 45°24 1 18" West with the northwest line of said Rock Street 188.28 feet to
       a "PK" nail set in the northeast line of said platted alley for the south corner of said Lot 3
       Block 3 Weldon Clark Subdivision and for the south corner of said Bowie Real Estate
       Holdings tract three;

       THENCE North 44°46' 13" West 19.93 feet to a "Y" cut on concrete for corner;

       THENCE South 45°13'43" West 20.21 feetto a "Y" cut on concrete for the beginning of a
       268.56 foot radius curve, the center of circle of said curve bears North 44°46' 15" West and
       for the east corner of said Block 3 Presley Subdivision and for the east corner of said Bowie
       Real Estate Holdings tract one;

       THEN CE Southwesterly along said curve through a central angle of 30°08 1 24" for an arc
       length of 141.27 feet to a "Y" cut on concrete for corner;




                                                                                                    CFB 000024
Case 20-70115-hdh11 Doc 26 Filed 07/10/20           Entered 07/10/20 17:42:56        Page 41 of 67




       THENCE South 75°22'08" West with the northwest line of said Rock Street 42.00 feet to an
       iron rod found for the beginning of a 328.56 foot radius curve, the center of circle of said
       curve bears South 14°37'51" East;

       THENCE Southwesterly along said curve through a central angle of 29°59'29" for an arc
       length of 171.98 feet to an iron rod found for corner;

       THENCE South 45°13 '46" West with the northwest line of said Rock Street 88.08 feet to
       an iron rod found in the northeast line of said Greenwood Street for the south corner of
       said Block 3 Presley Subdivision and for the south corner of said Bowie Real Estate
       Holdings tract one;

       THENCE North 44°46' 15" West with the northeast line of said Greenwood Street 289.95
       feet to the POINT OF BEGINNING.




                                                                                               CFB 000025
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                          Entered 07/10/20 17:42:56   Page 42 of 67




                                FILED FOR RECORD
                          GLENDA HENSON - COUNTY CLERK
                            MONTAGUE COUNTY, TEXAS

                                       INST NO: 1705221
                      FILED ON: DECEMBER 20, 2017 AT 03:28pm


                THIS INSTRUMENT CONTAINED 12 PAGES AT FILING



                    THE STATE OF TEXAS COUNTY OF MONTAGUE
                    I hereby certify that this instrument was filed on the date
                    and time stamped hereon and recorded in the
                    instrument of named record of Montague County, and
                    stamped hereon by me.
                    DATE: DECEMBER 20, 2017
                    GLENDA HENSON, COUNTY CLERK

                                 '7t.. .,"  I)
                             .__L. . I ~· '/.--.µ..,-i,._4"'-"--'· .,


                   Instrument# 1705221 ,                      lR_ Pages
                                                 QPR RECORDS




                                                                                                       CFB 000026
Case 20-70115-hdh11 Doc 26 Filed 07/10/20   Entered 07/10/20 17:42:56   Page 43 of 67




                              EXHIBIT E
            Case 20-70115-hdh11 Doc 26 Filed 07/10/20                  Entered 07/10/20 17:42:56        Page 44 of 67
                                                                  ()
  «» «»                                                   CROSSFIRST
 :» «» «»                                                         BANK -



  «» «»      February 28, 2020

 :» «» «»    Dr. Hasan Hashmi & Mr. Faraz Hashmi
  «» «»      Central Hospital of Bowie, LP / Bowie Real Estate Holdings, GP, LLC

 :» «» «»    5937 Gladeside Ct.
             Dallas, TX 75248
  «» «»
 :» «» «»    RE: CrossFirst Bank – Loan Payments past due / items needed - Loan #3814-1

  «» «»      Gentlemen;

 :» «» «»    Your loan is in default for the following reasons;
  «» «»
 :» «» «»        -    Montague County real estate tax payments past due (2018 and 2019 tax payments past due as
                      of Feb 2020)
  «» «»          -    Lack of continuing operations for supportable cash flow to service the debt

 :» «» «»        -    Interest payments past due as of December 14, 2020


  «» «»      As you know, we have contracted with Mark Shapiro of Glass Ratner for consultation to help with your
             February 4 verbal commitment to prioritize the repayment of Loan #3814-1.
 :» «» «»
  «» «»      Please continue to correspond with him and submit requested items in a timely and detailed manner,
             including but not limited to;
 :» «» «»
  «» «»          -    Detailed and A/R Aging Reports that include all (but not limited to) the following items;

 :» «» «»             1.      Claim #
  «» «»               2.
                      3.
                              Date of Service
                              Patient Name
 :» «» «»             4.      CPT/HCPCS/Rev Code
  «» «»               5.
                      6.
                              Quantity
                              Modifiers
 :» «» «»             7.      Diagnosis Codes

  «» «»               8.
                      9.
                              Rendering Provider Name/NPI
                              Billing Provider Name/NPI
 :» «» «»             10.     Tax ID

  «» «»               11.
                      12.
                              Amount Billed
                              Date(s) billed
 '» «» «»             13.     Payments (if any)

  «» «»               14.     Payor (Medicare, Medicaid, Managed Medicare, Managed Medicaid, Commercial,
                      Managed Care (HMO/PPO) Self Pay) 3. CPT code (s) 4. Denial code (s) (I've attached the standard
 :» «» «»             reason and remark codes)

  «» «»               15.
                      16.
                              Denials (including glossary of denial reason codes)
                              Account notes
 :» «» «»
.«» «»       Also, please continue to update me on the progress of these requests and let me know if you have
             questions throughout the process.
,:» «» «»
  «» «»      Thanks

 :» «» «»
  «» «»      Dustin Gibson, CrossFirst Bank
 :» «» «»
  «» «»
Case 20-70115-hdh11 Doc 26 Filed 07/10/20   Entered 07/10/20 17:42:56   Page 45 of 67




                              EXHIBIT F
          Case 20-70115-hdh11 Doc 26 Filed 07/10/20             Entered 07/10/20 17:42:56        Page 46 of 67




                                                     March 4, 2020


                                                NOTICE OF DEFAULT AND
                                                RESERVATION OF RIGHTS



~~ ~~     SENT BY CERTIFIED MAIL,
          RETURN RECEIPT REQUESTED
~ ~~ ~~   AND A COPY BY FIRST CLASS MAIL
~~ ~~
           Central Hospital of Bowie LP
~ ~~ ~~    5005 LBJ Freeway, Suite 1400
~~ ~~      Dallas, Texas 75224
~ ~~ ~~
           Bowie Real Estate Holdings LP
~~ ~~      705 E. Greenwood Ave.
~ ~~ ~~    Bowie, Texas 76230
~~ ~~
           Faraz F. Hashmi
~ ~~ ~~    5937 Gladeside Ct.
~~ ~~      Dallas, Texas 75248
~~~~~
           Hasan F. Hashmi
~~ ~~      5937 Gladeside Ct.
~ ~~ ~~    Dallas, Texas 75248
~~ ~~
                 RE:     That certain loan in the original principal amount of $2,500,000.00 (the "Loan")
~ ~~ ~~                  evidenced by that certain Business Loan Agreement dated December 14, 2017 (as so
~~ ~~                    amended and assigned, from time to time, the "Loan Agreement" and all amounts due
                         thereunder, the "Indebtedness"), made by Central Hospital of Bowie LP ("Borrower"),
                         CrossFirst Bank ("Lender"), as evidenced by that certain Promissory Note dated
                         December 14, 2017, executed by Borrower and payable to the order of Lender, secured
                         by, among other things, that certain Commercial Security Agreement dated December
                         14, 2017, executed by Borrower for the benefit of Lender, covering the property more
                         particularly described therein (collectively, the "Property").

                         The Loan Agreement, Note, the Security Agreement, the Guaranty (as defined below)
                         and the Deed of Trust (as defined below), along with any other documents evidencing or
                         securing the Loan are collectively referred to herein as the "Loan Documents"). Any
                         capitalized term used in this letter but not defined herein shall have the meaning
~ ~~ ~~                  assigned to such term in the Loan Agreement.

~~ ~~
~ ~~ ~~
~~ ~~
~ ~~ ~~
~~ ~~                                                                                            CROSS FIRST
                                                                                                        BANK •
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                  Entered 07/10/20 17:42:56          Page 47 of 67

March 4, 2020
Page 2



Ladies and Gentlemen:

According to Lender's records, Borrower is in default under the Loan because of, and among other
things:

                 (i) Borrower's failure to repay the Loan in full on the Maturity Date; and

              (ii) failure to pay all taxes prior to the due date thereof pursuant to the Loan
        Agreement.

Items (i)-(ii) above are collectively referred to herein as the "Events of Default".

The Loan is secured by, among other things (i) that certain Commercial Guaranty dated December 14,
2017, executed by Faraz F. Hashmi ("Faraz"), (ii) that certain Commercial Guaranty dated December 14,
2017, executed by Hasan F. Hashmi ("Hasan"), and (iii) that certain Commercial Guaranty dated
December 14, 2017, executed by Bowie Real Estate Holdings LP ("Bowie"; together with Faraz and
Hasan, individually and collectively, "Guarantors"), which is secu red by that certain Deed of Trust date d
December 14, 2017 (the "Deed of Trust"), executed by Bowie to Amy Fauss, as trustee for the benefit of
Lender, recorded in the Real Property Records of Montague County, Texas, as Instrument No. 1705221,
covering the property more particularly described therein (the "Collateral Pro perty").

Demand is hereby made on Borrower and each Guarantor for prompt payment and performance of
Borrower's obligations related to the Events of Default under the Loan Documents.

This letter serves to notify Borrower that Lender hereby expressly reserves all of its rights, remedies and
recourses with respect to the Loan at any time, including initiating foreclosure proceedings against the
Property and the Collateral Property. In the event suit is filed by Lender to collect the Loan, Lender will
seek, in addition to other damages, recovery of attorneys' fees as allowed by law. Neither this letter nor
any action or inaction by Lender, whether past, present or future, has been intended or shall be
construed to (i) constitute a waiver of any Event of Default now existing or hereafter arising or a waiver
of compliance with any term or provision in the Loan Agreement or other Loan Documents, or an
agreement to delay or forbear from the exercise of, any of any rights and remedies provided for at law
and/or in the Loan Documents or otherwise, (ii) constitute a waiver of any rights, claims and/or
remedies under the Loan Documents and/or applicable law, (iii) constitute a course of dealing among
the parties, (iv) constitute an election of remedies, (v) constitute an agreement to engage in negotiation
of, or to obtain internal approval for, any proposal for a forbearance or a restructure of the Loan, or
(vi) constitute an agreement with respect to any other matter not expressly and specifically set forth
herein. This letter and any notice or notices previously sent by Lender should not be construed as
requiring Lender to give any notice not expressly required by the Loan Documents or applicable law.

All rights and remedies available to Lender under the Loan Agreement, the Note, the Deed of Trust, and
the other Loan Documents, and applicable law may be exercised concurrently and successively, and
Lender reserves all rights to exercise its remedies in such order and manner as it may elect, to the
maximum extent permitted by applicable law.

As a result of the Events of Default, Lender has retained outside legal counsel and is continuing to accrue
legal fees in connection with the Loan. Pursuant to the terms of the Loan Documents, Borrower will be
Case 20-70115-hdh11 Doc 26 Filed 07/10/20             Entered 07/10/20 17:42:56         Page 48 of 67

 March 4, 2020
 Page 3



 responsible for payment of all fees and expenses (including fees of Lender's legal counsel} incurred in
 connection with the Loan.

 One purpose of this letter is to collect a debt and any information obtained will be used for that
 purpose. This letter is not intended to advise you of your legal rights and obligations. We recommend
 that you obtain counsel of your choice to protect your interests.
           Case 20-70115-hdh11 Doc 26 Filed 07/10/20            Entered 07/10/20 17:42:56         Page 49 of 67




                                                      March 4, 2020


                                                NOTICE OF DEFAULT AND
                                                RESERVATION OF RIGHTS

:v ~v ~v
 ~v ~v     SENT BY CERTIFIED MAIL,

:v ~v ~v   RETURN RECEIPT REQUESTED
           AND A COPY BY FIRST CLASS MAIL
 ~v ~v
:v ~v ~v    Central Hospital of Bowie LP

 ~v ~v      5005 LBJ Freeway, Suite 1400
            Dallas, Texas 7,5224
:v ~v ~v
 ~v ~v      Bowie Real Estate Holdings LP
            705 E. Greenwood Ave.
:v ~v ~v    Bowie, Texas 76230
 ~v ~v
:v ~v ~v    Faraz F. Hashmi
            5937 Gladeside Ct.
 ~v ~v      Dallas, Texas 75248
:v ~v ~v
 ~v ~v      Hasan F. Hashmi
            5937 Gladeside Ct.
:v ~v ~v    Dallas, Texas 75248
 ~v ~v
:v ~v ~v          RE:     That certain loan in the original principal amount of $2,500,000.00 (the "Loan")
                          evidenced by that certain Business Loan Agreement dated December 14, 2017 (as so
 ~v ~v                    amended and assigned, from time to time, the "Loan Agreement" and all amounts due
                          thereunder, the "Indebtedness"), made by Central Hospital of Bowie LP ("Borrower"),
                          CrossFirst Bank ("Lender"), as evidenced by that certain Promissory Note dated
                          December 14, 2017, executed by Borrower and payable to the order of Lender, secured
                          by, among other things, that certain Commercial Security Agreement dated December
                          14, 2017, executed by Borrower for the benefit of Lender, covering the property more
   T   "                  particularly described therein (collectively, the "Property").

                          The Loan Agreement, Note, the Security Agreement, the Guaranty (as defined below)
                          and the Deed of Trust (as defined below), along with any other documents evidencing or
                          securing the Loan are collectively referred to herein as the "Loan Documents"). Any
                          capitalized term used in this letter but not defined herein shall have the meaning
v~v ~v                    assigned to such term in the Loan Agreement.

~~ ~v
v~v ~v
~v ~v
~ ~v ~~
~v ~~                                                                                            CROSS FIRST
                                                                                                        BANK,
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                  Entered 07/10/20 17:42:56           Page 50 of 67

 March 4, 2020
 Page 2



 Ladies and Gentlemen:

 According to Lender's records, Borrower is in default under the Loan because of, and among other
 things:

                  (i) Borrower's failure to repay the Loan in full on the Maturity Date; and

               (ii) failure to pay all taxes prior to the due date thereof pursuant to the Loan
         Agreement.

 Items (i)-(ii) above are collectively referred to herein as the "Events of Default".

 The Loan is secured by, among other things (i) that certain Commercial Guaranty dated December 14,
 2017, executed by Faraz F. Hashmi ("Faraz"), (ii) that certain Commercial Guaranty dated December 14,
 2017, executed by Hasan F. Hashmi ("Hasan"), and (iii) that certain Commercial Guaranty dated
 December 14, 2017, executed by Bowie Real Estate Holdings LP ("Bowie"; together with Faraz and
 Hasan, individually and collectively, "Guarantors"), which is secured by that certain Deed of Trust dated
 December 14, 2017 (the "Deed of Trust"), executed by Bowie to Amy Fauss, as trustee for the benefit of
 Lender, recorded in the Real Property Records of Montague County, Texas, as Instrument No. 1705221,
 covering the property more particularly described therein (the "Collateral Pro perty").

 Demand is hereby made on Borrower and each Guarantor for prompt payment and performance of
 Borrower's obligations related to the Events of Default under the Loan Documents.

 This letter serves to notify Borrower that Lender hereby expressly reserves all of its rights, remedies and
 recourses with respect to the Loan at any time, including initiating foreclosure proceedings against the
 Property and the Collateral Property. In the event suit is filed by Lender to collect the Loan, Lender will
 seek, in addition to other damages, recovery of attorneys' fees as allowed by law. Neither this letter nor
 any action or inaction by Lender, whether past, present or future, has been intended or shall be
 construed to (i) constitute a waiver of any Event of Default now existing or hereafter arising or a waiver
 of compliance with any term or provision in the Loan Agreement or other Loan Documents, or an
 agreement to delay or forbear from the exercise of, any of any rights and remedies provided for at law
 and/or in the Loan Documents or otherwise, (ii) constitute a waiver of any rights, claims and/or
 remedies under the Loan Documents and/or applicable law, (iii) constitute a course of dealing among
 the parties, (iv) constitute an election of remedies, (v) constitute an agreement to engage in negotiation
 of, or to obtain internal approval for, any proposal for a forbearance or a restructure of the Loan, or
 (vi) constitute an agreement with respect to any other matter not expressly and specifically set forth
 herein. This letter and any notice or notices previously sent by Lender should not be construed as
 requiring Lender to give any notice not expressly required by the Loan Documents or applicable law.

 All rights and remedies available to Lender under the Loan Agreement, the Note, the Deed of Trust, and
 the other Loan Documents, and applicable law may be exercised concurrently and successively, and
 Lender reserves all rights to exercise its remedies in such order and manner as it may elect, to the
 maximum extent permitted by applicable law.

 As a result of the Events of Default, Lender has retained outside legal counsel and is continuing to accrue
 legal fees in connection with the Loan. Pursuant to the terms of the Loan Documents, Borrower will be
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                Entered 07/10/20 17:42:56                          Page 51 of 67

 March 4, 2020
 Page 3



 responsible for payment of all fees and expenses (including fees of Lender's legal counsel) incurred in
 connection with the Loan.

 One purpose of this letter is to collect a debt and any information obtained will be used for that
 purpose. This letter is not intended to advise you of your legal rights and obligations. We recommend
 that you obtain counsel of your choice to protect your interests.




                                                By:   - -~           ~ x - ---.-,-,~----+-;.--=----,,--
                                                Name: ___,= ~....l..L---=-~---=....:.!....:.:.L..,,=..-
                                                Title: _ -,.~=-..::....:....::::....i.~t....,.....=-=-~~.
Case 20-70115-hdh11 Doc 26 Filed 07/10/20   Entered 07/10/20 17:42:56   Page 52 of 67




                              EXHIBIT G
   Case 20-70115-hdh11 Doc 26 Filed 07/10/20                              Entered 07/10/20 17:42:56          Page 53 of 67




 * Jacksoo Walker LLP
}WI

                                                                 \1arch 13. 2020


                                                   SECOND NOTICE OF DEFAULT
                                                   AND DEMA~D FOR PAYMENT


      SENT BY CERTIFIED MAIL,
      RETURN RECEIPT REQUESTED
      AND A COPY BY FIRST CLASS MAIL
      AND A COPY BY ELECTRONIC MAIL

      Central Hospital of Rowie LP                    Certified Article Number
      5005 LBJ Freeway. Suite 1400
      Dallas. Texas 75224                           9414 7266 9904 2132 1aoa 77
      har1h)t 1 ,, hl!..'.-l<l\\ .C\' lll                SENDER'S RECORD

      Bowie Real Estate Holdings LP
      705 E. Greenwood A\·e.                           Certified Article Number
      Bo"ic.Texas 76230                              9414 7266 9904 2132 1aoa a4
      haru ll n 11 hlL!-la\\ .cu111
                                                             SENDER 'S RECORD
       Faraz F. Hashmi
      5937 Gladeside Ct.                         Certified Article Number
      Dallas. Texas 75248
                                                9414 7266 9904 2132 1a • a 91
      thd-,i1111i l 11 L!J11 :1il .c1 ' t11

         Hasan F. Hashmi
         593 7 G ladcside Ct.
                                                    SENDER'S RECORD
                                                         .   .   '
                                                9414 7266 9904 2132 1ao9 07
                                                                               .   -
         Dallas. Texas 75248
         hlh ;1:- h111i (I L!l11JiJ :Cl_'.D.1      SENDER'S RECORD
                   RE:           That cenain loan in the original principal amount of $2.500,000.00 (the " Lnnrf')
                                 e\ idenced by that certain Rusiness Loan Agreement dated December 14. 201 7 (as so
                                 amended and assigned. from time to time. the "Loan Agreemel}t .. and all amounts due
                                 thereunder. the "Indebtedness"). made by Central Hospital of Bo" ie LP ("Borro\,er" ).
                                 CrossFirst Bank (" ' Lender"). as evidenced by that certain Promissory Note dated
                                 December 14. 2017 (the ··Note"). executed by Borro\,er and payable to the order of
                                 Lender. secured by, among other things. that certain Commercial Security Agreement
                                 dated December I 4, 2017, executed by Borrower for the benefit of Lender. cm ering the
                                 property more particularly described therein (collectively. the "Prope11y") .

                                 The Loan Agreement , Note. the Security Agreement, the Guarani) (as defined bel O\\)
                                 and th e Deed of Trust (as defined belO\\ ), along with any other documents evidencing or
                                 s1:curi11g the Loan are collectively referred to herein as the .. Loan IJocuments .. ). Any




    JW    I DA LL A S         L ~• " " :.
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                  Entered 07/10/20 17:42:56            Page 54 of 67




  March 13 , 2020
  Page 2


                    capitalized term used in this letter but not defined herein shall have the meaning assigned
                    to such tenn in the Loan Agreement.


   Ladies and Gentlemen:

  This law finn represents Lender in connection with the Loan. This letter concerns the occurrence of
  certain Events of Default under the Loan, including, but not limited to, Borrower's failure to repay the
  Loan on the Maturity Date (collectively, the "Events of Default"). Lender previously notified Borrower
  and Guarantor of the Events of Default pursuant to that certain Notice of Default letter dated March 4.
  2020.

   The Loan is secured by, among other things (i) that certain Commercial Guaranty dated December 14,
   2017, executed by Faraz F. Hashmi ("F araz"), (ii) that certain Commercial Guaranty dated December 14.
   201 7, executed by Hasan F. Hashmi ("Hasan"), and (iii) that certain Commercial Guaranty dated
   December 14, 2017, executed by Bowie Real Estate Holdings LP ("Bowie"; together \\ ith Faraz and
   Hasan, individually and collectively "Guarantors"), which is secured by that certain Deed of Trust dated
   December 14, 2017 (the "Deed of Trust"), executed by Bowie to Amy Fauss, as trustee for the benefit of
   Lender, recorded in the Real Property Records of Montague County, Texas, as Instrument No. I 705221 ,
   covering the property more particularly described therein (the ··Collatera l Propcrt, .. ).

   Despite being under no obligation to do so, demand is hereby made for the immediate payment of all
   amounts outstanding under the Loan Documents, before I 2:00 p.m., Central Time, on March 16. 2020.
   Payment must be made with cash or other fonn of payment acceptable to Lender. You should contact
   David Williams at Lender's offices at telephone number (214) 545-6054 for the exact amounts owed and
   to make arrangements for the payment of the outstanding amounts under the Loan Documents.

   This letter is formal notice that if Borrower fails to repay the Loan in full by 12:00 p.m. Central time on
   March 16, 2020, Lender intends to commence foreclosure proceedings against the Collateral Property and
   exercise the other rights and remedies available to Lender under the Loan Documents.

   All rights and remedies available to Lender under the Loan Agreement. Note, Deed of Trust, any Loan
   Document, and applicable law may be exercised concurrently and successively, and Lender reserves all
   rights to exercise its remedies in such order and manner as it may elect. to the maximum extent permitted
   by applicable law. Lender' s past or future delay in exercising or failure to exercise any rights and
   remedies available to Lender is not intended to be and should not be construed as (i) a waiver of rights
   and remedies available to Lender pursuant to the Loan Documents, or (ii) an agreement by Lender to
   forbear from exercising its rights and remedies in the future .

   Further, by this letter, Lender expressly reserves all of its rights and remedies with respect to the Loan
   Agreement, Note, Deed of Trust, and the Loan Documents executed in conjunction therewith. Neither
   this letter nor any action or inaction by Lender. whether past. present or future, has been intended or shall
   be construed as (a) a waiver of. or an agreement to delay or forbear from the exercise of, any rights or
   remedies prov ided for at law or in the Loan Documents or otherwise; (b) a waiver of any defaults under
   the Loan Agreement, J\i ote, Deed of Trust, or any other Loan Document; (c) an election of remedies; (d)
   an agreement to engage in negotiation of, or to obtain internal approval for. any proposal for a restructure
   or extension of the Loans; or (e) an agreement with respect to any other matter not expressly set forth in
   this letter. This letter and any notice or notices previously sent by Lender shall not be construed as
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                  Entered 07/10/20 17:42:56             Page 55 of 67




   March 13. 2020
   Page 3


   requiring Lender to give any notice not expressly required by the Loan Agreement, Note, Deed of Trust,
   any other Loan Document, or by applicable law.

   Lender"s claims and demands with respect to this indebtedness. whenever made, whether for principal,
   interest, or otherwise, are intended to comply in all respects, both independently and collectively, with all
   applicable usury laws, and all such claims and demands are accordingly limited so that applicable laws
   are not violated.

   No oral representations or course of dealing on the part of Lender, its officers, employees, or agents, nor
   any failure or delay by Lender with respect to the exercise of any right, power or privilege under the Loan
   Documents and all other agreements between Lender and Borrower shall operate as a waiver of any rights
   which Lender may have, and the single or partial exercise of any such right, power, or privilege shall not
   preclude any later exercise of any other right. power, or privilege provided in the Loan Documents.

   One purpose of this letter is to collect a debt and any information obtained will be used for that purpose.
   This letter is not intended to advise you of your legal rights and obligations. We recommend that you
   obtain counsel of your choice to protect your interests.



                                                     JACKSO'\/ WALKER L.L.P.


                                                                .
                                                            /L,/,·
                                                                    /
                                                                        /4 /
                                                                           ,       .
                                                     By: ,         , ,· Jo r-c /::.;
                                                        Mich ae l S. Held
                                                                I
                                                            I




   cc:     David Williams
           Lloyd Stone
           John Billings
           Dustin Gibson
Case 20-70115-hdh11 Doc 26 Filed 07/10/20   Entered 07/10/20 17:42:56   Page 56 of 67




                              EXHIBIT H
  Case 20-70115-hdh11 Doc 26 Filed 07/10/20                Entered 07/10/20 17:42:56          Page 57 of 67



 *
)WIJackson Walker LLP


                                                  March 17, 2020


                                            NOTICE OF FORECLOSURE


     SENT BY CERTIFIED MAIL,
     RETURN RECEIPT REQUESTED
     AND A COPY BY FIRST CLASS MAIL

     Central Hospital of Bowie LP
     5005 LBJ Freeway, Suite 1400
                                        irtb&ffltti@iihli,.\,fa
                                     • 414- ---       •---••
                                            7266 9904 2151 ab 71 00
                                                                   .... • •
                                                                              a
                                        9
     Dallas, Texas 75224

     Bowie Real Estate Holdings LP
     705 E. Greenwood Ave.
     Bowie, Texas 76230                9414 7266 9904 2151 a67l 17
                                              SENDER'S RECORD
     Faraz F. Hashmi
     5937 Gladeside Ct.                     Certified Article Number
     Dallas, Texas 75248               9414 7266 9904 2151 a67l 24
                                                                                    Certified Article Number
     Hasan F. Hashmi                          SENDER 'S RECORD
     5937 Gladeside Ct.                                                           9414 7266 9904 2151 a67l 31
     Dallas, Texas 75248                                                               SENDER 'S RECORD
            RE:     That certain loan in the original principal amount of $2,500,000.00 (the "Loan") evidenced
                    by that certain Business Loan Agreement dated December 14, 2017 (as so amended and
                    assigned, from time to time, the "Loan Agreement" and all amounts due thereunder, the
                    "Indebtedness''), made by Central Hospital of Bowie LP ("Borrower"), and CrossFirst Bank
                    ("Lender"), as evidenced by that certain Promissory Note dated December 14, 2017 (the
                    "Not~"), executed by Borrower and payable to the order of Lender, secured by, among other
                    things, that certain Deed of Trust dated December 14, 2017 (the "Deed of Trust"), executed
                    by Bowie Real Estate Holdings LP ("Bowie") to Amy Fauss, as trustee for the benefit of
                    Lender, recorded in the Real Property Records of Montague County, Texas, as Instrument
                    No. I 705221, covering the property more particularly described on Exhibit A attached
                    hereto (the "Property").



     Ladies and Gentlemen:

     This law finn represents Lender. Lender is the current owner and holder of the Note which evidences the
     loan (the "Loan") to Borrower and is secured by, among other things, the Property pursuant to terms of the
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                Entered 07/10/20 17:42:56           Page 58 of 67




  Page 2




  Peed of Trust. The Loan Agreement, the Note, Peed of Trust, and all other loan documents executed in
  connection with the Loan, are referred to herein, collectively, as the "Loan Documents".

  Borrower is in default under the Loan because of, and among other things, failure to repay the Loan on the
  Maturity Date (as defined in the Loan Agreement) (the "Default"), By letter dated March 4, 2020, Lender
  notified you of the continuing nature of the Default and demanded the immediate payment in full of the
  Loan. By letter dated March 13, 2020, this firm notified Borrower of the continuing nature of the Default
  and gave Borrower and each Guarantor notice of Lender's intent to begin exercising remedies against
  Borrower and Guarantor, including commencing foreclosure proceedings against the Property in the event
  the Loan was not repaid in full on or before 12:00 p.m., Central Time, on March 16, 2020.

  According to the records of Lender, Borrower has failed to cure the Default. Further demand is hereby made
  on Borrower and all persons obligated on the Note for the payment of the full outstanding principal balance
  of the Note, plus accrued interest and any other amounts owing under the Loan Agreement, the Note and
  Loan Documents. If Borrower wishes to satisfy the indebtedness to protect its interest in the Property, David
  Williams at Lender's offices at telephone number (214) 545-6054 should immediately be contacted to
  arrange for payment of the exact amounts owed on the date of the payment.

  If the amounts owed are not paid, Lender will have the Property sold pursuant to the terms of the Deed of
  Trust. This sale shall be conducted as required by law and the Deed of Trust. A copy of the Notice of
  Substitute Trustee's Sale specifying the time, place, and terms of the foreclosure sale is enclosed with this
  letter. The proceeds from the sale shall be applied to the indebtedness in accordance with the terms of the
  Loan Documents. If the proceeds from the sale are insufficient to fully satisfy the debt, then to the extent
  allowable under applicable law and the Loan Documents, Lender may choose collect the deficiency, through
  suit or otherwise, including any attorneys' fees allowed by the court.

  The Loan is further secured by, among other things (i) that certain Commercial Guaranty dated December
  14, 2017, executed by Faraz F. Hashmi ("Paraz"), (ii) that certain Commercial Guaranty dated December 14,
  2017, executed by Hasan F. Hashmi ("Hasan"), and (iii) that certain Commercial Guaranty dated December
  14, 2017, executed by Bowie Real Estate Holdings LP ("Bowie"; together with Faraz and Hasan,
  individually and collectively, "Guarantors"). Demand is hereby made on Guarantors for prompt payment
  and performance of Borrower's obligations under the Loan.

   ASSERT AND PROTECT YOUR RIGHTS AS A MEMBER OF THE ARMED FORCES OF THE
   UNITED STATES. IF YOU ARE OR YOUR SPOUSE IS SERVING ON ACTIVE MILITARY
   DUTY, INCLUDING ACTIVE MILITARY DUTY AS A MEMBER OF THE TEXAS NATIONAL
   GUARD OR TIIE NATIONAL GUARD OF ANOTIIER STATE OR AS A MEMBER OF A
   RESERVE COMPONENT OF THE ARMED FORCES OF THE UNITED STATES, PLEASE SEND
   WRITTEN NOTICE OF THE ACTIVE MILITARY SERVICE TO THE SENDER OF THIS
   NOTICE IMMEDIATELY. The address for the sender of this notice is c/o Jackson Walker L.L.P., 2323
   Ross Ave., Suite 600, Dallas, Texas 75201, Attn: Kelly S. Hodge.

   All rights and remedies available to Lender under the Loan Agreement, Note, Deed of Trust, and other Loan
   Documents, and applicable law may be exercised concurrently and successively, and Lender reserves all
   rights to exercise its remedies in such order and manner as it may elect, to the maximum extent permitted by
   applicable law.
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                 Entered 07/10/20 17:42:56             Page 59 of 67




  Page 3




  This letter also serves to notify Borrower and Guarantor that Lender hereby expressly reserves all of its
  rights, remedies and recourses with respect to the Loan, including its rights, remedies and recourses arising
  as a result of the Default. Neither this letter nor any action or inaction by Lender, whether past, present or
  future, any discussions or correspondence between Borrower and/or Guarantor and Lender, has been
  intended or shall be construed as (a) a waiver of, or an agreement to delay or forbear from the exercise of,
  any of Lender's rights and remedies provided for at law and/or in the Loan Documents or otherwise, (b) a
  waiver of the Default or any other default under the Loan Documents, (c) an election of remedies, (d) an
  agreement to engage in negotiation of, or to obtain internal approval for, or any proposal for, a restructure of
  the Loan, (e) a course of dealing among the parties, or (f) an agreement with respect to any other matter not
  expressly and specifically agreed to by the parties in writing. This letter and any notice or notices previously
  sent by Lender should not be construed as requiring Lender to give any notice not expressly required by the
  Loan Documents or applicable law.

   Lender's claims and demands with respect to this indebtedness, whenever made, whether for principal,
   interest, or otherwise, are intended to comply in all respects, both independently and collectively, with all
   applicable laws, including usury laws, and all such claims and demands are accordingly limited so that
   applicable laws are not violated.

   One purpose of this communication is to collect a debt and any information obtained will be used for that
   purpose. This letter is not intended to advise you of your legal rights and obligations. We recommend that
   you obtain counsel of your choice to protect your interests.

                                                    JACKSON WALKER L.L.P.




   cc:     David Williams
           Lloyd Stone
           John Billings
           Dustin Gibson
Case 20-70115-hdh11 Doc 26 Filed 07/10/20               Entered 07/10/20 17:42:56            Page 60 of 67




                                               EXHIBIT A
                                             THE PROPERTY

        A 4.93 acre tract ofland being all of Block 3 of the Presley Subdivision to the City of Bowie,
        Montague County. Texas according to the plat of same recorded in Volume 519, Page 602,
        Deed Records, Montague County, Texas and being all of Lot 2 and Lot 3 Block 2, the
        southwest 85.00 feet of Lot 2 and all of Lot 3 and Lot 4 Block 3 of the Weldon Clark
        Subdivision to the City of Bowie, Montague County, Texas according to the plat of same
        recorded in Volume 498, Page 313, Deed Records, Montague County, Texas and being the
        same tract of land described as tract one, two and three in deed to Bowie Real Estate
        Holdings, LP recorded in File No. 10602222, Official Public Records, Montague County,
        Texas and being more particularly described as follows:

         BEGll\'NlNG at a one inch iron pipe found in the northeast line of Greenwood Street and
         in the southeast line of Lamb Street for the west comer of said Block 3 Presley Subdivision
         and the west corner of said Bowie Real Estate Holdings tract one;

         THENCE North 45°13 '46" East with the southeas1 line of said Lamb Street 98.40 feet to a
         "Y" cut OD concrete for the beginning of a 328.56 foot radius curve, the center of circle of
         said curve bears North 44°28'47" West;

         THENCE Northeasterly along said curve through a central angle of 30°09' 19" for an arc
         length of 172.92 feet to an iron rod found for corner;

         THENCE North 15°44' 14" East with the southeast line of said Lamb Street 18.00 feet to
         an iron rod found for the beginning of a 268.56 foot radius curve, the center of circle of
         said curve bears South 74°15'45" East;

         THENCE Northeasterly along said curve through a central angle of 29°55'27" for an arc
         length of 140.26 feet to a "Y" cut on concrete for the north corner of said Block 3 Presley
         Subdivision;

         THENCE North 45°13'46" East with the southeast line of said Lamb Street 30.00 feet to an
         iron rod set for the west corner of said Lot 2 Block 2 Weldon Clark Subdivision and for the
         west corner of said Bowie Real Estate Holdings tract two;

         THENCE North 45°06' 15" East with the southeast line of said Lamb Street 95.00 feet to
         an iron rod found for the west corner of Lot 1 and for the north corner of said Lot 2 Block
         2 Weldon Clark Subdivision and for the north comer of said Bowie Real Estate Holdings
         tract two;

         THENCE South 44°45'44" East 224.67 feet to an iron rod found in the northwest line of
         Rock Street for the south comer of Lot 4 and for the east corner of said Lot 3 Block 2
         Weldon Clark Subdivision and for the east corner of said Bowie Real Estate Holdings tract
         two;
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                    Entered 07/10/20 17:42:56             Page 61 of 67




  Page 5



           THENCE South 45°06' 15" West with the northwest line of said Rock Street 94.97 feet to a
           point in a building and in the northeast line of a platted alley for the south corner of said
           Lot 3 Block 2 and for the south corner of said Bowie Real Estate Holdings tract two;

           THENCE South 44°46' 18" East 49.85 feet with the northeast line of said platted alley
           49.85 feet to an iron rod set for the west corner of said Lot 2 Block 3 Weldon Clark
           Subdivision and for the west corner of said Bowie Real Estate Holdings tract three;

           THENCE North 45°24' 18" East with the southeast line ofsaid Rock Street and the
           northwest line of said Lot 2 Block 3 a distance of 84.13 feet to an iron rod found for the
           most westerly north corner of said Bowie Real Estate Holdings tract three;

           THENCE South 44°35'36" East 112.27 feet to an iron rod fom;id in the southeast line of
           said Lot 2 and in the northwest line of said Lot 3 Block 3 Weldon Clark Subdivision for an
           inner corner of said Bowie Real Estate Holdings tract three;

           THENCE North 45°14'29" East 105.88 feet to an iron rod found in the southwest line of
           Gray Street for the east corner of Lot 1 and for the north comer of said Lot 4 Block 3
           Weldon Clark Subdivision and for the most northerly north corner of said Bowie Real
           Estate Holdings tract three;

           THENCE South 44 °03 '57" East with the southwest line of said Gray Street 112.50 feet to
           a ''Y" cut in a gutter in the northwest line of said Rock Street for the east corner, of said
           Lot 4 Block 3 Weldon Clark Subdivision for the east corner of said Bowie Real Estate
           Holdings tract three;

           THENCE South 45°24' 18" West with the northwest line of said Rock Street 188.28 feet to
           a "PK" nail set in the northeast line of said platted alley for the sooth corner of said Lot 3
           Block 3 Wc1don Clark Subdivision and for the south corner of said Bowie Real Estate
           Holdings tract three;

           THENCE North 44°46' 13" West 19.93 feet to a "Y" cut on concrete for corner;

           TIIENCE South 45°13'43° West 20.21 foetto a "Y" cut on concrete for the beginning of a
           268.56 foot radius curve, the center of circle of said curve bears North 44°46' 15" West and
           for the east corner of said Block 3 Presley Subdivision and for the east corner of said Bowie
           Real Estate Holdings tract one;

           THENCE Southwesterly along said curve through a central angle of30°08'24" for an arc
           length of 141.27 feet to a "V" cut on concrete for corner;
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                 Entered 07/10/20 17:42:56          Page 62 of 67




  Page 6




           THENCE South 75°22'08" West with the northwest line of said Rock Street 42.00 feet to an
           iron rod found for the beginning of a 328.56 foot radius cun>e, the center of circle of said
           curve bears South 14°37'51" East;

           THENCE Southwesterly along said curve through a central angle of 29°59'29" for an arc
           length of 171.98 feet to an iron rod found for corner;

           THENCE South 45°13 '46" West with the northwest line of said Rock Street 88.08 feet to         ,
           ao iron rod found in the northeast line of said Greenwood Street for the south comer of
           said Block 3 Presley Subdivision and for the south corner of said Bowie Real Estate
           Holdings tract one;

           THENCE North 44°46' 15" West with the northeast line of said Greenwood Street 289.95
           feet to the POINT OF BEGINNlNG.




  25337685v.2
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                     Entered 07/10/20 17:42:56        Page 63 of 67




  After Recording, Please Retw;n To:

  Jackson Walker L.L.P.
  2323 Ross Ave., Suite 600
  Dallas, Texas 75201
  Attn: Michael S. Held


                                   NOTICE OF SUBSTITUTE TRUSTEE'S SALE


  DATE: March 17, 2020
  NOTE: Promissory Note described as follows:

           Date:               December 14, 2017

           Borrower:           Central Hospital of Bowie LP

           Lender:             CrossFirst Bank

           Original Principal Amount: $2,500,000.00

   DEED OF TRUST:           Deed of Trust described as follows:

           Date:               December 14, 2017

           Grantor:            Bowie Real Estate Holdings LP, a Texas limited partnership

           Trustee:            Amy Fauss
                  I

           Beneficiary:        CrossFirst Bank

           Recorded in:        Document Number 1705221, of the Real Property Records of Montague County,
           Texas

   LENDER:        CrossFirst Bank

   GRANTOR:           Bowie Real Estate Holdings LP, a Texas limited partnership

   BORROWER:           Central Hospital of Bowie LP

   PROPERTY:          The real property more particularly described on Exhibit A. attached hereto

   SUBSTITUTE TRUSTEE:           Kelly s. Hodge

            Substitute Trustee's Mailing Address:

                        c/o Jackson Walker L.L.P.
                        2323 Ross Ave., Suite 600
   NOTICE OF SUBSTIJurE TRUSTEE'S SALE (Bowle)                                                            rage I

   25337691 v.2
Case 20-70115-hdh11 Doc 26 Filed 07/10/20               Entered 07/10/20 17:42:56          Page 64 of 67




                  Dallas, Texas 75201
                  Attn: Kelly S. Hodge

  DATE AND TIME OF TRUSTEE'S SALE OF PROPERTY:

                  April 7, 2020, being the first Tuesday of the month, to commence at 10:00
                  a.m., or within three hours thereafter.

  PLACE OF TRUSTEE'S SALE OF PROPERTY:

                  The east door of the Montague County courthouse, or such other place
                  designated for real property foreclosures pursuant to Section 51.002 of the
                  Texas Property Code by the Commissioners Court of Montague County,
                  Texas, in instrument(s) recorded in the real property records of Montague
                  County, Texas.

           Default has occurred in the payment of the Note and in the performance of the obligations of the
   Oeed of Trust, which secures the Note. Because of such default, Lender, the owner of the Note and the
   holder of the Note and the Deed of Trust lien securing payment of the Note, for purposes of
   Section 51.002 of the Texas Property Code, has requested Trustee to sell the Property in accordance with
   the terms of the Deed of Trust and applicable law.

          The Deed of Trust may encumber both real and personal property. Fonnal notice is hereby given
   of Lender's election to proceed against and sell both the real property and any personal property described
   in the Deed of Trust, in accordance with Lender's rights and remedies under the Deed of Trust and
   Section 9.604(a) of the Texas Business and Commerce Code (Texas UCC).

           Therefore, notice is given that on the Date and Time of Trustee's Sale of Property and at the Place
   of Trustee's Sale of Property, I, Substitute Trustee or such other substitute trustee as Lender may
   subsequently appoint, will sell the Property by public sale to the highest bidder for cash or acceptable
   certified funds, in accordance with the Deed of Trust and applicable law. The sale and conveyance of the
   Property will be subject to all matters of record applicable to the Property which are superior to the Deed
   of Trust and to the permitted exceptions to title, if any, described in the Deed of Trust. Trustee has not
   made and will not make any covenants, representations, or warranties concerning the Property other than
   providing the successful bidder at the sale with a deed to the Property containing any warranties of title
   required by the Deed of Trust. The Property shall be sold "As Is, WHERE IS", and WITH ALL FAt.JLTS.




   NOTICE OF SUBSTITV[E TRUSTEE'S SALE (Bowie)                                                            ragc2

   25337691v.2
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                      Entered 07/10/20 17:42:56              Page 65 of 67




                                                         EXHIBIT A
                                            Legal Description of the Property

                 A 4.93 acre tract ofland being all of Block 3 of the Presley Subdivision to the City of Bowie,
                 Montague County, Texas according to the plat of same recorded in Volume 519, Page 602,
                 Deed Records, Montague County, Texas and being all of Lot 2 and Lot 3 Block 2, the
                 southwest 85.00 feel of Lot 2 and all of'Lot 3 and Lot 4 Block 3 of the Weldon Clark
                 Subdivision to the City of Bowie, Montague County, Texas according to the plat of same
                 recorded in Vol111De 498, Page 313, Deed Records, Montague County, Texas and being the
                 same tract or land described as tract one, two and three in deed to Bowie Real Estate
                 Holdings, LP recorded in File No. 10602222, Official Public Records, Montague County,
                 Texas and being more particularly described as follows:

                 BEGINNING at a one inch iron pipe found in the northeast line of Greenwood Street and
                 in the southeast line of Lamb Street for the west corner of said Block 3 Presley Subdivision
                 and the west comer or said Bowie Real Estate Holdings tract one;

                 THENCE North 45°13 '46" East with the southeast line of said Lamb Street 98.40 feet to a
                 nyn cut on concrete for the b~nniog or a 328.56 foot radios curve, the center of circle of
                 said curve bears North 44028'47" West;

                 THENCE Northeasterly a1ong said curve through a central angle of30°09' 19" for an arc
                 length of 172.92 feet to an iron rod found for corner;

                 THENCE North 15°44' 14" East with the southeast line of said Lamb Street 18.00 feet to
                 an iron rod found for tbe beginning of a 268.56 foot radius curve, the center of circle of
                 said curve bears South 74°15'45" East;

                 THENCE Northeasterly along said curve through a central angle of 2!)055'27" for an arc
                 length of 140.26 feet to a "Y" cut on concrete for the north comer of said Block 3 Presley
                 Subdivision;

                 THENCE North 45°13'46" East with the southeast line of said Lamb Street 30.00 feet to an
                 iron rod set for the west comer of said Lot 2 Block 2 Weldon Clark Subdivision and for the
                 west comer of said Bowie Real Estate Holdings tract two;

                 THENCE North 45°06' 15" East with the southeast line of said Lamb Street 95.00 feet to
                 an iron rod found for the west comer of Lot 1 and for the north corner of said Lot l Block
                 2 Weldon Clark Subdivision and for the north comer or said Bowie Real Estate Holdings
                 tract two;

                 THENCE South 44°45'44" East 224.67 feet to an iron rod found in the northwest line of
                 Rock Street for the south corner of Lot 4 and for the east comer of said Lot 3 Block 2
                 Weldon Clark Subdivision and for the east comer of said Bowie Real Estate Holdings tract
                 two;




   NOTICE OF SUBSTIJl,JTE TRUSTEE'S SALE (Bowle)                                                                  Exhibit A


   2533769lv.l
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                      Entered 07/10/20 17:42:56              Page 66 of 67




            THENCE South 45°06' 15" West with the northwest lloe of said Rock Street .94,97 feet to a
                                                          or                                     or
            point in a buiJding and in the northeast line a platted alley for the south corner said
            Lot 3 Block l and for the south corner of said Bowie Real Estate Holdings tract two;

            THENCE South 44°46' 18" East 49.85 feet with the northeast line of said platted alley
            49.85 feet to an iron rod set for the west comer of said Lot 2 Block 3 Weldon Clark
            Subdivision and for the west corner of said Bowie Real Estate Holdings tract three;

            THENCE North 45024' 18" Eastwtth the southeast line ofsaid Rock Street and the
            northwest line of said Lot 2 Block 3 a distance of 84.13 feet to an iron rod found for the
            most westerly north corner of said Bowie Real Estate Holdings tract three;

            THENCE South 44°35'36" East 112.27 feet to an iron rod fom;id ht the southeast line of
            said Lot 2 and in the northwest line of said Lot 3 Block 3 Weldon Clark Subdivision for an
            inner corner of said Bowie Real Estate Holdings tract three;

            TB.ENCE North 45°14'29" East 105,88 feet to an iron rod found in the southwest Hne        or
            Gray Street for the east corner of Lot t and for the north comer of said Lot 4 Block 3
            Weldon Clark Subdivision and for the most northerly north corner of said Bowie Real
            Estate Holdings tract three;

             THENCE South 44 °03 '5711 East with the southwest line of said Gray Street 112.50 feet to
             a "V" cut in a gutter in the northwest line of said Rock Street for the east corner, of said
             Lot 4 Block 3 Weldon Clark Subdivision for the east corner of said Bowle Real Estate
             Holdings tract three;

             THENCE South 45°24' 18" West with the northwest line of said Rock Street 188.28 feet to
             a "PK" nail set in the northeast line of said platted alley for the south comer of said Lot 3
             Block 3 Weldon Clark Subdivision and for the south comer of said Bowie Real Estate
             Holdings tract three;

             THENCE North 44°46' 13" West 19.93 feet to a "Y" cut on concrete for corner;

             THENCE South 45°13,43 11 West 20.21 fcetto a "Y" cut on concrete for the beginning of a
             268.56 foot radius cun•e, the center of circle of said curve bean North 44°46' 15" We,t and
             for the east corner of said Block 3 Presley Subdivision and for the east corner of said Bowie
             Real Estate Holdings tract one;

             THENCE Southwesterly along said curve through a central angle of 30°08'24" for an arc
             length of 141.27 feet to a "Y" cut on concrete for corner;




   NOTICE OF SUBSTITUTE TRUSTEE'S SALE (Bowle)                                                                 Exhibit A


   25337691v.2
Case 20-70115-hdh11 Doc 26 Filed 07/10/20                 Entered 07/10/20 17:42:56            Page 67 of 67




            THENCE South 75°22'08" West with the northwest line of said Rock Street 42.00 feet to an
            iron rod found for the beginning of a 328.56 foot radius curve, tbe center of circle of said
            curve bears South 14°37'51" East;
            fflENCE Southwesterly along said curve through a central angle of 29059'29'' for an arc
            length or 171.98 feet to an iron rod found for corner;

            THENCE South 45°13 '46" West with the northwest line of said Rock Street 88.08 feet to         ,
            an iron rod found in the northeast line of said Greenwood Street for the south comer of
            said Block 3 Presley Subdivision and for the south corner of said Bowle Real Estate
            Holdings tract one;

            THENCE North 44°46' 15" West with the northeast line ofsaid Greenwood Street 289.95
            feet to the POINT OF BEGINNING.




  NOTICE OF SUBSTITUTE TRUSTEE'S SALE (Buwte)                                                                  ExblbllA

  25337691v.2
